 

Exhibit 10.2 

 

FIRST SUPPLEMENTAL INDENTURE (this First Supplemental Indenture (which, for the
avoidance of doubt, includes the Amended and Restated Indenture (defined
below))) dated as of July 10, 2015 between:

 

BDCA HELVETICA FUNDING, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the Issuer); and

 

U.S. BANK NATIONAL ASSOCIATION, as trustee (herein, together with its permitted
successors and assigns in the trusts hereunder, the Trustee).

 

PRELIMINARY STATEMENTS

 

(A)         The Issuer and the Trustee are party to an Indenture dated as of
April 7, 2015 (the Indenture) providing for the issuance of U.S.$300,000,000
aggregate principal amount of Notes due April 7, 2025.

 

(B)         Section 8.2 of the Indenture provides that the Indenture may be
amended by the Issuer and the Trustee with the written consent of each Holder
and the Collateral Manager.

 

(C)         Pursuant to Section 8.2 of the Indenture, the Issuer has requested
that the Trustee enter into, and that each Holder, and the Collateral Manager
consent to, this First Supplemental Indenture, inter alia (x) amending the
definition of “Eligible Investments” in order to ensure, inter alia, compliance
with the Volcker Rule and (y) providing for an additional issuance of Class A
Notes in the amount of U.S.$120,000,000, in each case as set forth in the
Amended and Restated Indenture (as defined below).

 

Section 1. Definitions. Terms used but not otherwise defined herein have the
respective meanings given to such terms in the Indenture.

 

Section 2. Amendments.

 

With effect from and including the date hereof, the Indenture shall be amended
and restated so that it shall be read and construed as set out in the form of
the Amended and Restated Indenture (the Amended and Restated Indenture) attached
hereto as Exhibit A.

 

Section 3. Execution, Delivery and Validity. The Issuer represents and warrants
to the Trustee and the other parties hereto that this First Supplemental
Indenture has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms. UBS AG, London Branch, by executing and delivering a counterpart
of this First Supplemental Indenture, certifies that it is the sole Holder of
all Class A Notes issued on the Closing Date and to be issued on the Amendment
and Restatement Date.

 

Section 4. Indenture Otherwise Unchanged. Except as herein provided, the
Indenture shall remain unchanged and in full force and effect, and each
reference to the Indenture and words of similar import in the Indenture, as
amended hereby, shall be a reference to the Indenture as amended hereby and as
the same may be further amended, supplemented and otherwise modified and in
effect from time to time.

 

 

 

 

Section 5. Waiver of notice requirements; Opinion of Counsel. For the purposes
of this First Supplemental Indenture: (a) the Trustee, the Collateral Manager,
the Collateral Administrator and each Holder, by executing and delivering a
counterpart of this First Supplemental Indenture, hereby waive any right under
the Transaction Documents to prior or subsequent notice of this First
Supplemental Indenture and (b) the Issuer, the Collateral Manager, and the
Holder, by executing and delivering a counterpart of this First Supplemental
Indenture, each hereby agrees, based on their own independent valuation in
reliance solely on the advice of their own legal counsel where necessary and
appropriate, that the execution of this First Supplemental Indenture is
authorized and permitted by the Indenture and that all conditions precedent
thereto have been satisfied or are hereby waived and accordingly that, for all
purposes under the Indenture, including without limitation Section 8.3 thereof,
the Trustee shall be permitted to rely on this Section 5(b), and shall be fully
protected in so relying on this Section 5(b), in lieu of any requirement to
obtain an Opinion of Counsel (and the Trustee is hereby expressly instructed not
to obtain an Opinion of Counsel in connection herewith). Each of the Issuer and
the Holders hereby consents to and directs the Trustee to execute this First
Supplemental Indenture and acknowledges and agrees that the Trustee shall be
fully protected in relying upon the foregoing consent and direction and hereby
releases the Trustee and its respective officers, directors, agents, employees
and shareholders, as applicable, from any liability for complying with such
direction, including but not limited to any claim that this First Supplemental
Indenture is not authorized or permitted by the Indenture or the Transaction
Documents or any claim that some or all of the conditions precedent to the
execution of this First Supplemental Indenture have not been complied with.

 

Section 6. Binding Effect. This First Supplemental Indenture shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 7. Counterparts. This First Supplemental Indenture may be executed and
delivered in any number of counterparts (including by facsimile or email
transmission), each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

Section 8. Governing Law. This First Supplemental Indenture shall be construed
in accordance with, and this First Supplemental Indenture and all matters
arising out of or relating in any way whatsoever (whether in contract, tort or
otherwise) to this First Supplemental Indenture shall be governed by, the law of
the State of New York.

 

Section 9. Acceptance by Trustee. The Trustee assumes no responsibility for the
correctness of the recitals contained herein, which shall be taken as the
statements of the Issuer and the Trustee shall not be responsible or accountable
in any way whatsoever for or with respect to the validity, execution or
sufficiency of this First Supplemental Indenture and makes no representation
with respect thereto.

 

 

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above. EXECUTED AS A DEED BY

 

BDCA HELVETICA FUNDING,  LTD., as Issuer

 



By: /s/ Robert K. Grunewald   Name Robert K. Grunewald   Title: Director  







  

In the presence of:   Witness: /s/ Olivia Jung     Name: Olivia Jung     Title:
  Executive Assistant  

 

U.S. BANK NATIONAL ASSOCIATION,  as Trustee     By: /s/ Maria D. Calzado    
Name: Maria D. Calzado     Title: Senior Vice President  

 

 

 

 

The undersigned hereby consent to, and acknowledge and agree to the terms of,
this First Supplemental Indenture (solely for purposes of waiving the prior
notice requirements in the case of the Collateral Administrator):

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,  as Collateral Manager     By: /s/
Robert K. Grunewald   Name: Robert K. Grunewald   Title: President and Chief
Investment Officer  

 

U.S. BANK NATIONAL ASSOCIATION,  as Collateral Administrator     By: /s/ Maria
D. Calzado     Name: Maria D. Calzado    

Title: Senior Vice President



 

 

UBS AG, LONDON BRANCH, as the  sole Holder of 100% of the Notes     By: /s/
Trevor Spencer    

Name: Trevor Spencer 

    Title: Authorized Signatory         By: /s/ Ben Stewart    

Name: Ben Stewart 

    Title: Authorized Signatory  

 

 

 

 

The undersigned hereby consent to, and acknowledge and agree to the terms of,
this First Supplemental Indenture (solely for purposes of waiving the prior
notice requirements in the case of the Collateral Administrator):

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,  as Collateral Manager     By: /s/
Robert K. Grunewald   Name: Robert K. Grunewald   Title: President and Chief
Investment Officer  

 

U.S. BANK NATIONAL ASSOCIATION,  as Collateral Administrator     By: /s/ Maria
D. Calzado     Name: Maria D. Calzado     Title: Senior Vice President  

 

UBS AG, LONDON BRANCH, as the sole Holder of 100% of the Notes     By: /s/
Trevor Spencer    

Name: Trevor Spencer 

    Title: Authorized Signatory         By: /s/ Ben Stewart    

Name: Ben Stewart 

    Title: Authorized Signatory  

 

 

 

 

EXHIBIT A

 

(attached)

 

 

 

  

Dated as of April 7, 2015

Amended and Restated as of July 10, 2015

 

BDCA HELVETICA FUNDING, LTD.,

as Issuer

 

U.S. BANK NATIONAL ASSOCIATION
as Trustee

 



 

 

AMENDED AND RESTATED

INDENTURE

 



 

  



 

 

 

CONTENTS

 

SECTION   PAGE       1.          Definitions   2       1.1 Definitions   2      
1.2 Assumptions as to Collateral   28       2.          The Notes   29       2.1
Forms Generally   29       2.2 Forms of Notes   29       2.3 Authorized Amount;
Stated Maturity; Denominations   32       2.4 Execution, Authentication,
Delivery and Dating   32       2.5 Registration, Registration of Transfer and
Exchange   33       2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note   40
      2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved   41       2.8 Persons Deemed Owners   42       2.9
Cancellation   42       2.10 DTC Ceases to be Depository   43       2.11
Non-Permitted Holders or Violation of ERISA Representations or Noteholder
Reporting Obligations   43       2.12 Tax Certification and Noteholder Reporting
Obligations   45       2.13 Subsequent Issuance   46      
3.           Conditions Precedent   46       3.1 Conditions to Issuance of Notes
on Closing Date   46       3.2 Custodianship; Delivery of Portfolio Assets and
Eligible Investments   50       3.3 Application of Proceeds of Issuance   50    
  4.           Satisfaction And Discharge   50       4.1 Satisfaction and
Discharge of Indenture   50       4.2 Application of Trust Cash   52       4.3
Repayment of Cash Held by Paying Agent   52       4.4 Disposition of Illiquid
Assets   53       5.           Remedies   54

 

i

 

 

5.1 Events of Default   54       5.2 Acceleration of Maturity; Rescission and
Annulment   57       5.3 Collection of Indebtedness and Suits for Enforcement by
Trustee   57       5.4 Remedies   59       5.5 Optional Preservation of
Collateral   61       5.6 Trustee May Enforce Claims Without Possession of Notes
  63       5.7 Application of Cash Collected   63       5.8 Limitation on Suits
  63       5.9 Unconditional Rights of Holders to Receive Principal and Interest
  64       5.10 Restoration of Rights and Remedies   64       5.11 Rights and
Remedies Cumulative   64       5.12 Delay or Omission Not Waiver   64       5.13
Control by Majority Holders   65       5.14 Waiver of Past Defaults   65      
5.15 Undertaking for Costs   66       5.16 Waiver of Stay or Extension Laws   66
      5.17 Sale of Collateral   66       5.18 Action on the Notes   67      
6.           The Trustee   67       6.1 Certain Duties and Responsibilities   67
      6.2 Notice of Default   70       6.3 Certain Rights of Trustee   70      
6.4 Not Responsible for Recitals or Issuance of Notes   74       6.5 May Hold
Notes   74       6.6 Cash Held in Trust   74       6.7 Compensation and
Reimbursement   74       6.8 Corporate Trustee Required; Eligibility   76      
6.9 Resignation and Removal; Appointment of Successor   76       6.10 Acceptance
of Appointment by Successor   78       6.11 Merger, Conversion, Consolidation or
Succession to Business of Trustee   78       6.12 Co-Trustees   78       6.13
Certain Duties of Trustee Related to Delayed Payment of Proceeds   80       6.14
Authenticating Agents   80

 

ii

 

 

6.15 Withholding   81       6.16 Representative for Holders Only; Agent for each
other Secured Party   81       6.17 Representations and Warranties of the Bank  
82       6.18 Electronic Communications   82       7.           Covenants   83  
    7.1 Payment of Principal and Interest   83       7.2 Maintenance of Office
or Agency   83       7.3 Cash for Note Payments to be Held in Trust   84      
7.4 Existence of Issuer   86       7.5 Protection of Collateral   87       7.6
Opinions as to Collateral   88       7.7 Performance of Obligations   89      
7.8 Negative Covenants   89       7.9 Statement as to Compliance   91       7.10
Issuer May Not Consolidate Except on Certain Terms   92       7.11 Successor
Substituted   92       7.12 No Other Business   92       7.13 Acquisition of
Portfolio Assets   92       7.14 Reporting   93       7.15 Certain Tax Matters  
93       7.16 Restricted Transactions   94       7.17 Investment Company Act  
94       7.18 Compliance with Laws   94       8.           Supplemental
Indentures   94       8.1 Supplemental Indentures Without Consent of Holders of
Notes   94       8.2 Supplemental Indentures With Consent of Holders of Notes  
96       8.3 Execution of Supplemental Indentures   97       8.4 Determination
of Effect on Holders   98       8.5 Effect of Supplemental Indentures   99      
8.6 Reference in Notes to Supplemental Indentures   99      
9.           Redemption of Notes   99       9.1 Optional Redemption   99      
9.2 Tax Redemption   100

 

iii

 

 

9.3 Redemption Procedures   100       9.4 Notes Payable on Redemption Date   102
      10.           Accounts, Accountings And Releases   103       10.1
Collection of Cash   103       10.2 Collection Account   103       10.3
Transaction Accounts   105       10.4 Reinvestment of Funds in Accounts; Reports
by Trustee   107       10.5 Accountings   108       10.6 Release of Collateral  
114       10.7 Procedures Relating to the Establishment of Accounts Controlled
by the Trustee   116       10.8 Section 3(c)(7) Procedures   116      
11.           Application Of Cash   117       11.1 Disbursements of Cash from
Payment Account   117       12.           Sale of Portfolio Assets; purchase of
additional Portfolio Assets   118       12.1 Sales of Portfolio Assets   118    
  12.2 Acquisition of Portfolio Assets; Eligible Investments   119       12.3
Conditions Applicable to All Sale and Purchase Transactions   120      
13.           Relations among Holders   120       13.1 Relations among Holders  
120       13.2 Standard of Conduct   121       14.           Miscellaneous   121
      14.1 Form of Documents Delivered to Trustee   121       14.2 Acts of
Holders   122       14.3 Notices, etc., to Trustee, the Issuer, the Collateral
Manager, the Collateral Administrator, the Paying Agent, the Liquidation Agent  
123       14.4 Notices to Holders; Waiver   124       14.5 Effect of Headings
and Table of Contents   125       14.6 Successors and Assigns   125       14.7
Severability   126       14.8 Benefits of Indenture   126       14.9 Legal
Holidays   126       14.10 Governing Law   126

 

iv

 

 

14.11 Submission to Jurisdiction   126       14.12 Waiver of Jury Trial   127  
    14.13 Counterparts   127       14.14 Acts of Issuer   127       14.15
Confidential Information   128       15.           Assignment Of Certain
Agreements   129       15.1 Assignment of Collateral Management Agreement,
Collateral Administration Agreement, Equity Contribution Agreement and Master
Loan Purchase Agreement.   129

 

Schedules and Exhibits

 

Schedule 1   Moody’s Industry Classifications Schedule 2   S&P Industry
Classifications       Exhibit A   Forms of Notes   A1   Form of Global Class A
Note   A2   Form of Certificated Class A Note       Exhibit B   Forms of
Transfer and Exchange Certificates   B1   Form of Transferor Certificate for
Transfer of Rule 144A Global Note or Certificated Note to Regulation S Global
Note   B2   Form of Purchaser Representation Letter for Certificated Notes   B3
  Form of Transferor Certificate for Transfer of Certificated Note to Rule 144A
Global Note   B4   Form of Transferee Certificate of Rule 144A Global Note   B5
  Form of Transferee Certificate of Regulation S Global Note       Exhibit C  
Form of Beneficial Owner Certificate

 

v

 

  



EXECUTION COPY

 

AMENDED AND RESTATED INDENTURE (this Indenture), dated as of July 10, 2015
between BDCA HELVETICA FUNDING, LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the Issuer) and U.S.
BANK NATIONAL ASSOCIATION, as trustee (herein, together with its permitted
successors and assigns in the trusts hereunder, the Trustee).

 

This Indenture amends, restates and supersedes that certain Indenture dated as
of April 7, 2015 between the Issuer and the Trustee.

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture. Except as otherwise
provided herein, all covenants and agreements made by the Issuer herein are for
the benefit and security of the Secured Parties. The Issuer is entering into
this Indenture, and the Trustee is accepting the trusts created hereby, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Notes, the Trustee, the Bank and the Collateral Administrator
(collectively, the Secured Parties), all of its right, title and interest in, to
and under, in each case, whether now owned or existing, or hereafter acquired or
arising, (a) the Portfolio Assets as of the Closing Date which the Issuer causes
to be Delivered to the Trustee (directly or through an intermediary or bailee,
including the Custodian) herewith and all payments thereon or with respect
thereto, and all Portfolio Assets which are Delivered to the Trustee (directly
or through an intermediary or bailee, including the Custodian) in the future
pursuant to the terms hereof and all payments thereon or with respect thereto,
(b) each of the Accounts, and any Eligible Investments purchased with funds on
deposit in any of the Accounts, and all income from the investment of funds
therein and all other property standing to the credit of each of the Accounts,
(c) the Collateral Management Agreement, the Collateral Administration
Agreement, the Subscription Agreement, the Equity Contribution Agreement, the
Issuer Account Control Agreement and the Master Loan Purchase Agreement (d) all
Cash delivered to the Trustee (or the Custodian) for the benefit of the Secured
Parties, (e) all accounts, chattel paper, general intangibles, instruments,
financial assets, security entitlements and investment property, and all
letterof-credit rights and other supporting obligations relating to the
foregoing (in each case as defined in the UCC), (f) any other property otherwise
delivered to the Trustee (directly or through an intermediary or bailee,
including the Custodian) by or on behalf of the Issuer (including any other
securities or investments not listed above and whether or not constituting
Portfolio Assets or Eligible Investments), (g) any commercial torts claims and
(h) all proceeds with respect to the foregoing; provided that such Grants shall
not include any Excepted Property (the assets referred to in (a) through (h),
excluding the Excepted Property, are collectively referred to as the
Collateral).

 

 

 

 

The above Grant of Collateral is made in favor of the Trustee to hold in trust
to secure the Notes and certain other amounts payable by the Issuer as described
herein. Except as set forth in the Priority of Payments and Article 13 of this
Indenture, the Notes are secured by the Grant equally and ratably without
prejudice, priority or distinction between any Note and any other Note by reason
of difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
13 of this Indenture, (i) the payment of all amounts due on the Notes in
accordance with their terms, (ii) the payment of all other sums payable under
this Indenture, (iii) the payment of amounts owing by the Issuer under the
Collateral Administration Agreement and (iv) compliance with the provisions of
this Indenture, in each case as provided in this Indenture (collectively, the
Secured Obligations). The foregoing Grant shall, for the purpose of determining
the property subject to the Lien of this Indenture, be deemed to include any
interests in any securities and any investments granted to the Trustee by or on
behalf of the Issuer, whether or not such securities or investments satisfy the
Asset Eligibility Criteria or other criteria set forth in the definitions of
Portfolio Asset or Eligible Investments, as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

1.Definitions

 

1.1Definitions

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Except as otherwise
specified herein or as the context may otherwise require: (i) references to an
agreement or other document are to it as amended, supplemented, restated and
otherwise modified from time to time and to any successor document (whether or
not already so stated); (ii) references to a statute, regulation or other
government rule are to it as amended from time to time and, as applicable, are
to corresponding provisions of successor governmental rules (whether or not
already so stated); (iii) the word "including" and correlative words shall be
deemed to be followed by the phrase "without limitation" unless actually
followed by such phrase or a phrase of like import; (iv) the word "or" is always
used inclusively herein (for example, the phrase "A or B" means "A or B or
both," not "either A or B but not both"), unless used in an "either ... or"
construction; (v) references to a Person are references to such Person’s
successors and assigns (whether or not already so stated); (vi) all references
in this Indenture to designated "Articles", "Sections", "sub-Sections" and other
subdivisions are to the designated articles, sections, sub-sections and other
subdivisions of this Indenture; and (vii) the words "herein", "hereof",
"hereunder" and other words of similar import refer to this Indenture as a whole
and not to any particular article, section, sub-section or other subdivision.

 

Page 2

 

 

Acceleration Event: The meaning specified in Section 5.4(a).

 

Accounts: Collectively, (i) the Payment Account, (ii) the Collection Account,
(iii) the Expense Account and (iv) the Custodial Account.

 

Accredited Investor: The meaning set forth in Rule 501(a) of Regulation D of the
Securities Act.

 

Act and Act of Holders: The meanings specified in Section 14.2(a).

 

Additional Global Notes: Collectively, the Additional Regulation S Global Note
and the Additional Rule 144A Global Note, together representing the Notes issued
on the Amendment and Restatement Date.

 

Additional Regulation S Global Note: The Regulation S Global Note (CUSIP Number:
G0905X AB2).

 

Additional Rule 144A Global Note: The Rule 144A Global Note (CUSIP Number:
05544M AB9).

 

Administrative Expenses: (i) Priority Administrative Expenses, (ii) fees,
expenses and other amounts due or accrued and payable by the Issuer to any
Person (other than the Collateral Manager) in respect of any fees or expenses
relating to the transactions contemplated or permitted under this Indenture and
the documents delivered pursuant to or in connection with the transactions
contemplated by this Indenture, amendment or other modification of any such
documentation (including all legal and other fees and expenses incurred in
connection with the purchase or sale of any Portfolio Assets and any other
expenses and fees incurred in connection with the Portfolio Assets) or the
administration and maintenance of the Issuer and the Notes and (iii) indemnities
payable to any Person (other than the Collateral Manager) pursuant to any
Transaction Document; provided that Administrative Expenses shall not include
(a) any amounts due or accrued with respect to the actions taken on or in
connection with the Closing Date or (b) amounts payable in respect of the Notes.
To the extent funds standing to the credit of the Expense Account are used to
pay Administrative Expenses, Priority Administrative Expenses then due and
payable shall be paid (x) in the order of priority set forth in the definition
thereof and (y) prior to any other Administrative Expenses then due and payable,
and such other Administrative Expenses shall be paid in the order set forth in
the definition thereof.

 

Affected Bank: A "bank" for purposes of Section 881 of the Code or an entity
affiliated with such a bank that is not any of the following: (x) a United
States Person, (y) an entity that treats all income from its Notes as
effectively connected with its conduct of a trade or business within the United
States (as such terms are used in Section 864(c) of the Code) or (z) in FATCA
Compliance and is entitled to the benefits of an income tax treaty with the
United States under which withholding taxes on interest payments made by
obligors resident in the United States to such bank are reduced to 0%.

 

Page 3

 

 

Affiliate: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is an Officer or employee (a) of such
Person, (b) of any subsidiary or parent company of such Person or (c) of any
Person described in clause (i) above. For the purposes of this definition,
"control" of a Person shall mean the power, direct or indirect, (x) to vote more
than 50% of the securities having ordinary voting power for the election of
directors, managers or other governing position of such Persons or (y) to direct
or cause the direction of the management and policies of such Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise). Affiliated shall have the corresponding meaning.

 

Agent Members: Members of, or participants in, DTC, Euroclear or Clearstream.

 

Aggregate Outstanding Amount: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date.

 

Aggregate Portfolio Par Value: On any date of determination, the Aggregate
Principal Balance of (a) all Portfolio Assets plus (b) all Eligible Investments
held in any Account other than the Expense Account.

 

Aggregate Principal Balance: When used with respect to all or a portion of the
Portfolio Assets or the Collateral, the sum of the Principal Balances of all or
of such portion of the Portfolio Assets or Collateral, respectively.

 

Amendment and Restatement Date: July 10, 2015.

 

Asset Eligibility Criteria: Criteria satisfied in respect of a Portfolio Asset
or prospective Portfolio Asset on the trade date for the relevant purchase or
acquisition thereof (the Portfolio Asset Trade Date) if:

 

(a)the obligation is a Loan, excluding any Participation Interest therein or any
security that is not a permissible collateral security for purposes of securing
asset-backed securities that satisfy the loan securitization exclusion under
Section 248.10(c)(8) of the Volcker Rule (12 C.F.R. Part 248);

 

(b)the obligation constitutes a legal, valid, binding and enforceable obligation
of each related Portfolio Asset Obligor, enforceable against such person in
accordance with its terms;

 

(c)the obligation is not a lease;

 

(d)the obligation provides for a fixed amount of principal payable at no less
than par, in cash, no later than its stated maturity;

 

Page 4

 

 

(e)the obligation provides for payments of interest on the principal amount
thereof at a rate per annum equal to either (i) a fixed rate or (ii) a floating
rate (subject to any applicable floor) that is computed based upon the sum of a
spread and a generally recognized floating interest rate index that is reset no
less frequently than semi-annually;

 

(f)the obligation is not an obligation by which its terms provide for an
increase or decrease in the per annum interest rate payable thereon solely as a
function of the passage of time (other than as a result of any change in any
underlying index on which such rate is based);

 

(g)the obligation is in the form of, and is treated as, indebtedness for U.S.
Federal income tax purposes;

 

(h)no principal, interest, fee or other amount owing on such obligation that
became payable prior to the Portfolio Asset Trade Date remains unpaid;

 

(i)the obligation is not a Defaulted Obligation or Margin Stock;

 

(j)the Issuer would be entitled to receive all interest payments on such
obligation free of U.S. Federal or foreign withholding tax or, in the case of
foreign withholding tax, would be entitled to receive "gross-up" payments that
cover the full amount of such withholding taxes;

 

(k)the obligation is not an obligation whose repayment is subject to substantial
noncredit related risk as determined by the Collateral Manager;

 

(l)the obligation is not an obligation that is the subject of an exchange or
conversion offer and has not been called for redemption or tender into any other
security or property that does not satisfy the Asset Eligibility Criteria;

 

(m)the obligation is Registered;

 

(n)the obligation is not a Bond (other than any security received in lieu of
debts previously contracted with respect to a Loan held by the Issuer) or a
Synthetic Security;

 

(o)the obligation is not an Equity Security or, by its terms, convertible into
or exchangeable for an Equity Security at any time over its life or attached
with a warrant to purchase an Equity Security;

 

(p)the obligation is not a letter of credit and does not otherwise include or
support a letter of credit; and

 

(q)either (i) the obligation is capable of being assigned or novated to, at a
minimum, commercial banks or financial institutions (irrespective of their
jurisdiction of organization) that are not then a lender or a member of the
relevant lending syndicate, without the consent of any Portfolio Asset Obligor
or any agent or (ii) the obligation is capable of being assigned with the
consent of any Portfolio Asset Obligor or any agent.

 

Page 5

 

 

Authenticating Agent: The Person designated by the Trustee to authenticate the
Notes on behalf of the Trustee pursuant to Section 6.14 hereof.

 

Authorized Representative: With respect to the Issuer, any director, Officer or
any other Person who is authorized to act for the Issuer in matters relating to,
and binding upon, the Issuer; provided that the Collateral Manager is not an
Authorized Representative of the Issuer. With respect to the Collateral Manager,
any Officer, employee, member or agent of the Collateral Manager who is
authorized to act for the Collateral Manager in matters relating to, and binding
upon, the Collateral Manager with respect to the subject matter of the request,
certificate or order in question. With respect to the Collateral Administrator,
any Officer, employee, partner or agent of the Collateral Administrator who is
authorized to act for the Collateral Administrator in matters relating to, and
binding upon, the Collateral Administrator with respect to the subject matter of
the request, certificate or order in question. With respect to the Trustee or
any other bank or trust company acting as trustee of an express trust or as
custodian, a Trust Officer. With respect to any Authenticating Agent, any
Officer of such Authenticating Agent who is authorized to authenticate the
Notes. With respect to the Note Registrar, any Officer, employee, member or
agent of the Note Registrar who is authorized to act for the Note Registrar in
matters relating to the Note Register. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any Person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

 

Authorizing Resolution: With respect to (i) the Issuer, any action or resolution
taken by the Board of Directors or the Sole Shareholder within the powers vested
to it pursuant to the Issuer’s Constitutive Documents and (ii) the Sole
Shareholder, any action taken by the board of directors or managers of or any
Officer of the Sole Shareholder within the powers vested to such Person or
Persons pursuant to the Sole Shareholder’s Constitutive Documents, within the
powers vested to it pursuant to the Constitutive Documents of the Sole
Shareholder.

 

Balance: On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of Cash, demand deposits, time
account deposits, overnight bank deposits, bankers’ acceptances and certificates
of deposit; (ii) principal amount of any interest-bearing Eligible Investments;
and (iii) the accreted amount (but not greater than the face amount) of any
non-interest-bearing Eligible Investments other than Cash.

 

Bank: U.S. Bank National Association, a national banking association with trust
powers organized under the laws of the United States (or any successor thereto
as Trustee under this Indenture), in its individual capacity, and not in its
capacity as Trustee, or any successor thereto.

 

Page 6

 

 

Bankruptcy Law: The federal Bankruptcy Code, Title 11 of the United States Code,
Part V of the Companies Law (2013 Revision) of the Cayman Islands, the Foreign
Bankruptcy Proceedings (International Cooperation) Rules 2008 of the Cayman
Islands and the Companies Winding Up Rules 2008 of the Cayman Islands, each as
amended from time to time.

 

Board of Directors: With respect to the Issuer, the directors of the Issuer duly
appointed by the Sole Shareholder of the Issuer or the board of directors of the
Issuer in accordance with the Issuer’s Constitutive Documents.

 

Bond: A debt security (that is not a loan) that is issued by a corporation,
limited liability company, partnership or trust.

 

Business Day: A day on which commercial banks and foreign exchange markets
settle payments in New York, other than a Saturday, Sunday or other day that is
a legal holiday in the city in which the Corporate Trust Office is located or on
which the New York Stock Exchange or banks are authorized or obligated by law or
executive order to close in New York, New York.

 

Cash: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts in
the United States of America, including funds standing to the credit of an
Account.

 

Certificate of Authentication: The meaning specified in Section 2.1.

 

Certificated Note: A Note issued in the form of a definitive, fully registered
note without coupons substantially in the applicable form attached as Exhibit A2
which shall be registered in the name of the owner thereof, duly executed by the
Issuer and authenticated by the Trustee as herein provided.

 

Certificated Security: The meaning specified in Section 8-102(a)(4) of the UCC.

 

Class A Notes: The Class A Notes issued pursuant to this Indenture and having
the characteristics specified in Section 2.3.

 

Clearing Agency: An organization registered as a "clearing agency" pursuant to
Section 17A of the Exchange Act.

 

Clearing Corporation: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of "clearing corporation" under Section
8-102(a)(5) of the UCC.

 

Clearing Corporation Security: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

Page 7

 

 

Clearstream: Clearstream Banking, société anonyme, a corporation organized under
the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

Closing Date: April 7, 2015.

 

Code: The U.S. Internal Revenue Code of 1986, as amended, and the Treasury
regulations promulgated thereunder.

 

Collateral: The meaning assigned in the Granting Clauses hereof.

 

Collateral Administration Agreement: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator.

 

Collateral Administrator: U.S. Bank National Association, acting as collateral
administrator under the Collateral Administration Agreement, and any successor
thereto in such capacity.

 

Collateral Management Agreement: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Portfolio Assets and the other Collateral by the Collateral Manager on behalf of
the Issuer.

 

Collateral Manager: Business Development Corporation of America, a corporation
incorporated under the laws of Maryland.

 

Collateral Manager Advances: The meaning specified in the Collateral Management
Agreement.

 

Collateral Manager Expenses: The meaning specified in the Collateral Management
Agreement.

 

Collateral Manager Fee: The meaning specified in the Collateral Management
Agreement.

 

Collection Account: The account established pursuant to Section 10.2, which
consists of the Principal Collection Subaccount and the Interest Collection
Subaccount.

 

Confidential Information: The meaning specified in Section 14.15(b).

 

Constitutive Documents: With respect to (i) the Issuer, the Issuer’s Certificate
of Incorporation on Change of Name dated March 12, 2015 and amended and restated
Memorandum and Articles of Association as adopted on March 31, 2015, as each may
be amended, revised or restated from time to time and (ii) the Sole Shareholder,
the Sole Shareholder’s Second Articles of Amendment and Restatement, dated as of
August 19, 2013, and Bylaws, adopted on January 14, 2011, as each may be
amended, revised or restated from time to time.

 

Page 8

 

 

Contribution: Each capital contribution made by the Initial Holder to the Issuer
in accordance with the Equity Contribution Agreement.

 

Corporate Trust Office: The corporate trust office of the Trustee at which this
Indenture is administered, currently located at One Federal Street, 3rd Floor,
Boston, MA 02110, Attention: Global Corporate Trust Services – BDCA Helvetica
Funding, Ltd. and, for transfer purposes and presentment, U.S. Bank Global
Corporate Trust Services, 111 Fillmore Avenue East, St. Paul, MN 55107-1402,
Attention: Bond Transfer Services; or, in each such case, such other address as
the Trustee may designate from time to time by notice to the Holders of the
Notes, the Collateral Manager and the Issuer or the principal corporate trust
office of any successor Trustee.

 

Cov-Lite Loan: An obligation, the Underlying Instruments for which do not (i)
contain any financial covenants or (ii) require the Portfolio Asset Obligor
thereunder to comply with any Maintenance Covenants (regardless of whether
compliance with one or more Incurrence Covenants is otherwise required by such
Underlying Instruments).

 

Custodial Account: The account established pursuant to Section 10.3(b).

 

Custodian: The meaning specified in the first sentence of Section 3.2(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

Daily Report: The meaning specified in Section 10.5(c).

 

Default: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would unless cured or waived become, an Event of Default.

 

Defaulted Obligation: Any Portfolio Asset as to which one or more of the
following has occurred: (a) there has occurred a default as to the payment of
principal and/or interest and/or capitalized interest (without regard to any
notice requirement or grace period) (provided that such default may continue for
a period of up to three Business Days from the date of such default if the
Collateral Manager has certified to the Trustee that the payment failure is not
due to credit-related reasons), (b) there has occurred any other default with
respect to such Portfolio Asset that in the opinion of the Collateral Manager
will likely result in a default as to the payment of principal and/or interest
on such Portfolio Asset under the Underlying Instrument (whether upon any
acceleration thereof or otherwise), (c) there has occurred a default known to
the Collateral Manager or notified by the Trustee to the Collateral Manager as
to the payment of principal and or interest (without regard to any notice
requirement or grace period) on any other material obligation of any Portfolio
Asset Obligor on such Portfolio Asset that is senior or pari passu in right of
payment to such Portfolio Asset and such default would, upon the satisfaction of
such notice requirement or the termination of such grace period, constitute a
default, event of default or similar condition or event (howsoever described)
under the terms of the instrument or agreement pursuant to which such Portfolio
Asset was issued or created, (d) other than in the case of a DIP Loan, a
bankruptcy or insolvency event has occurred with respect to any obligor on such
Portfolio Asset; provided that the institution or presentation against such
obligor by a third party of a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief or of a petition for such obligor’s winding-up or
liquidation shall not constitute a bankruptcy or insolvency event for the
purposes of this clause (d) if (i) the Collateral Manager certifies to the
Trustee and UBS within three Business Days of such institution or presentation
that it has reasonably determined that such institution or presentation has not
occurred as a result of a decline in the creditworthiness of such obligor and
(ii) the relevant proceeding or petition is dismissed, discharged, stayed or
restrained within 30 days of the institution or presentation thereof or (e)
there has been proposed or effected (i) any exchange or other restructuring
involving a Portfolio Asset that amounts to a diminished financial obligation or
(ii)(x) a modification or amendment to the Underlying Instrument or (y) an
exchange or other restructuring involving a Portfolio Asset that has the sole
purpose of enabling or otherwise materially serves to facilitate the ability of
the obligor to avoid a default; provided that, in each of the cases set forth in
clauses (a) through (e) above, such Portfolio Asset will only constitute a
"Defaulted Obligation" for so long as such default has not been cured or waived.

 

Page 9

 

 

Deliver or Delivered or Delivery: The taking of the following steps:

 

(i) in the case of each Certificated Security (other than a Clearing Corporation
Security) and Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii) in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof in the name of the Custodian; and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

Page 10

 

 

(iii) in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to a securities account in the name of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv) in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (FRB) (each such security, a
Government Security),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to a securities account in the name of
the Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v) in the case of each Security Entitlement with respect to a Financial Asset
not governed by clauses (i) through (iv) above,

 

(a)causing the relevant Securities Intermediary to indicate on its books and
records that the underlying Financial Asset has been credited to the Custodian’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Financial Asset as belonging to the Custodian and
continuously indicating on its books and records that such Financial Asset is
credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

(vi) in the case of Cash,

 

(a)causing the delivery of such Cash to the Custodian,

 

(b)causing the Custodian to credit such Cash to the applicable Account or
sub-account, and

 

Page 11

 

 

(c)causing the Custodian to indicate continuously on its books and records that
such Cash is credited to the applicable Account; and

 

(vii) in the case of each general intangible,

 

(a)causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, DC naming the Issuer as debtor
and the Trustee as secured party and describing such property as the collateral
or indicating that the collateral includes "all assets" or "all personal
property" of the Issuer (or a similar description), and

 

(b)causing the registration of the security interest granted under this
Indenture in the Register of Mortgages and Charges of the Issuer at the Issuer’s
registered office in the Cayman Islands.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge of Collateral hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Sections 9-406, 9-408 or 9-409 of the UCC).

 

Determination Date: The last day of each Monthly Period.

 

DIP Loan: A loan made to a debtor-in-possession pursuant to Section 364 of the
U.S. Bankruptcy Code, Title 11 of the United States Code, having the priority
allowed by either Section 364(c) or 364(d) of the U.S. Bankruptcy Code, Title 11
of the United States Code, and fully secured by senior Liens.

 

Dollar, USD or U.S.$: Such coin or currency of the United States of America as
at the time shall be legal tender for all debts, public and private.

 

DTC: The Depository Trust Company, its nominees, and their respective
successors.

 

Due Date: Each date on which any payment is due on a Portfolio Asset, Eligible
Investment or other Financial Asset held by the Issuer in accordance with its
terms.

 

Eligible Investment Required Ratings: (a) If such obligation or security (i) has
both a long-term and a short-term credit rating from Moody’s, such ratings are
"Aa3" (or then equivalent grade) or better (not on credit watch for possible
downgrade) and "P-1" (or then equivalent grade) (not on credit watch for
possible downgrade), respectively, (ii) has only a long-term credit rating from
Moody’s, such rating is "Aaa" (or then equivalent grade) (not on credit watch
for possible downgrade) or (iii) has only a short-term credit rating from
Moody’s, such rating is "P-1" (or then equivalent grade) (not on credit watch
for possible downgrade) and (b) "A-1" (or then equivalent grade) or better (or,
in the absence of a short-term credit rating, a long-term credit rating of "A+"
(or then equivalent grade) or better) from S&P.

 

Page 12

 

 

Eligible Investments: Either Cash, or any Dollar investment that, at the time it
is Delivered (directly or through an intermediary), (x) matures not later than
the Business Day immediately preceding the Payment Date immediately following
the date of Delivery thereof (or such earlier date as expressly provided
herein), and (y) is one or more of the following obligations or securities:

 

(i)[reserved];

 

(ii)deposit and trust accounts payable on demand with any depository institution
or trust company incorporated under the laws of the United States of America or
any state thereof (including the Bank) and subject to supervision and
examination by Federal and/or State banking authorities so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings; and

 

(iii)[reserved];

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities as mature (or are
putable at par to the issuer thereof) no later than the Business Day prior to
the next Payment Date unless such Eligible Investments are issued by the Bank,
in which event such Eligible Investments may mature on such Payment Date; (2)
Eligible Investments shall exclude any investments not treated as "cash
equivalents" for purposes of Section 75.10(c)(8)(iii)(A) of the regulations
implementing the Volcker Rule in accordance with any applicable interpretive
guidance thereunder; and (3) none of the foregoing obligations or securities
shall constitute Eligible Investments if (a) such obligation or security has an
"f", "r", "p", "pi", "q" or "t" subscript (or then equivalent subscript)
assigned by S&P, (b) all, or substantially all, of the remaining amounts payable
thereunder consist of interest and not principal payments, (c) interest payments
with respect to such obligations or securities or proceeds of disposition would
be subject to withholding taxes by any jurisdiction if received by the Sole
Shareholder unless, in the case of non-U.S. withholding tax, the payor is
required to make "gross-up" payments that cover the full amount of any such
withholding tax, (d) such obligation or security is secured by real property,
(e) such obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (f) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action, (g) in the Collateral Manager’s judgment (as certified to the
Trustee in writing), such obligation or security is subject to material
non-credit related risks, (h) such obligation is a Structured Finance
Obligation, (i) such obligation or security is represented by a certificate of
interest in a grantor trust, (j) such obligation or security is not an
identified banking product for purposes of 17 CFR 255.2(h)(2)(ii) of the final
rule implementing Section 13 of the Bank Holding Company Act of 1956, as
amended, and any other applicable implementing rule or regulation, or (k) such
obligation or security is not an asset or holding allowed for an issuing entity
under 17 CFR 255.10(c)(8) of the final rule implementing Section 13 of the Bank
Holding Company Act of 1956, as amended, and any other applicable implementing
rule or regulation. Subject to the other requirements of this definition,
Eligible Investments may include, without limitation, those investments issued
by or made with the Bank or for which the Bank or the Trustee or an Affiliate of
the Bank or the Trustee provides services and receives compensation.

 

Page 13

 

 

Enforcement Event: The meaning specified in Section 11.1(c).

 

Equity Contribution Agreement: The Contribution Agreement dated as of the
Closing Date between the Sole Shareholder, the Issuer and the Trustee.

 

Equity Security: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security or obligation that at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Portfolio Asset.

 

ERISA: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

Euroclear: Euroclear Bank S.A./N.V.

 

Event of Default: The meaning specified in Section 5.1.

 

Excepted Property: The U.S.$250 transaction fee paid to the Issuer in
consideration of the issuance of the Notes and the funds attributable to the
issuance and allotment of the Issuer’s ordinary shares or the bank account in
which such funds are deposited (or any interest thereon).

 

Exchange Act: The U.S. Securities Exchange Act of 1934, as amended. Expense
Account: The account established pursuant to Section 10.3(c).

 

FATCA: Sections 1471 through 1474 of the Code, any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements (and related
implementing regulatory legislation, rules, regulations or practices) entered
into in connection with the foregoing.

 

FATCA Compliance: Compliance with FATCA, as necessary so that no tax will be
imposed or withheld thereunder in respect of payments to or for the benefit of
the Issuer.

 

Page 14

 

 



Federal Funds (Effective) Rate: For any date, the rate set forth on Reuters Page
FEDFUNDS as the "Federal Funds (Effective)" rate for that day (or if such Page
or rate is not available, as in the Federal Reserve publication H.15(519) for
such day opposite the caption "Federal Funds (Effective)" in such publication).

 

Financial Asset: The meaning specified in Section 8-102(a)(9) of the UCC.

 

Financing Statements: The meaning specified in Section 9-102(a)(39) of the UCC.

 

GAAP: The meaning specified in Section 6.3(j).

 

Global Master Repurchase Agreement: The TBMA/ISMA Global Master Repurchase
Agreement (2000 Version) dated as of March 31, 2015 (including any annex,
confirmation and any transaction supplement exchanged thereunder and as amended,
modified or otherwise supplemented from time to time) between the Sole
Shareholder and UBS.

 

Global Note: Any Regulation S Global Note or Rule 144A Global Note.

 

Government Security: The meaning specified in the definition of "Deliver or
Delivered or Delivery".

 

Governmental Authority: The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Grant or Granted: To grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, permit to arise or otherwise transfer a Lien or security interest in and
right of setoff against, deposit, set over and confirm. A Grant of Collateral,
or of any other instrument, shall include all rights, powers and options (but
none of the obligations) of the granting party thereunder (whose exercise may be
suspended until the occurrence of a Default of the Secured Obligations allowing
enforcement over the Collateral), including the immediate continuing right to
claim for, collect, receive and receipt for principal and interest payments in
respect of Collateral, and all other Cash payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring Proceedings in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.

 

Holder: With respect to any Note, the Person whose name appears on the Note
Register as the registered holder of such Note.

 



Page 15

 

 

Illiquid Asset: Any Portfolio Asset with respect to which either (a) the
Collateral Manager (if no Event of Default has occurred and is continuing), (b)
the Liquidation Agent (when exercising its rights to direct the disposition of
such Portfolio Asset under Section 12.1(c)) or (c) the Trustee (when attempting
to dispose of such Portfolio Asset pursuant to Article V and not at the
direction of the Liquidation Agent pursuant to Section 12.1(c)) has made
commercially reasonable efforts (or, in the case of (b), the Issuer or Trustee
at the Liquidation Agent's direction has made commercially reasonable efforts)
to dispose of such Portfolio Asset for at least 90 days but has been unable to
sell such Portfolio Asset and in the Liquidation Agent’s commercially reasonable
judgment such Portfolio Asset is not expected to be saleable for the foreseeable
future.

 

Incurrence Covenant: A covenant by any Portfolio Asset Obligor to comply with
one or more financial covenants only upon the occurrence of certain actions of
such Portfolio Asset Obligor, including a debt issuance, dividend payment, share
purchase, merger, acquisition or divestiture.

 

Indebtedness: With respect to any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all capital lease obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.

 

Indenture: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

Independent: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
"Independent" when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

 

Page 16

 

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

Initial Global Notes: Collectively, the Initial Regulation S Global Note and the
Initial Rule 144A Global Note, together representing the Notes issued by the
Issuer on the Closing Date.

 

Initial Regulation S Global Note: The Regulation S Global Note (CUSIP Number:
G0905X AA4).

 

Initial Rule 144A Global Note: The Rule 144A Global Note (CUSIP Number: 05544M
AA1).

 

Initial Holder: Sole Shareholder.

 

Insolvency Event: With respect to any Person, an event that occurs when such
Person shall (i) be dissolved (other than pursuant to a consolidation,
amalgamation or merger); (ii) become adjudicated insolvent or unable to pay its
debts or fail or admit in writing its inability generally to pay its debts as
they become due; (iii) make a general assignment, arrangement or composition
with or for the benefit of its creditors; (iv) institute or have instituted
against it a Proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition shall be presented for its winding-up
or liquidation, and, in the case of any such Proceeding or petition instituted
or presented against it, such Proceeding or petition (x) results in a judgment
of insolvency or bankruptcy or the entry of an order for relief or the making of
an order for its winding-up or liquidation or (y) is not dismissed, discharged,
stayed or restrained in each case within 60 days of the institution or
presentation thereof; (v) have a resolution passed by such Person’s board of
directors or shareholder (or, in the case of a limited partnership, by the board
of directors of the general partner of such limited partnership) for such
Person’s winding-up, official management or liquidation (other than pursuant to
a consolidation, amalgamation or merger); (vi) seek or become subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
another trustee, another custodian or other similar official for it or for all
or substantially all its assets, in each case in connection with its bankruptcy
insolvency, winding-up or liquidation; (vii) have a secured party take
possession of all or substantially all its assets (other than delivery of the
Collateral pursuant to this Indenture) or have a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party shall
maintain possession, or any such process shall not be dismissed, discharged,
stayed or restrained, in each case within 60 days thereafter; (viii) cause or
become subject to any event with respect to it which, under the applicable laws
of any jurisdiction, has an analogous effect to any of the events specified in
clauses (i) to (vii) (inclusive); or (ix) take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

Page 17

 

 

Instrument: The meaning specified in Section 9-102(a)(47) of the UCC.

 

Interest Collection Subaccount: The meaning specified in Section 10.2(a).

 

Interest Collections: With respect to any Monthly Period, (a) all collections of
interest, capitalized interest, fees and other amounts (other than Principal
Collections) paid in respect of any Portfolio Asset and received by the Issuer
during such Monthly Period (whether or not directly from the relevant Portfolio
Asset Obligor), including the portion of the proceeds of any sale properly
attributable to any of the foregoing and (b) with respect to Eligible
Investments credited to the Interest Collection Subaccount at any time during
such Monthly Period, all interest paid on, and proceeds of, such Eligible
Investments.

 

Investment Company Act: The U.S. Investment Company Act of 1940, as amended from
time to time, and the rules promulgated thereunder.

 

Issuer: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Issuer" shall mean such successor
Person.

 

Issuer Account Control Agreement: The Account Control Agreement dated as of the
Closing Date between the Issuer, the Trustee and U.S. Bank National Association,
as Custodian.

 

Issuer Order and Issuer Request: A written order or request (which may be a
standing order or request) to be provided by the Issuer or by the Collateral
Manager on behalf of the Issuer in accordance with the provisions of this
Indenture, dated and signed in the name of the Issuer by an Authorized
Representative of the Issuer, or, in the case of an order or request executed by
the Collateral Manager on behalf of the Issuer, by an Authorized Representative
of the Collateral Manager.

 

Lien: With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

Liquidation Agent: UBS AG in its capacity as liquidation agent, as appointed by
the Issuer pursuant to the appointment letter dated the date hereof (the
Liquidation Agent Appointment Letter) between the Issuer and UBS AG, and its
permitted successors and assigns, until such time (if any) that such appointment
is terminated.

 

Liquidation Agent Appointment Letter: The meaning specified in the definition of
Liquidation Agent.

 

Page 18

 

 

Loan: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement or other similar credit agreement that (i)
includes financial covenants and (ii) does not permit any future advances to be
made to the borrower under the Underlying Instruments relating thereto
(including, without limitation, the reborrowing of any amount previously repaid
by the borrower thereunder) at any time after the date of acquisition thereof by
the Issuer.

 

Maintenance Covenant: A covenant by any Portfolio Asset Obligor to comply with
one or more financial covenants during each reporting period, whether or not
such Portfolio Asset Obligor has taken any specified action.

 

Majority Holders: The Holders of Notes representing more than 50% of the
Aggregate Outstanding Amount of the Notes.

 

Margin Stock: The meaning specified under Regulation U.

 

Master Loan Purchase Agreement: The Master Loan Purchase Agreement dated as of
the Closing Date between the Sole Shareholder and the Issuer.

 

Material Adverse Effect: A material adverse effect on (a) the business, assets,
operations or condition, financial or otherwise, of the Issuer taken as a whole,
(b) the ability of the Issuer or the Sole Shareholder to perform any of its
obligations under the Notes or any other Transaction Document to which it is a
party or (c) the rights of or benefits available to any of the Holders or the
Trustee under the Notes or any of the other Transaction Documents.

 

Maturity: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity, on any Redemption Date, or by declaration of acceleration or
otherwise.

 

Monthly Date: The meaning specified in the definition of “Monthly Period”.

 

Monthly Period: Each period from, and including, the 15th calendar day of each
calendar month (each, a Monthly Date) to, but excluding, the next following
Monthly Date, except that (a) the initial Monthly Period will commence on, and
include, the Closing Date and will end on, but exclude, the 15th day of April
2015 and (b) the final Monthly Period will end on, but exclude, the date on
which the Notes are paid in full or otherwise cancelled.

 

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

 

Moody’s Industry Classification: The industry classifications set forth in
Schedule 1 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

 

Moody’s Rating: The monitored publicly available rating or the monitored
estimated rating expressly assigned to a debt obligation (or facility) by
Moody's that addresses the full amount of the principal and interest promised.

 

Page 19

 

 

Non-Permitted ERISA Holder: As defined in Section 2.11(c).

 

Non-Permitted Holder: As defined in Section 2.11(b).

 

Note Register and Note Registrar: The respective meanings specified in Section
2.5(a).

 

Notes: The Class A Notes.

 

Obligor: Any Portfolio Asset Obligor and any issuer, obligor or guarantor in
respect of an Eligible Investment or other loan or security, whether or not
Collateral.

 

Offer: As defined in Section 10.6(c).

 

Officer: (a) With respect to the Issuer, any director, Chairman of the Board of
Directors or any Person authorized thereby to take any and all actions necessary
to consummate the transactions contemplated by the Transaction Documents; (b)
with respect to any other entity that is a partnership, any general partner
thereof or any Person authorized by such entity; (c) with respect to any other
entity that is a limited liability company, any member thereof or any Person
authorized by such entity; and (d) with respect to the Trustee or the Collateral
Administrator and any bank or trust company acting as trustee of an express
trust or as custodian or agent, any vice president or assistant vice president
of such entity or any officer customarily performing functions similar to those
performed by a vice president or assistant vice president of such entity.

 

offshore transaction: The meaning specified in Regulation S.

 

Opinion of Counsel: A written opinion addressed to the Trustee (or upon which
the Trustee is permitted to rely) and the Issuer, in form and substance
reasonably satisfactory to the Trustee, of a nationally or internationally
recognized and reputable law firm. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to the Trustee or shall state that the
Trustee shall be entitled to rely thereon.

 

Optional Redemption: A redemption of the Notes in accordance with Section 9.1.

 

Other Plan Law: Any State, local, Federal or non-U.S. laws or regulations that
are substantially similar to the prohibited transaction provisions of ERISA or
Section 4975 of the Code.

 

Outstanding: With respect to the Notes, as of any date of determination, all of
the Notes theretofore authenticated and delivered under this Indenture, except:

 

(i)Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation in accordance with the terms of Section 2.9 (or
registered in the Note Register on the date the Indenture is discharged in
accordance with Section 4.1(d));

 

Page 20

 

 

(ii)Notes for whose payment funds in the necessary amount have been theretofore
irrevocably deposited with the Trustee or any Paying Agent in trust for the
Holders of such Notes pursuant to Section 4.1(a)(ii);

 

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
"protected purchaser" (within the meaning of Section 8-303 of the UCC); and

 

(iv)Notes alleged to have been mutilated, defaced, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer shall be
disregarded and deemed not to be Outstanding (except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a Trust
Officer of the Trustee actually knows to be so owned shall be so disregarded).

 

Participation Interest: A participation interest in (e.g., an equitable
assignment or other beneficial but not record ownership of) a Loan.

 

Paying Agent: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

Payment Account: The account established pursuant to Section 10.3(a).

 

Payment Date: Each date occurring eight Business Days after the last day of any
Monthly Period.

 

Payment Date Report: The meaning specified in Section 10.5(a).

 

Permitted Liens: (i) Liens arising under the Transaction Documents in favor of
the Trustee for the benefit of the Trustee and other Secured Parties, (ii) tax
Liens for taxes not yet due and payable or the amount of validity of which is
being contested in good faith by appropriate proceedings and for which adequate
reserves are maintained on the Issuer's books in accordance with GAAP and (iii)
Liens permitted or arising under any Underlying Instrument.

 

Person: An individual, corporation (including a business trust), partnership,
limited partnership, limited liability company, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

Page 21

 

 

Plan Asset Regulation: U.S. Department of Labor regulations, 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA.

 

Portfolio: At any time, all Portfolio Assets, Cash and Eligible Investments held
by the Issuer at such time.

 

Portfolio Asset: A Loan. Unless the context otherwise requires, all references
to a Portfolio Asset will refer to a Loan held by the Issuer.

 

Portfolio Asset Obligor: In relation to any Portfolio Asset, the borrower or
issuer of or obligor on the Portfolio Asset. In addition, "Portfolio Asset
Obligor", unless the context otherwise requires, shall also refer to any
guarantor of or other obligor on the Portfolio Asset.

 

Portfolio Asset Trade Date: The meaning set forth in the definition of "Asset
Eligibility Criteria".

 

Principal Balance: Subject to Section 1.2, with respect to any item of
Collateral, the outstanding principal amount of such Collateral (excluding any
capitalized interest that equals or exceeds 25% of such principal amount).

 

Principal Collections: With respect to any Monthly Period, (a) all collections
of principal on a Portfolio Asset (excluding any capitalized interest) paid in
cash in respect of any Portfolio Asset and received by the Issuer during such
Monthly Period (whether or not directly from the relevant Portfolio Asset
Obligor), including the proceeds of any sale properly attributable to principal
(excluding proceeds of any sale properly attributable to capitalized interest)
(but not including any amounts deducted or withheld by any Obligor on a
Portfolio Asset for or on account of any present or future taxes, duties,
assessments or governmental charges with respect to payments by such Obligor on
such Portfolio Asset) and (b) with respect to Eligible Investments credited to
the Principal Collection Subaccount at any time during such Monthly Period, all
interest paid in cash on, and proceeds of, such Eligible Investments; provided
that for the purposes of attributing collections to principal and capitalized
interest, such attribution shall be made (i) if the Underlying Instruments
include provisions for such attribution, then in accordance with such provisions
and (ii) if the Underlying Instruments do not include any such provisions, then
on a pro rata basis.

 

Principal Collection Subaccount: The meaning specified in Section 10.2(a).

 

Priority Administrative Expenses: The following fees, expenses (including
indemnities) and other amounts due or accrued and payable by the Issuer in the
following order or priority:

 

first, to the payment of taxes and governmental fees (including annual return
and registered office fees) owing by the Issuer;

 

Page 22

 

 

second, to the Trustee pursuant to Section 6.7 and the other provisions of this
Indenture; and

 

third, to the Bank in each of its capacities (including as Collateral
Administrator) pursuant to the Collateral Administration Agreement and other
Transaction Documents to which it is a party in any such capacity, up to an
aggregate amount (together with amounts paid under "second" above) of
U.S.$250,000 per calendar year (pro rated for the partial calendar year 2015,
and the year in which the Maturity or final payment of the Notes occurs, based
on actual number of days in such partial year and a 360 day year);

 

provided that such fees shall be paid in such order whether paid directly to
such Person or, in respect of any such expense paid by the Collateral Manager on
the Issuer's behalf and reimbursable to the Collateral Manager pursuant to the
Collateral Management Agreement, to the Collateral Manager.

 

Priority of Payments: The meaning specified in Section 11.1.

 

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

protected purchaser: The meaning specified in Section 8-303 of the UCC.

 

Qualified Institutional Buyer: The meaning specified in Rule 144A under the
Securities Act.

 

Qualified Purchaser: The meaning specified in the Investment Company Act.

 

Record Date: With respect to the Global Notes, the date one day prior to the
applicable Payment Date and, with respect to the Certificated Notes, the date 15
days prior to the applicable Payment Date.

 

Redemption Date: Any Payment Date specified for a redemption in whole or in part
of Notes pursuant to Article 9.

 

Redemption Price: For each Note to be redeemed in whole or in part, 100% of the
Aggregate Outstanding Amount of such Note (or the applicable portion thereof to
be redeemed); provided that, if requested by the Collateral Manager, the Holders
of 100% of the Aggregate Outstanding Amount of the Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of the Notes.

 

Registered: In registered form for U.S. Federal income tax purposes and issued
after July 18, 1984, provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 

Regulation S: Regulation S, as amended, under the Securities Act.

 

Page 23

 

 

Regulation S Global Note: The meaning specified in Section 2.2(b)(i).

 

Regulation U: Regulation U (12 C.F.R. 221) issued by the Board of Governors of
the Federal Reserve System.

 

Rule 144A: Rule 144A, as amended, under the Securities Act.

 

Rule 144A Global Note: The meaning specified in Section 2.2(b)(i).

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and any successor or successors thereto.

 

S&P Industry Classification: The S&P Industry Classifications set forth in
Schedule 2 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.

 

S&P Rating: With respect to any Portfolio Asset, as of any date of
determination, if there is an issuer credit rating of the issuer of such
Portfolio Asset by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Portfolio Asset pursuant to a
form of guaranty approved by S&P for use in connection with this transaction,
then the S&P Rating shall be such rating.

 

Sale: The meaning specified in Section 5.17.

 

Second Lien Loan: Subject to the proviso to the definition of "Senior Secured
Loan", any Loan that:

 

(a)(i) is not (and is not by its terms permitted to become) subordinate in right
of payment to any other obligation of the Portfolio Asset Obligor of such Loan
(other than with respect to trade claims, capitalized leases or similar
obligations), but which is subordinated (with respect to the application of
proceeds of pledged collateral) to a Senior Secured Loan of the Portfolio Asset
Obligor; (ii) is secured by a valid second-priority perfected security interest
or Lien in, to or on specified collateral securing the Portfolio Asset Obligor's
obligations under such Loan; (iii) the value of the collateral securing the Loan
together with other attributes of the Obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (in the
commercially reasonable judgment of the Collateral Manager) to repay such Loan
in accordance with its terms and to repay all other Loans of equal or higher
seniority secured by a Lien or security interest in the same collateral; and
(iv) is not secured solely or primarily by common stock or other equity
interests; provided that the limitation set forth in this clause (iv) shall not
apply with respect to a Loan made to a parent entity that is secured solely or
primarily by the stock of one or more of the subsidiaries of such parent entity
to the extent that the granting by any such subsidiary of a Lien on its own
property would violate law or regulations applicable to such subsidiary (whether
the obligation secured is such Loan or any other similar type of Indebtedness
owing to third parties); or

 



Page 24

 

 

(b)is a Unitranche Loan.

 

Section 13 Banking Entities: An entity that (i) is defined as a “banking entity”
under the Volcker Rule regulations (Section __.2(c)), (ii) provides written
certification thereof to the Issuer and the Trustee, and (iii) identifies the
Notes held by such entity and the outstanding principal amount thereof.

 

Secured Obligations: The meaning assigned in the Granting Clauses hereof.

 

Secured Parties: The meaning specified in the Granting Clauses.

 

Securities Act: The U.S. Securities Act of 1933, as amended.

 

Securities Intermediary: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

Security Entitlement: The meaning specified in Section 8-102(a)(17) of the UCC.

 

Senior Secured Loan: Any Loan that: (i) is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the Portfolio Asset Obligor of such Loan and (ii) is
secured by a valid first priority perfected security interest or Lien on
specified collateral (such collateral, together with any other pledged assets,
having a value (as reasonably determined by the Collateral Manager at the time
of acquisition, which determination will not be questioned based on subsequent
events) equal to or greater than the Principal Balance of such Loan) securing
the Portfolio Asset Obligor’s obligations under such Loan, which security
interest or Lien is subject to customary liens; provided that any Loan that
would otherwise be a Senior Secured Loan and the payment of principal of which,
prior to any default, event of default, financial covenant test failure or other
similar event, occurs after the payment of principal of any other term loan(s)
of the Portfolio Asset Obligor of such Loan shall not be a "Senior Secured Loan"
and shall instead be a "Second Lien Loan".

 

Similar Law: Any Federal, State, local, non-U.S. or other law or regulation that
could cause the underlying assets of the Issuer to be treated as assets of the
investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer and the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to laws or
regulations that are similar to the fiduciary responsibility or prohibited
transaction provisions contained in Title I of ERISA or Section 4975 of the
Code.

 

Sole Shareholder: Business Development Corporation of America, a corporation
incorporated under the laws of Maryland.

 

Stated Maturity: With respect to the Notes, the date specified as such in
Section 2.3.

 

Page 25

 

 

Structured Finance Obligation: Any debt obligation secured directly by, or
representing ownership of, a pool of consumer receivables, auto loans, auto
leases, equipment leases, home or commercial mortgages, corporate debt or
sovereign debt obligations, including collateralized bond obligations,
collateralized loan obligations, mortgage-backed securities or any similar
security or other asset backed security or similar investment or equipment trust
certificate or trust certificate of the type generally considered to be a
repackaged security.

 

Subscription Agreement: Collectively, (a) the agreement dated as of April 7,
2015 by and between the Issuer and the Sole Shareholder relating to the
acquisition of U.S.$300,000,000 of the Notes and (b) the agreement dated as of
July 10, 2015 by and between the Issuer and the Sole Shareholder relating to the
acquisition of U.S.$120,000,000 of the Notes.

 

Subsequent Delivery Date: The settlement date with respect to the Issuer’s
acquisition of a Portfolio Asset to be pledged to the Trustee after the Closing
Date.

 

Support Document: Each of the Issuer Account Control Agreement and the Equity
Contribution Agreement.

 

Synthetic Security: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

Tax: Any tax, levy, impost, duty, deduction, withholding (including backup
withholding), charge, assessment or fee of any nature (including interest,
penalties and additions thereto) imposed by any governmental taxing authority.

 

Tax Event: An event that will occur upon a change in or the adoption of any U.S.
or non-U.S. tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), ruling, practice, procedure
published in writing by the relevant taxing authorities, which change, adoption
or issuance results or will result in (i) any portion of any payment due from
any Obligor under any Portfolio Asset becoming properly subject to the
imposition of U.S. Federal or foreign withholding tax on payments of interest or
principal, which withholding tax is not compensated for by a provision under the
terms of such Portfolio Asset pursuant to which the Portfolio Asset Obligor is
required to pay additional amounts to holders such that the amount a holder
receives is the same as the amount a holder would have received if such
withholding tax was not imposed or (ii) any jurisdiction properly imposing net
income, profits or similar tax on the Issuer, provided that the sum of (A) the
tax or taxes imposed on the Issuer as described in clause (ii) of this
definition and (B) the total amount withheld from payments to the Issuer
described in clause (i) of this definition and which are not compensated for by
payment of additional amounts is determined to be in excess of 5% of the
aggregate interest due and payable on the Portfolio Assets for any Monthly
Period. Withholding taxes imposed under FATCA shall be disregarded in applying
the definition of Tax Event.

 

Page 26

 

 

Tax Redemption: The meaning specified in Section 9.2.

 

Transaction Documents: The Indenture, the Issuer Account Control Agreement, the
Collateral Management Agreement, the Collateral Administration Agreement, the
Subscription Agreement, the Equity Contribution Agreement and the Liquidation
Agent Appointment Letter.

 

Transfer Agent: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes. The initial Transfer
Agent is the Bank.

 

Treasury Regulations: The final or temporary regulations promulgated by the U.S.
Department of the Treasury under the Code, as they may be amended from time to
time.

 

Trust Officer: When used with respect to the Trustee, any Officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
Officer to whom any corporate trust matter is referred at the Corporate Trust
Office because of such person’s knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.

 

Trustee: As defined in the first sentence of this Indenture.

 

UBS: UBS AG, London Branch.

 

UCC: The Uniform Commercial Code as in effect in the State of New York, as
amended from time to time.

 

Uncertificated Security: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

Underlying Instrument: The indenture, credit agreement or other agreement
pursuant to which a Portfolio Asset has been issued or created and each other
agreement (i) that governs the terms of such Portfolio Asset, (ii) that secures
the obligations represented by such Portfolio Asset or (iii) of which the
holders of such Portfolio Asset are the beneficiaries.

 

United States Person: The meaning specified in Section 7701(a)(30) of the Code.

 

Unitranche Loan means a Loan structured as a first lien senior secured credit
facility but representing combined economics of senior and second lien or
subordinated debt pursuant to documentation substantially in the form of a
“unitranche bank loan”.

 

Unregistered Securities: The meaning specified in Section 5.17(c).

 

Unsecured Loan: A senior unsecured Loan which is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the Obligor under such Loan.

 

Page 27

 

 

U.S. Person or U.S. person: The meaning specified in Regulation S.

 

Volcker Rule: Section 13 of the Bank Holding Company Act of 1956, as amended,
and any applicable implementing regulations.

 

Weekly Report: The meaning specified in Section 10.5(b).

 

1.2Assumptions as to Collateral

 

In connection with all calculations required to be made pursuant to this
Indenture with respect to any Portfolio Asset or Eligible Investment, or any
payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Portfolio Assets, and with respect to the income
that can be earned on the Collateral and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.2 shall be applied. The provisions of this Section 1.2 shall be
applicable to any determination or calculation that is covered by this Section
1.2, whether or not reference is specifically made to Section 1.2, unless some
other method of calculation or determination is expressly specified in the
particular provision.

 

(a)All calculations with respect to the Collateral securing the Notes shall be
made on the basis of information as to the terms of each such item of Collateral
and upon reports of payments, if any, received on such item of Collateral that
are furnished by or on behalf of the Portfolio Asset Obligor of such item of
Collateral and, to the extent they are not manifestly in error, such information
or reports may be conclusively relied upon in making such calculations.

 

(b)For each Monthly Period and as of any date of determination, the payments and
collections on any item of Collateral shall be the sum of (i) the total amount
of payments and collections received during such Monthly Period in respect of
such item of Collateral (including the proceeds of the sale of such Collateral
received) that are available in the Collection Account at the end of the Monthly
Period and (ii) any such amounts received in prior Monthly Periods that were not
disbursed on a previous Payment Date.

 

(c)All calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

 

(d)All monetary calculations under this Indenture shall be in Dollars.

 

(e)Any reference in this Indenture to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Monthly Period and shall be based on the
aggregate face amount of the Portfolio Assets and the Eligible Investments.

 



Page 28

 

 



(f)To the extent in the reasonable determination of the Trustee or Collateral
Administrator, of any ambiguity in the interpretation of any definition or term
contained in this Indenture or to the extent more than one methodology can be
used to make any of the determinations or calculations set forth herein, the
Collateral Administrator shall be entitled to request direction from the
Collateral Manager (with a copy of such request being sent to the Liquidation
Agent) as to the interpretation and/or methodology to be used, and the
Collateral Administrator shall follow such direction, and together with the
Trustee, shall be entitled to conclusively rely thereon without any
responsibility or liability therefor.

 

(g)For purposes of calculating compliance with any tests hereunder, the trade
date (and not the settlement date) with respect to any acquisition or
disposition of a Portfolio Asset or Eligible Investment shall be used to
determine whether and when such acquisition or disposition has occurred.

 

2.THE NOTES

 

2.1Forms Generally

 

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the Certificate of Authentication) shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by an Authorized Representative of the Issuer
executing such Notes as evidenced by such Authorized Representative’s execution
of such Notes. Any portion of the text of any such Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of such Note.

 

2.2Forms of Notes

 

(a)The forms of the Notes, including the forms of Certificated Notes, Regulation
S Global Notes and Rule 144A Global Notes, shall be as set forth in the
applicable part of Exhibit A hereto.

 

(b)Regulation S Global Notes, Rule 144A Global Notes; Certificated Notes.

 

(i)The Notes sold to Persons who are not U.S. persons in offshore transactions
in reliance on Regulation S shall be issued initially in the form of two
separate permanent global notes, each in definitive, fully registered form
without interest coupons, substantially in the applicable form attached as
Exhibit A1 hereto (each, a Regulation S Global Note), and shall be deposited on
behalf of the subscribers for such Notes represented thereby with the Bank as
custodian for, and registered in the name of a nominee of, DTC for the
respective accounts of Euroclear and Clearstream, duly executed by the Issuer
and authenticated by the Trustee as hereinafter provided.



 



Page 29

 

 

(ii)The Notes sold to Persons that are initial purchasers that are also both (A)
a Qualified Purchaser or an entity owned (or in the case of Qualified
Purchasers, beneficially owned) by one or more Qualified Purchasers and (B)(I) a
Qualified Institutional Buyer or (II) an Accredited Investor who is purchasing
such Notes in a non-public transaction shall be issued initially in the form of
two separate permanent global notes, each in definitive, fully registered form
without interest coupons, substantially in the form attached as Exhibit A1
hereto (each, a Rule 144A Global Note) and shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Bank as custodian for,
and registered in the name of a nominee of, DTC, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

 

(iii)The aggregate principal amount of any Regulation S Global Note and any Rule
144A Global Note may from time to time be increased or decreased by adjustments
made on the records of the Trustee or DTC or its nominee, as the case may be, as
hereinafter provided.

 

(iv)The Notes issued on the Closing Date (having an aggregate principal amount
of U.S. $300,000,000) shall be recorded on, and represented by, the applicable
Initial Global Note. The Notes funded on the Amendment and Restatement Date
(having an aggregate principal amount of U.S. $120,000,000) shall be recorded
on, and represented by, the applicable Additional Global Note. After the first
Payment Date following the Amendment and Restatement Date, the Note Registrar
shall, on any Business Day after such Payment Date, (x) upon receipt of
instructions from DTC directing the Note Registrar to cause to be credited a
beneficial interest in the Initial Regulation S Global Note in an amount equal
to the beneficial interest in the Additional Regulation S Global Note, but not
less than the minimum denomination applicable to such holder's Notes to be
consolidated, such instructions to contain information regarding the participant
account with DTC to be credited with such increase, approve the instructions at
DTC to reduce, or cause to be reduced, the Additional Regulation S Global Note
by the aggregate principal amount of the beneficial interest in the Additional
Regulation S Global Note to be consolidated and the Note Registrar shall
instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the Initial Regulation S Global Note equal to the
reduction in the principal amount of the Additional Regulation S Global Note and
(y) upon receipt of instructions from DTC, directing the Note Registrar to cause
to be credited a beneficial interest in the Initial Rule 144A Global Note in an
amount equal to the beneficial interest in the Additional Rule 144A Global Note,
but not less than the minimum denomination applicable to such holder's Notes to
be consolidated, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, approve the
instructions at DTC to reduce, or cause to be reduced, the Additional Rule 144A
Global Note by the aggregate principal amount of the beneficial interest in the
Additional Rule 144A Global Note to be consolidated and the Note Registrar shall
instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the Initial Rule 144A Global Note equal to the
reduction in the principal amount of the Additional Rule 144A Global Note. Upon
the reduction of each Additional Global Note’s principal amount to zero, the
Trustee shall cancel the Additional Global Note according to Section 2.9. All
Global Notes so consolidated shall be deemed to have been issued on the same
date from and including the date of such consolidation. The Trustee, when the
Global Notes are consolidated pursuant to this Section 2.2(b)(iv), shall inform
DTC of the "CUSIP" number of each Global Note that has been cancelled and that
the Aggregate Outstanding Amount of the Class A Notes shall be represented by
the Initial Global Notes.

  

Page 30

 

 



(c)The Issuer in issuing the Notes shall use "CUSIP," "ISIN" or "private
placement" numbers (if then generally in use), and, if so, the Issuer will
indicate the "CUSIP," "ISIN" or "private placement" numbers of the Notes in
related materials as a convenience to Holders.

 

(d)Book Entry Provisions. This Section 2.2(d) shall apply only to Global Notes
deposited with or for the account of DTC.

 

The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Bank, as custodian for DTC and DTC may
be treated by the Issuer, the Trustee, and any agent of the Issuer or the
Trustee as the absolute owner of such Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee, or any agent of the Issuer or the Trustee, from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

 

(e)With respect to Global Notes, in the case of the consolidation of Global
Notes pursuant to Section 2.2(b)(iv), the Bank, as custodian for DTC, shall be
authorized to endorse on Schedule A of the relevant Global Note the amount and
date of the increase or decrease (as the case may be) in the principal amount of
such Global Note; provided that if according to any Payment Date Report there
has been such an increase on any Global Note, that increase shall be deemed to
have been endorsed on such Global Note.

  



Page 31

 

 

2.3 Authorized Amount; Stated Maturity; Denominations

 

(a)The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$420,000,000, excluding Notes
issued upon registration of, transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Sections 2.5, 2.6 or 8.6 of this Indenture.

 

(b)The Notes shall be issued on the Closing Date, in the case of the Initial
Global Notes, and on the Amendment and Restatement Date, in the case of the
Additional Global Notes, and have the designations, aggregate principal amounts
and other characteristics as follows:



 



Class Designation   A Original Aggregate Principal Amount of the Notes issued on
the Closing Date   U.S.$300,000,000 Original Aggregate Principal Amount of the
Notes issued on the Amendment and Restatement Date   U.S.$120,000,000 Total
authorized aggregate principal amount   U.S.$420,000,000 Stated Maturity   April
7, 2025



 

The Class A Notes shall be issued in minimum denominations of U.S.$3,500,000 and
integral multiples of U.S.$1,000 in excess thereof and shall only be transferred
or resold in compliance with the terms of this Indenture.

 

2.4Execution, Authentication, Delivery and Dating

 

The Notes shall be executed on behalf of the Issuer by one of its Authorized
Representatives. The signature of such Authorized Representative on the Notes
may be manual or by electronic transmission (e.g., facsimile or e-mail
transmission of a “pdf” copy).

 



Page 32

 

 

Notes bearing the manual or electronically transmitted signatures of any
individual who was at any time an Authorized Representative of the Issuer shall
bind the Issuer notwithstanding the fact that such individual has ceased to hold
such office prior to the authentication and delivery of such Notes or did not
hold such office at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated and delivered after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Aggregate Outstanding Amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Representatives, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

2.5Registration, Registration of Transfer and Exchange

 

(a)The Issuer shall cause the Notes to be Registered and shall cause to be kept
a register (the Note Register) at the office of the Trustee in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of the Holders of the Notes and the registration of transfers
of Notes. The Trustee, as an agent of the Issuer, is hereby initially appointed
"registrar" (the Note Registrar) for the purpose of maintaining the Note
Register and registering the Holders of the Notes and transfers of such Notes in
the Note Register. Upon any resignation or removal of the Note Registrar, the
Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Note Registrar.

 



Page 33

 

 

If a Person other than the Trustee is appointed by the Issuer as Note Registrar,
the Issuer will give the Trustee prompt written notice of the appointment of a
Note Registrar and of the location, and any change in the location, of the Note
Register, and the Trustee and the Liquidation Agent shall have the right to
inspect the Note Register at all reasonable times and to obtain copies thereof
and the Trustee shall have the right to rely upon a certificate executed on
behalf of the Note Registrar by an Officer thereof as to the names and addresses
of the Holders of the Notes and the principal or face amounts and numbers of
such Notes. Upon written request at any time, the Note Registrar shall provide
to the Issuer, the Collateral Manager, the Liquidation Agent or any Holder a
current list of Holders as reflected in the Note Register. This Section 2.5
shall be construed so that the Notes are at all times maintained in registered
form under Section 5f.103-1(c) of the Treasury Regulations.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes authenticated and delivered upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture as the Notes surrendered upon such registration of transfer
or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Note Registrar duly executed by the Holder thereof or
such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an "eligible guarantor institution" meeting the requirements of
the Note Registrar, which requirements include membership or participation in
Securities Transfer Agents Medallion Program ("STAMP") or such other "signature
guarantee program" as may be determined by the Note Registrar in addition to, or
in substitution for, STAMP, all in accordance with the Exchange Act.

 



No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signatures of the transferor and transferee.

 



Page 34

 







 

(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable State securities laws and will not cause the Issuer to become
subject to the requirement that it register as an investment company under the
Investment Company Act.

 

(c)(i)No Note may be transferred if such transfer would result in a non-exempt
prohibited transaction under ERISA or the Code or in a non-exempt violation of
any applicable Other Plan Law. Each initial purchaser of a Note or an interest
therein will be required and deemed to represent and warrant, and each
subsequent transferee of a Note or an interest therein will be deemed to have
represented and warranted, that:(A) its purchase, holding and disposition of
such Note or interest therein will not result in a non-exempt prohibited
transaction under ERISA or the Code; and (B) if such Person is a governmental,
church, non-U.S. or other plan subject to any Similar Law, its acquisition,
holding and disposition of its interest in such Note will not constitute or
result in a non-exempt violation of any applicable Other Plan Law.

 

(ii)Each purchaser and subsequent transferee of Notes or an interest therein
will be required or deemed to represent that such purchaser or subsequent
transferee, as applicable, is not an Affected Bank. No transfer of any Note to
an Affected Bank will be effective, and neither the Issuer, the Trustee nor the
Note Registrar will recognize any such transfer, unless such transfer is
specifically authorized by the Issuer in writing.

 

(d)Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable State securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code or the
Investment Company Act; provided that if a certificate is specifically required
by the terms of this Section 2.5 to be provided to the Trustee by a prospective
transferor or transferee, the Trustee shall be under a duty to receive and
examine the same to determine whether or not the certificate substantially
conforms on its face to the applicable requirements of this Indenture and shall
promptly notify the party delivering the same if such certificate does not
comply with such terms.

 

(e)Transfers of Notes shall only be made in accordance with the following
requirements:

 

Page 35

 

 

(i)Rule 144A Global Note to Regulation S Global Note. If a holder of a
beneficial interest in a Rule 144A Global Note deposited with DTC wishes at any
time to exchange its interest in such Rule 144A Global Note for an interest in
the corresponding Regulation S Global Note, or to transfer its interest in such
Rule 144A Global Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Regulation S Global Note, such holder
(provided that such holder or, in the case of a transfer, the transferee is not
a U.S. person and is acquiring such interest in an offshore transaction) may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for an equivalent beneficial interest in the corresponding Regulation S Global
Note. Upon receipt by the Note Registrar of (A) instructions given in accordance
with DTC’s procedures from an Agent Member directing the Note Registrar to
credit or cause to be credited a beneficial interest in the corresponding
Regulation S Global Note, but not less than the minimum denomination applicable
to such holder’s Notes, in an amount equal to the beneficial interest in the
Rule 144A Global Note to be exchanged or transferred, (B) a written order given
in accordance with DTC’s procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase, (C) a certificate in the form of Exhibit B1
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Global Notes, including that the holder
or the transferee, as applicable, is not a U.S. person, and in an offshore
transaction pursuant to and in accordance with Regulation S, and (D) a written
certification in the form of Exhibit B5 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a non-U.S. person purchasing such beneficial interest in an
offshore transaction pursuant to Regulation S, then the Note Registrar shall
approve the instructions at DTC to reduce the principal amount of the Rule 144A
Global Note and to increase the principal amount of the Regulation S Global Note
by the aggregate principal amount of the beneficial interest in the Rule 144A
Global Note to be exchanged or transferred, and to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.

 

(ii)Regulation S Global Note to Rule 144A Global Note. If a holder of a
beneficial interest in a Regulation S Global Note deposited with DTC wishes at
any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note. Upon receipt by
the Note Registrar of (A) instructions from Euroclear, Clearstream and/or DTC,
as the case may be, directing the Note Registrar to cause to be credited a
beneficial interest in the corresponding Rule 144A Global Note in an amount
equal to the beneficial interest in such Regulation S Global Note, but not less
than the minimum denomination applicable to such holder’s Notes to be exchanged
or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B3 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global Note
reasonably believes that the Person acquiring such interest in a Rule 144A
Global Note is a Qualified Institutional Buyer and also a Qualified Purchaser or
an entity beneficially owned exclusively by Qualified Purchasers, is obtaining
such beneficial interest in a transaction meeting the requirements of Rule 144A
and in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (C) a written certification in the form of
Exhibit B4 attached hereto given by the transferee in respect of such beneficial
interest stating, among other things, that such transferee is a Qualified
Institutional Buyer and also a Qualified Purchaser or an entity beneficially
owned exclusively by Qualified Purchasers, then the Note Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, such Regulation S
Global Note by the aggregate principal amount of the beneficial interest in such
Regulation S Global Note to be transferred or exchanged and the Note Registrar
shall instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Rule 144A Global Note equal to the
reduction in the principal amount of such Regulation S Global Note.



 

(iii)Transfer of Global Note to Certificated Note. A Holder of a beneficial
interest in a Global Note may not transfer its interest in such Global Note to a
Person who wishes to take delivery thereof in the form of a corresponding
Certificated Note. A Holder of a beneficial interest in a Global Note may not
exchange such interest for a corresponding Certificated Note unless it satisfies
the requirements of Section 2.10.

 



Page 36

 

  

(iv)Transfer of Certificated Notes to Certificated Notes. Upon receipt by the
Note Registrar of (A) a Holder’s Certificated Note properly endorsed for
assignment to the transferee, and (B) a certificate substantially in the form of
Exhibit B2 executed by the transferee, the Note Registrar shall cancel such
Certificated Note in accordance with Section 2.9, record the transfer in the
Note Register in accordance with Section 2.5(a) and upon execution by the Issuer
and authentication and delivery by the Trustee, deliver one or more Certificated
Notes bearing the same designation as the Certificated Note endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

 

(v)Transfer of Certificated Notes to Global Notes. If a Holder of a Certificated
Note wishes at any time to transfer its interest in such Certificated Note to a
Person who wishes to take delivery thereof in the form of a Global Note, such
Holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such Certificated Note for a
beneficial interest in an applicable Global Note. Upon receipt by the Note
Registrar of (A) a Holder’s Certificated Note properly endorsed for assignment
to the transferee, (B) a certificate substantially in the form of Exhibit B1 (in
the case of transfer to a Regulation S Global Note) or Exhibit B3 (in the case
of transfer to a Rule 144A Global Note) attached hereto executed by the
transferor and a certificate substantially in the form of Exhibit B4 (in case of
transfer to a Rule 144A Global Note) or Exhibit B5 (in case of transfer to a
Regulation S Global Note) attached hereto executed by the transferee, (C)
instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the applicable Global Note in an amount
equal to the Certificated Notes to be transferred or exchanged, and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account at DTC and/or Euroclear or Clearstream to be
credited with such increase, the Note Registrar shall cancel such Certificated
Note in accordance with Section 2.9, record the transfer in the Note Register in
accordance with Section 2.5(a) and approve the instructions at DTC, concurrently
with such cancellation, to credit or cause to be credited to the securities
account of the Person specified in such instructions a beneficial interest in
the applicable Global Note equal to the principal amount of the Certificated
Note transferred or exchanged.

 



Page 37

 



 

(f)Legends. Any Note issued upon the transfer, exchange or replacement of Notes
shall bear such applicable legend substantially as set forth in the applicable
part of Exhibit A hereto.

 

(g)Each Person who becomes a beneficial owner of Notes represented by an
interest in a Global Note, and any original purchaser of any Notes, by its
acquisition of a Note, will be deemed to have represented and agreed as follows:

 

(i)In connection with the purchase of such Notes:

 

(A)none of the Issuer, the Sole Shareholder, the Collateral Manager, the
Liquidation Agent, the Trustee, the Collateral Administrator or any of their
respective Affiliates is acting as a fiduciary or financial or investment
advisor for such beneficial owner;

 

(B)such beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Sole Shareholder, the Collateral Manager,
the Trustee, the Collateral Administrator, the Liquidation Agent, or any of
their respective Affiliates;

 

(C)such beneficial owner has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Sole Shareholder,
the Collateral Manager, the Liquidation Agent, the Trustee, the Collateral
Administrator or any of their respective Affiliates;

 

(D)such beneficial owner (1) is either (a) both (x) a Qualified Purchaser, or an
entity owned (or in the case of Qualified Purchasers, beneficially owned) by one
or more Qualified Purchasers, and (y)(I) a Qualified Institutional Buyer or (II)
an Accredited Investor who is purchasing such Notes in a non-public transaction
and (2) in the case of a Person who becomes a beneficial owner subsequent to the
date hereof, is both (x) a Qualified Purchaser, or an entity owned (or in the
case of Qualified Purchasers, beneficially owned) by one or more Qualified
Purchasers, and (y) a Qualified Institutional Buyer that is not a broker-dealer
which owns and invests on a discretionary basis less than U.S.$25,000,000 in
securities of issuers that are not affiliated persons of the dealer and is not a
plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under
the Securities Act or a trust fund referred to in paragraph (a)(1)(i)(f) of Rule
144A under the Securities Act that holds the assets of such a plan, if
investment decisions with respect to the plan are made by beneficiaries of the
plan, who is purchasing the Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A thereunder or (b) a Person that is not a
U.S. Person and is acquiring the Notes in an offshore transaction in reliance on
the exemption from registration provided by Regulation S;

 



(E)such beneficial owner is acquiring its interest in such Notes for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act;

 

(F)such beneficial owner was not formed for the purpose of investing in such
Notes;

 

(G)such beneficial owner understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories;

 

(H)such beneficial owner will hold and transfer at least the minimum
denomination of such Notes;

 

(I)such beneficial owner is a sophisticated investor and is purchasing the Notes
with a full understanding of all of the terms, conditions and risks thereof, and
is capable of and willing to assume those risks;

 

(J)such beneficial owner will provide notice of the relevant transfer
restrictions to subsequent transferees, including that such beneficial owners
are relying on the exemption from registration under the Securities Act provided
by Rule 144A thereunder or Regulation S;

 

(K)none of such beneficial owner or any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Securities Act) or any other
Person acting on any of their behalf has engaged or will engage, in connection
with such Notes, in any form of (i) general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or (ii) directed
selling efforts within the meaning of Rule 902(c) of Regulation S thereunder;

 

(L)such beneficial owner has not solicited and will not solicit offers for such
Notes, and has not arranged and will not arrange commitments to purchase such
Notes, except in accordance with this Indenture and any applicable U.S. Federal
and State securities laws and the securities laws of any other jurisdiction in
which such Notes have been offered; and

 





Page 38

 



 

(M)such beneficial owner has not acquired its interest in the Notes pursuant to
an invitation to the public in the Cayman Islands.

 

(ii)Each Person who purchases a Note or any interest therein will be required or
deemed to represent, warrant and agree that (A) its purchase, holding and
disposition of such Note or interest therein will not result in a nonexempt
prohibited transaction under ERISA or the Code; and (B) if such Person is a
governmental, church, non-U.S. or other plan subject to any Similar Law, its
acquisition, holding and disposition of its interest in such Note will not
constitute or result in a violation of any applicable Other Plan Law.

 

(iii)Such beneficial owner understands that such Notes are being offered only in
a transaction not involving any public offering in the United States of America
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes,
including any requirement for written certifications. In particular, such
beneficial owner understands that the Notes may be transferred only to a Person
that is either (a) both (1)(x) a Qualified Purchaser, or (y) an entity owned (or
in the case of Qualified Purchasers, beneficially owned) by one or more
Qualified Purchasers and (2) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A under the Securities Act or a trust fund referred to in paragraph
(a)(1)(i)(f) of Rule 144A under the Securities Act that holds the assets of such
a plan, if investment decisions with respect to the plan are made by
beneficiaries of the plan, who is purchasing the Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A or (b) a Person
that is not a U.S. Person and is acquiring the Notes in an offshore transaction
in reliance on the exemption from registration provided by Regulation S
thereunder. Such beneficial owner acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
State securities laws for resale of such Notes. Such beneficial owner
understands that the Issuer has not been registered under the Investment Company
Act, and that the Issuer is exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act.

 



Page 39

 



 

(iv)Such beneficial owner is aware that, except as otherwise provided in this
Indenture, any Notes being sold to it in reliance on Regulation S will be
represented by a Regulation S Global Note and that beneficial interests therein
may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

 

(v)Such beneficial owner will provide notice to each Person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein, Sections 2.11 and 2.12 hereunder, and the legends on the Notes.

 

(vi)Such beneficial owner understands that the Issuer, the Sole Shareholder, the
Collateral Manager, the Trustee, the Liquidation Agent, and their respective
counsel will rely upon the accuracy and truth of the foregoing representations
and agreements, and such beneficial owner hereby consents to such reliance.

 

(h)Each Person who becomes an owner of a Certificated Note will be required to
make the representations and agreements set forth in Exhibit B2.

 

(i)Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

 

(j)The Note Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on any transferor and transferee certificate delivered
pursuant to this Section 2.5 and shall be able to presume conclusively the
continuing accuracy thereof, in each case without further inquiry or
investigation.

 

(k)Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from DTC and may conclusively rely on, and shall be fully
protected in relying on, such directions as to the names of the beneficial
owners in whose names Certificated Notes shall be registered or as to delivery
instructions for such Certificated Notes.

 

2.6Mutilated, Defaced, Destroyed, Lost or Stolen Note

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a protected
purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

  

Page 40

 



 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

2.7Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

 

(a)Interest on the Notes shall be deemed to accrue on the Aggregate Outstanding
Amount of the Notes for each day during any Monthly Period in amount equal to
all Interest Collections received up to and (and including) such day during such
Monthly Period (net of any Administrative Expenses or other amounts paid
pursuant to Section 11.1(a)(i), 11.1(a)(ii) or 11.1(a)(iii) with respect to such
Monthly Period). Interest Collections (net of any Administrative Expenses or
other amounts paid pursuant to Section 11.1(a)(i), 11.1(a)(ii) or 11.1(a)(iii)
with respect to such Monthly Period) received by the Issuer will be credited to
the Interest Collection Subaccount. Interest Collections that are received in a
Monthly Period will be payable to the Holders on the related Payment Date
pursuant to Section 11.1(a). Unless the Amendment and Restatement Date occurs on
the first day of a Monthly Period, Interest Collections received during the
period from, and including, the Amendment and Restatement Date until the end of
the Monthly Period during which the Amendment and Restatement Date occurs (for
the purposes of this clause (a), an Overlap Period) shall be allocated ratably
to each Global Note for payment on the related Payment Date based on the
proportion that the Aggregate Outstanding Amount of Notes represented by each
Global Note bears to the Aggregate Outstanding Amount of all Notes for each day
during such Overlap Period.

  

(b)Principal Collections received by the Issuer will be credited to the
Principal Collection Subaccount. Principal Collections that are received in a
Monthly Period will, at the election of the Collateral Manager acting on behalf
of the Issuer, be invested in Eligible Investments to be credited to the
Collection Account pursuant to Section 10.2, reinvested in Portfolio Assets that
satisfy the requirements of Section 12.2 or used to prepay the Notes in
accordance with Article 9. No payments of principal of the Notes shall be made
prior to the Stated Maturity except as provided in Article 9.

 

(c)All payments of interest and principal on the Notes will be made in
accordance with the Priority of Payments, Article 9 (if applicable) and Article
13.

 

(d)The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. Federal
income tax, either (i) in the case of a United States Person, an Internal
Revenue Service Form W-9 (or applicable successor form) or (ii) in the case of a
Person that is not a United States Person, the applicable Internal Revenue
Service Form W-8 (or applicable successor form) with all required attachments),
any information requested by the Issuer, the Trustee or the Paying Agent to
achieve FATCA Compliance, or any other certification acceptable to it to enable
the Issuer, the Trustee and any Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of the applicable Note or
the Holder or beneficial owner of such Note under any present or future law or
regulation of the Cayman Islands, the United States of America, any other
jurisdiction or any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation. The Paying Agent shall deliver to the Issuer, to the extent received
and provided such is not required to be retained, an original of the applicable
tax certifications, with attachments, provided by the Holder or beneficial owner
of the Note. The Issuer shall not be obligated to pay any additional amounts to
the Holders or beneficial owners of the Notes as a result of deduction or
withholding for or on account of any present or future taxes, duties,
assessments or governmental charges with respect to the Notes. Nothing herein
shall be construed to obligate the Paying Agent to determine the duties or
liabilities of the Issuer or any other paying agent with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.

 



Page 41

 

 





(e)Payments in respect of interest on and principal of any Note shall be made by
the Trustee, in Dollars to DTC or its nominee with respect to a Global Note and
to the Holder or its nominee with respect to a Certificated Note, by wire
transfer, as directed by the Holder, in immediately available funds to a Dollar
account maintained by DTC or its nominee with respect to a Global Note, and to
the Holder or its nominee with respect to a Certificated Note; provided that (i)
in the case of a Certificated Note, the Holder thereof shall have provided
written wiring instructions to the Trustee on or before the related Record Date
and (ii) if appropriate instructions for any such wire transfer are not received
by the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Note Register.
Upon final payment due on the Maturity of a Note, the Holder thereof shall
present and surrender such Note at the Corporate Trust Office of the Trustee or
at the office of any Paying Agent on or prior to such Maturity; provided that in
the absence of notice to the Issuer or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender, if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such Note. None of the
Issuer, the Trustee, the Collateral Manager, and any Paying Agent will have any
responsibility or liability for any aspects of the records maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Note. In the case
where any final payment of principal and interest is to be made on any Note
(other than on the Stated Maturity thereof), the Trustee, in the name and at the
expense of the Issuer shall, not more than 30 nor less than 10 days prior to the
date on which such payment is to be made, mail to the Persons entitled thereto
at their addresses appearing on the Note Register a notice which shall specify
the date on which such payment will be made, the amount of such payment per
U.S.$1,000 aggregate principal amount of Notes and the place where Notes may be
presented and surrendered for such payment.

 

(f)Payments to Holders shall be made ratably in the proportion that the
Aggregate Outstanding Amount of the Notes registered in the name of each such
Holder on the applicable Record Date bears to the Aggregate Outstanding Amount
of all Notes on such Record Date.

 

(g)Notwithstanding any other provision of this Indenture or any other document
to which the Issuer may be party, the obligations of the Issuer under the Notes
and this Indenture or any other document to which the Issuer may be party are at
all times and from time to time limited recourse obligations of the Issuer
payable solely from the Collateral available at such time in accordance with the
Priority of Payments and following realization of the Collateral, and
application of the proceeds thereof in accordance with this Indenture, all
obligations of and any claims against the Issuer hereunder or thereunder or in
connection herewith or therewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any Officer,
director, member, employee, shareholder or incorporator of the Issuer, the
Collateral Manager or their respective Affiliates, successors or assigns for any
amounts payable under the Notes or this Indenture. It is understood that the
foregoing provisions of this paragraph (g) shall not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral; or (ii) constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by the Notes or secured
by this Indenture until such Collateral has been realized. It is further
understood that the foregoing provisions of this paragraph (g) shall not limit
the right of any Person to name the Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person.





 

(h)Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid interest and
principal (or other applicable amount) that were carried by such other Note.

 

2.8Persons Deemed Owners

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee, shall
treat as the owner of each Note (a) for the purpose of receiving payments on
such Note (whether or not such Note is overdue), the Person in whose name such
Note is registered on the Note Register at the close of business on the
applicable Record Date and (b) on any other date for all other purposes
whatsoever (whether or not such Note is overdue), the Person in whose name such
Note is then registered on the Note Register, and none of the Issuer, the
Trustee or any agent of the Issuer or the Trustee shall be affected by notice to
the contrary.

 

2.9Cancellation

 

All Notes surrendered for payment, registration of transfer, exchange, or
mutilated, defaced or deemed lost or stolen, shall be promptly canceled by the
Trustee and may not be reissued or resold. No Note may be surrendered (including
any surrender in connection with any abandonment, donation, gift, contribution
or other event or circumstance) except for payment as provided herein under
Section 2.6 or 2.7(e) or Article 9, or for registration of transfer, exchange or
for replacement in connection with any Note mutilated, defaced or deemed lost or
stolen. Any such Notes shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee. No Notes shall be authenticated or
registered in lieu of or in exchange for any Notes canceled as provided in this
Section 2.9, except as expressly permitted by this Indenture. All canceled Notes
held by the Trustee shall be destroyed or held by the Trustee in accordance with
its standard retention policy unless the Issuer shall direct by an Issuer Order
received prior to destruction that they be returned to it.

 



Page 42

 

 

2.10DTC Ceases to be Depository

 

(a)A Global Note deposited with or for the account of DTC pursuant to Section
2.2 shall be transferred in the form of a corresponding Certificated Note to the
beneficial owners thereof only if (i) such transfer complies with Section 2.5 of
this Indenture and (ii) either (A) (1) DTC notifies the Issuer that it is
unwilling or unable to continue as depository for such Global Note or (2) DTC
ceases to be a Clearing Agency registered under the Exchange Act and, in each
case, a successor depository is not appointed by the Issuer within 90 days after
such event or (B) an Event of Default has occurred and is continuing and such
transfer is requested by the Holder of such Global Note.

 

(b)Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee’s office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of definitive physical certificates
(pursuant to the instructions of DTC) in authorized denominations. Any
Certificated Note delivered in exchange for an interest in a Global Note shall,
except as otherwise provided by Section 2.5, bear the legends set forth in the
applicable Exhibit A and shall be subject to the transfer restrictions referred
to in such legends.

 

(c)Subject to the provisions of sub-Section (b) of this Section 2.10, the Holder
of a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which such Holder is entitled to take under this Indenture or the
Notes.

 

(d)In the event of the occurrence of either of the events specified in
sub-Section (a)(ii) of this Section 2.10, the Issuer will promptly make
available to the Trustee a reasonable supply of Certificated Notes.

 

In the event that Certificated Notes are not so issued by the Issuer to such
beneficial owners of interests in Global Notes as required by sub-Section (a) of
this Section 2.10, the Issuer expressly acknowledges that the beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Note would
be entitled to pursue in accordance with Article 5 of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Note) as if
corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners and/or other forms of reasonable evidence of such ownership
(including a certificate in the form of Exhibit C).

 

2.11Non-Permitted Holders or Violation of ERISA Representations or Noteholder
Reporting Obligations

 

(a)Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Person that is not (i) a
Qualified Institutional Buyer or an Accredited Investor who is purchasing such
Notes in a non-public transaction and (ii) a Qualified Purchaser (or an entity
beneficially owned exclusively by Qualified Purchasers) and that is not made
pursuant to an applicable exemption under the Securities Act and the Investment
Company Act shall be null and void and any such purported transfer of which the
Issuer or the Trustee shall have notice may be disregarded by the Issuer, the
Trustee and the Note Registrar for all purposes.

 

(b)If (x) any person that is not permitted to acquire an interest in a Note or
Notes (including in such form) pursuant to Section 2.11(a) shall become the
beneficial owner of an interest in such Note or Notes or (y) any Holder of Notes
shall fail to comply with the Noteholder Reporting Obligations (any such Person,
a Non-Permitted Holder), the Issuer shall, promptly after discovery that such
Person is a Non-Permitted Holder by the Issuer or upon notice from the Trustee
(who shall promptly notify the Issuer if any Trust Officer of the Trustee
obtains actual knowledge that any Holder of Notes is a Non-Permitted Holder)
send notice to such Non-Permitted Holder demanding that such Non-Permitted
Holder transfer its interest in the Notes held by such Person to a Person that
is not a Non-Permitted Holder within 30 days after the date of such notice. If
such Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder,
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager or
any of its Affiliates shall be entitled to bid in any such sale (to the extent
any such entity is not a Non-Permitted Holder). However, the Issuer or the
Collateral Manager may select a purchaser by any other means determined by it in
its sole discretion. The Holder of each Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer, the Collateral Manager and the Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale, shall be remitted to the Non-Permitted Holder. The
terms and conditions of any sale under this Section 2.11(b) shall be determined
in the sole discretion of the Issuer, and none of the Issuer, the Trustee, the
Note Registrar or the Collateral Manager or any of their Affiliates shall be
liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.



 

Page 43

 

 

(c)Any transfer to a Person of a beneficial interest in a Note that results in a
non- exempt prohibited transaction under ERISA or the Code, or that results in a
nonexempt violation of any Other Plan Law (any such Person, a Non-Permitted
ERISA Holder), shall be null and void and any such purported transfer of which
the Issuer or the Trustee shall have notice may be disregarded by the Issuer,
the Trustee and the Note Registrar for all purposes.

 

(d)If any Non-Permitted ERISA Holder shall become the beneficial owner of an
interest in any Note, the Issuer shall, promptly after discovery by the Issuer
that such Person is a Non-Permitted ERISA Holder or upon notice from the Trustee
(who shall promptly notify the Issuer if a Trust Officer of the Trustee obtains
actual knowledge that any Holder of Notes is a Non-Permitted ERISA Holder) send
notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder (and that is otherwise eligible
to hold such Notes or an interest therein) within 20 days after the date of such
notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes the
Issuer or the Collateral Manager acting for the Issuer shall have the right,
without further notice to the Non-Permitted ERISA Holder, to sell such Notes or
interest in such Notes to a purchaser selected by the Issuer that is not a
Non-Permitted ERISA Holder (and that is otherwise eligible to hold such Notes or
an interest therein) on such terms as the Issuer may choose. The Issuer, or the
Collateral Manager acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder, provided that the Collateral Manager, its
Affiliates and accounts, funds, clients or portfolios established and controlled
by the Collateral Manager or any of its Affiliates shall be entitled to bid in
any such sale (to the extent any such entity is not a Non-Permitted ERISA
Holder). However, the Issuer or the Collateral Manager may select a purchaser by
any other means determined by it in its sole discretion. The Holder of each
Note, the Non-Permitted ERISA Holder and each other Person in the chain of title
from the Holder to the Non-Permitted ERISA Holder, by its acceptance of an
interest in the Notes, agrees to cooperate with the Issuer, the Collateral
Manager and the Trustee to effect such transfers. The proceeds of such sale, net
of any commissions, expenses and taxes due in connection with such sale, shall
be remitted to the Non-Permitted ERISA Holder. The terms and conditions of any
sale under this Section 2.11(d) shall be determined in the sole discretion of
the Issuer, and none of the Issuer, the Trustee, the Note Registrar or the
Collateral Manager or any of their Affiliates shall be liable to any Person
having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.

 

Page 44

 



 

2.12Tax Certification and Noteholder Reporting Obligations

 

(a)Each Holder and beneficial owner of a Note, by acceptance of such Note or an
interest in such Note, shall be deemed to understand and acknowledge that
failure to provide the Issuer, the Trustee or any Paying Agent with the properly
completed and signed applicable tax certifications (generally, in the case of
U.S. Federal income tax, either (i) in the case of a United States Person, an
Internal Revenue Service Form W-9 (or applicable successor form) or (ii) in the
case of a Person that is not a United States Person, the applicable Internal
Revenue Service Form W-8 (or applicable successor form) with all required
attachments) or the failure to meet its Noteholder Reporting Obligations may
result in withholding from payments in respect of such Note, including U.S.
Federal withholding or back-up withholding.

 

(b)Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein, by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed to provide the Issuer and the Trustee, or their
respective agents correct, complete and accurate information or documentation as
is necessary (in the sole determination of the Issuer, the Trustee or their
respective agents, as applicable) for the Issuer and the Trustee to achieve
FATCA Compliance (the Noteholder Reporting Obligations). Each purchaser and
subsequent transferee of an interest in a Note will be required or deemed to
understand and acknowledge that the Issuer may provide such information or
documentation and any other information concerning its investment in the Notes
to the U.S. Internal Revenue Service or another taxing or governmental
authority. Each purchaser and subsequent transferee of an interest in a Note
will be required or deemed to understand and acknowledge that the Issuer has the
right, hereunder, to compel any beneficial owner of an interest in a Note that
fails to comply with the foregoing requirements to (1) sell its interest in such
Note, or may sell such interest on behalf of such owner, (2) permit the Issuer
to redeem the Notes held by such purchaser or (3) permit the Issuer to take any
other steps as it determines in its sole discretion are necessary or appropriate
to mitigate the consequences on the Issuer and the other purchasers of the Notes
of such purchaser’s failure to achieve FATCA Compliance.

 

(c)Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed that if any form or certification delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Issuer, the Trustee and the Paying Agent in
writing of its inability do so.

 

Page 45

 

 

2.13Subsequent Issuance

 

Upon receipt of the purchase price payable in Cash in respect thereof from the
Initial Holder, the Issuer shall issue additional Notes to the Initial Holder on
the Amendment and Restatement Date, represented by a beneficial interest in the
Additional Global Notes in a principal amount equal to such purchase price.

 

Each issuance of additional Notes made pursuant to this Section 2.13 shall be
recorded by the Note Registrar on the Note Register pursuant to Section 2.5(a);
and shall be recorded on the Additional Global Note in accordance with Section
2.2(b)(iv).

 

Pursuant to the Subscription Agreement, the Initial Holder is required to pay
such amount to the Issuer by wire transfer of immediately available funds no
later than 11:00 a.m. (New York City time) on the Amendment and Restatement Date
to the Collection Account.

 

For the avoidance of doubt, with respect to the issuance of additional Notes and
recordation thereof on the Additional Global Notes contemplated by this Section
2.13, an Issuer Order shall be delivered to the Trustee for the authentication
of the Additional Global Notes, but the opinions and certificates set forth in
Section Error! Reference source not found. shall not be required.

 

3.

Conditions Precedent

 

3.1Conditions to Issuance of Notes on Closing Date

 

The Notes to be issued on the Closing Date may be registered in the names of the
respective Holders thereof and may be executed by the Issuer and delivered to
the Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

(a)Officers’ Certificate of the Issuer. An Officer’s certificate of the Issuer
(A) evidencing the authorization by Authorizing Resolution of the execution and
delivery on behalf of the Issuer of (1) the Transaction Documents to which the
Issuer is a party and (2) such related documents as may be required for the
purpose of the transactions contemplated therein and (B) certifying that (1) the
attached copy of the Authorizing Resolution and Constitutive Documents is, in
each case, a true and complete copy thereof, (2) the Authorizing Resolution has
not been amended or rescinded and is in full force and effect on and as of the
Closing Date, (3) the officers of the Issuer authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(4) all Portfolio Asset Obligors on all Portfolio Assets (or the applicable
agent appointed under the relevant Underlying Instrument to receive payments)
have been directed to deposit all payments made or received under the relevant
Underlying Instrument in respect of such Portfolio Asset directly to the
Collection Account.

 



Page 46

 

 

(b)Officers' Certificate of the Sole Shareholder. An Officer’s certificate of
the Sole Shareholder (A) evidencing the authorization by Authorizing Resolution
of the execution and delivery of (1) the Transaction Documents to which it is a
party and (2) such related documents as may be required for the purpose of the
transactions contemplated therein and (B) certifying that (1) the attached copy
of the Authorizing Resolution and Constitutive Documents is in each case a true
and complete copy thereof, (2) the Authorizing Resolution has not been amended
or rescinded and are in full force and effect on and as of the Closing Date, (3)
the officers of the Sole Shareholder authorized to execute and deliver such
documents hold the offices and have the signatures indicated thereon.

 

(c)Governmental Approvals. From the Issuer either (A) a certificate of the
Issuer, or other official document, evidencing the due authorization, approval
or consent of any governmental body or bodies, at the time having jurisdiction
in the premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Notes or (B) an Opinion of Counsel of the Issuer that no
such authorization, approval or consent of any governmental body is required for
the valid issuance of the Notes except as has been given.

 

(d)U.S. Counsel Opinions. Opinions of: (A) Seward & Kissel LLP, counsel to the
Trustee and the Collateral Administrator; (B) Venable LLP, Maryland counsel to
the Issuer and Sole Shareholder; (C) Moore & Van Allen PLLC, New York counsel to
the Issuer and Sole Shareholder; and (D) Freshfields Bruckhaus Deringer US LLP,
New York Counsel to UBS; each dated the Closing Date.

 

(e)Cayman Counsel Opinion and English Counsel Opinion. Opinions of: Walkers,
Cayman Islands counsel to the Issuer; and (B) Wedlake Bell LLP, English counsel
to the Sole Shareholder; each dated the Closing Date.

 

(f)Officers’ Certificates of Issuer Regarding Indenture. An Officer’s
certificate of the Issuer stating that, to such Officer’s knowledge, the Issuer
is not in default under this Indenture and that the issuance of the Notes
applied for by it will not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its organizational
documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that it has delivered to the Trustee (or procured
the delivery of) the documentary conditions precedent required by Section 3.1
and that all other conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for by it have been
complied with; and that all expenses due or accrued with respect to the issuance
and sale of such Notes or relating to actions taken on or in connection with the
Closing Date or the Closing Date have been paid or reserves therefor have been
made. The Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
Closing Date in all material respects.

 

Page 47

 



 

(g)Transaction Documents. An executed counterpart of each Transaction Document.

 

(h)Grant of Portfolio Assets. The Grant by the Issuer pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Portfolio Assets pledged to the Trustee for inclusion in the
Collateral on the Closing Date shall be effective, and Delivery of such
Collateral (including any promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by Section
3.2 shall have been effected.

 

(i)Certificate of the Issuer Regarding Collateral. A certificate of an
Authorized Representative of the Issuer, dated as of the Closing Date, to the
effect that:

 

(i)in the case of each Portfolio Asset pledged to the Trustee, on the Closing
Date and immediately prior to the Delivery thereof on the Closing Date:

 

(A)the Issuer is the owner of each Portfolio Asset free and clear of any Liens
of any nature whatsoever except for (i) those which are being released on the
Closing Date, (ii) those Granted pursuant to this Indenture and (iii) Permitted
Liens;

 

(B)the Issuer has acquired its ownership in each Portfolio Asset in good faith
without notice of any adverse claim, except as described in paragraph (A) above;

 

(C)the Issuer has not assigned, pledged or otherwise encumbered any interest in
any such Portfolio Asset (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released or will be released on the Closing
Date) other than interests Granted pursuant to this Indenture;

 

(D)the Issuer has full right to Grant a security interest in and assign and
pledge each Portfolio Asset to the Trustee;

 

(E)Schedule 1 to such certificate is a complete list of the Portfolio Assets as
of the Closing Date and the information set forth with respect to such Portfolio
Asset in Schedule 1 to such certificate is correct;

 

(F)upon Grant by the Issuer, the Trustee has (or will have, upon the filing of
the Financing Statement(s) contemplated in Section 7.5 of this Indenture and the
execution and delivery of the Issuer Account Control Agreement) a first priority
perfected security interest in the Portfolio Assets and other Collateral, except
as permitted by this Indenture;



 

Page 48

 





 

(G)no Portfolio Asset was originated in contemplation of including it in the
Collateral; and

 

(H)each Portfolio Asset that the Collateral Manager on behalf of the Issuer
purchased or committed to purchase on or prior to the Closing Date satisfies, or
will upon its acquisition satisfy, the Asset Eligibility Criteria and other
requirements of Section 12.2(a).

 

(j)Accounts. Evidence of the establishment of each of the Accounts.

 

(k)Withholding Certificates. From each Holder acquiring Notes on the Closing
Date, either (A) a properly completed and duly executed Internal Revenue Service
Form W-9 or (B) the properly completed and duly executed applicable Internal
Revenue Service Form W-8 with all required attachments.

 

(l)Other Documents. Such other documents as the Trustee may reasonably require;
provided that nothing in this clause (l) shall imply or impose a duty on the
part of the Trustee to require any other documents.

 

(m)Expense Account. Receipt by the Trustee of U.S.$100,000 from the Sole
Shareholder, as a capital contribution to the Issuer, deposited into the Expense
Account for use pursuant to Section 10.3(c).

 

(n)Recharacterization Language. Any transfer of Portfolio Assets will be made
pursuant to the terms of Master Loan Purchase Agreement. The Master Loan
Purchase Agreement shall contain the following wording, or wording similar
thereto, which will apply to each such transfer of Portfolio Assets:

 

“If, notwithstanding such intentions, the transactions contemplated hereby are
recharacterized as a secured loan by any relevant governmental, judicial or
other authority for any reason whatsoever, whether for limited purposes or
otherwise, the Seller hereby grants to (a) the Issuer and (b) the Trustee for
the benefit of the Secured Parties a security interest under Article 9 of the
UCC in all of its right, title and interest in, to and under each Loan (or such
equivalent term contained in the applicable transfer documentation), in each
case, whether now owned or existing, or hereafter acquired or arising, and
wherever located.”

 



Page 49

 



 

3.2Custodianship; Delivery of Portfolio Assets and Eligible Investments

 

(a)The Issuer shall deliver or cause to be delivered to a custodian appointed by
the Issuer, which shall be a Securities Intermediary (the Custodian), all
Collateral in accordance with the definition of "Deliver". Initially, the
Custodian shall be the Bank. Any successor Custodian shall be a state or
national bank or trust company that has capital and surplus of at least
U.S.$200,000,000 acting as a Securities Intermediary. The Trustee or the
Custodian, as applicable, shall hold (i) all Portfolio Assets, Eligible
Investments, Cash and other investments purchased in accordance with this
Indenture and (ii) all other Collateral otherwise Delivered to the Trustee or
the Custodian, as applicable, by or on behalf of the Issuer, in the relevant
Account established and maintained pursuant to Article 10; as to which in each
case the Trustee shall have entered into the Issuer Account Control Agreement
(or an agreement substantially in the form thereof, in the case of a successor
Custodian) it being agreed that the establishment and maintenance of such
Account will be governed by a law of a jurisdiction satisfactory to the Issuer
and the Trustee.

 

(b)Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Portfolio Asset, Eligible Investment or other
investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Portfolio Asset or Eligible Investment or other investment is required to be,
but has not already been, transferred to the Custodian or the relevant Account,
cause the Portfolio Asset, Eligible Investment or other investment to be
Delivered to the Custodian to be held in or credited to the Custodial Account,
or in the case of any Eligible Investment or other investment, in the Account in
which the funds used to purchase the investment are held in accordance with
Article 10, in each case, for the benefit of the Trustee in accordance with this
Indenture. The security interest of the Trustee in the funds or other property
used in connection with the acquisition shall, immediately and without further
action on the part of the Trustee, be released. The security interest of the
Trustee shall nevertheless come into existence and continue in the related
Portfolio Asset or Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Portfolio Asset or Eligible Investment or other investment.

 

3.3Application of Proceeds of Issuance

 

The Issuer shall deposit the cash proceeds of issuance of the Notes received on
the Closing Date and on the Amendment and Restatement Date in the Collection
Account and apply such proceeds (a) for the purchase of Portfolio Assets and (b)
to fund Eligible Investments.

 

4.Satisfaction And Discharge

 

4.1Satisfaction and Discharge of Indenture

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange, (ii) rights of
substitution of mutilated, defaced, destroyed, lost or stolen Notes, (iii)
rights of Holders to receive payments of principal thereof and interest thereon,
(iv) the obligations of the Trustee hereunder (in the case of such obligations,
insofar as they relate to obligations that survive pursuant to any of clauses
(i) through (iii) above or clause (v) or (vi) below), (v) the rights and
immunities of the Collateral Administrator under the Collateral Administration
Agreement and (vi) the rights of Holders as beneficiaries hereof with respect to
the property deposited with the Trustee and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

 

Page 50

 

 

(a)either:

 

(i)all Notes theretofore authenticated and delivered to Holders (other than (A)
Notes which have been mutilated, defaced, destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.6,

(B) Notes for whose payment Cash has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3, and (C) Notes in respect of which final payment has
been made without presentation or surrender pursuant to Section 2.7(e) or
Section 9.4) have been delivered to the Trustee for cancellation; or

 

(ii)all Notes not theretofore delivered to the Trustee for cancellation (A) have
become due and payable, or (B) will become due and payable at their Stated
Maturity within one year, or (C) are to be called for redemption pursuant to
Article 9 under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.3, and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee, in trust for
such purpose, Cash or non-callable direct obligations of the United States of
America entitled to the full faith and credit of the United States of America,
in an amount sufficient, as verified by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Notes, for principal and interest to the date of such
deposit (in the case of Notes which have become due and payable), or to their
Stated Maturity or Redemption Date, as the case may be, and shall have Granted
to the Trustee a valid perfected security interest in such Eligible Investment
that is of first priority or free of any adverse claim, as applicable, and shall
have furnished an Opinion of Counsel with respect thereto; provided that this
sub-section (ii) shall not apply if an election to act in accordance with the
provisions of Section 5.5(a) shall have been made and not rescinded; or

 

(iii)following an election to act in accordance with the provisions of Section
5.5(a) that has been made and not rescinded, the Issuer shall have delivered to
the Trustee an Officers' certificate stating that (i) there are no assets that
remain subject to the Lien of this Indenture and (ii) all funds on deposit in
the Accounts have been distributed in accordance with the terms of this
Indenture (including Section 11.1) or the Issuer has otherwise irrevocably
deposited or caused to be deposited such funds with the Trustee, in trust for
such purpose, and shall have Granted to the Trustee a valid perfected security
interest in such funds that is of first priority or free of any adverse claim,
as applicable, and shall have furnished an Opinion of Counsel with respect
thereto;

 

Page 51

 

 

(b)the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including any amounts then due and payable pursuant to the Collateral
Administration Agreement and the Collateral Management Agreement) by the Issuer
and no other amounts are scheduled to be due and payable by the Issuer;

 

(c)the Issuer has delivered to the Trustee Officers’ certificates and an Opinion
of Counsel, each stating that all conditions precedent herein provided for
relating to the satisfaction and discharge of this Indenture have been complied
with; and

 

(d)the Issuer has delivered to the Trustee a certificate stating that (i) there
is no Collateral that remains subject to the Lien of this Indenture and (ii) all
funds on deposit in the Accounts have been distributed in accordance with the
terms of this Indenture (including the Priority of Payments) or have otherwise
been irrevocably deposited in trust with the Trustee for such purpose.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee and, if applicable, the Holders, as the
case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1
and 7.3 shall survive.

 

4.2Application of Trust Cash

 

All Cash and obligations deposited with the Trustee pursuant to Section 4.1
shall be held in trust and applied by it in accordance with the provisions of
the Notes and this Indenture, including, without limitation, the Priority of
Payments, to the payment of principal and interest, either directly or through
any Paying Agent, as the Trustee may determine; and such Cash and obligations
shall be held in a segregated account identified as being held in trust for the
benefit of the Secured Parties.

 

4.3Repayment of Cash Held by Paying Agent

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Cash then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer, be paid
to the Trustee to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Cash.

 

Page 52

 

 

4.4Disposition of Illiquid Assets

 

(a)In connection with the satisfaction and discharge of this Indenture with
respect to the Notes, and notwithstanding Article 12 (or any other term to the
contrary contained herein), if the Portfolio Assets consist exclusively of
Illiquid Assets, the Collateral Manager may (and shall if directed by the
Majority Holders) provide notice to the Trustee that it will dispose of the
Illiquid Assets by auction pursuant to the requirements of Section 4.4(b).

 

(b)The Trustee will forward a notice, in the name and at the expense of the
Issuer (in

such form as is prepared by the Collateral Manager), to the Holders of an
auction, setting forth in reasonable detail a description of each Illiquid Asset
and the following auction procedures:

 

(i)any Holder of Notes may submit a written bid to purchase one or more Illiquid
Assets no later than the date specified in the auction notice (which shall be at
least 15 Business Days after the date of such notice (the Bid Deadline));

 

(ii)each bid must include an offer to purchase for a specified amount of cash on
a proposed settlement date no later than 5 Business Days after the Bid Deadline;

 

(iii)the Collateral Manager shall select the winning bidder(s);

 

(iv)if no Holder submits such a bid before the Bid Deadline, unless the
Collateral Manager determines (and notifies the Trustee) delivery in kind is not
legally or commercially practicable, the Trustee will provide notice thereof to
each Holder and offer to deliver (at the cost of the Issuer) a pro rata portion
(as determined by the Collateral Manager) of each unsold Illiquid Asset to the
Holders that provide delivery instructions to the Trustee on or before the date
specified in such notice, subject to minimum denominations. To the extent that
minimum denominations do not permit a pro rata distribution, the Trustee will
distribute the Illiquid Assets on a pro rata basis to the extent possible and
the Collateral Manager will select by lottery the Holder to whom the remaining
amount will be delivered. Such distributions to Holders will not reduce the
Aggregate Outstanding Amount of the Notes. The Trustee shall use commercially
reasonable efforts to effect delivery of such interests; and

 

(v)if no such Holder provides delivery instructions to the Trustee, the Trustee
will promptly notify the Collateral Manager and offer to deliver (at the cost of
the Issuer) the Illiquid Assets to the Collateral Manager. If the Collateral
Manager declines such offer, the Trustee will take such action as directed by
the Collateral Manager (on behalf of the Issuer) to dispose of the Illiquid
Assets, which may be by donation to a charity, abandonment or other means.

 

The Trustee shall have no duty, obligation or responsibility with respect to the
sale of any Illiquid Asset under this Section 4.4(b) other than to act upon the
written instruction of the Collateral Manager and in accordance with the express
provisions of this Section 4.4(b).

 

Page 53

 

 

5.Remedies

 

5.1Events of Default

 

Event of Default, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)the Issuer shall default in the payment of any principal, interest or other
amount owing or otherwise payable under the Notes when due (whether at Stated
Maturity, by acceleration, upon optional or mandatory prepayment or otherwise)
and such default shall continue for at least three Business Days after notice
thereof to the Issuer by any Holder; or

 

(b)the failure (i) on any Payment Date to disburse amounts available in the
Payment Account in accordance with the Priority of Payments and the continuation
of such failure for a period of three Business Days, or (ii) by the Sole
Shareholder to make any equity contribution or to pay any other amount owing to
the Issuer, in each case pursuant to the Equity Contribution Agreement and the
continuation of such failure for a period of three Business Days; or

 

(c)any representation, warranty or certification made herein or pursuant hereto
or in or pursuant to any Support Document (or in any modification or supplement
hereto or thereto) by the Issuer or the Sole Shareholder shall prove to have
been false or misleading as of the time made in any material respect; provided,
however, that if any such representation, warranty or certification is (i)
remediable and (ii) not the result of fraud or willful misconduct on the part of
the Issuer or Sole Shareholder, such representation, warranty or certification
continues unremedied for a period of 30 days after the Issuer becomes aware of
such false or misleading representation, warranty or certification; or

 

(d)(i) the Issuer shall default in the performance of any of its other
obligations hereunder or (ii) the Issuer or the Sole Shareholder shall default
in the performance of any of its other obligations under any Support Document,
and in each case such default (A) has a Material Adverse Effect on the Holders
of the Notes and (B) if remediable, continues unremedied for a period of 30 days
after notice thereof to the Issuer by any Holder; or

 

Page 54

 

 

(e)the Issuer or the Sole Shareholder shall (1) be dissolved (other than
pursuant to a consolidation, amalgamation or merger); (2) become adjudicated
insolvent or unable to pay its debts or fail or admit in writing its inability
generally to pay its debts as they become due; (3) make a general assignment,
arrangement or composition with or for the benefit of its creditors; (4)
institute or have instituted against it a Proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall be
presented for its winding-up or liquidation, and, in the case of any such
Proceeding or petition instituted or presented against it, such Proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 60
days of the institution or presentation thereof; (5) have a resolution passed
for its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seek or become subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
another trustee, another custodian or other similar official for it or for all
or substantially all its assets, in each case in connection with its bankruptcy
insolvency, winding-up or liquidation; (7) have a secured party take possession
of all or substantially all its assets or have a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party shall
maintain possession, or any such process shall not be dismissed, discharged,
stayed or restrained, in each case within 60 days thereafter; (8) cause or
become subject to any event with respect to it which, under the applicable laws
of any jurisdiction, has an analogous effect to any of the events specified in
clauses (1) to (7) (inclusive); or (9) take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

(f)the Issuer or the Sole Shareholder shall consolidate or amalgamate with, or
merge with or into, or transfer all or substantially all its assets to, another
Person and, at the time of such consolidation, amalgamation, merger or transfer:

 

(i)the resulting, surviving or transferee Person shall fail to assume all the
obligations of the Issuer or the Sole Shareholder under the Notes or any Support
Document to which it or its predecessor was a party by operation of law or
pursuant to an agreement satisfactory to the Holders of all Notes then
Outstanding;

 

(ii)the benefits of any Support Document shall fail to extend (without the
unanimous consent of the Holders of all Notes then Outstanding) to the
performance by such resulting, surviving or transferee Person of its obligations
under such Support Document; or

 

(iii)the creditworthiness of the resulting, surviving or transferee Person shall
be materially weaker than that of the Issuer or the Sole Shareholder, as the
case may be, immediately prior to such event (as determined by the Majority
Holders); or

 

Page 55

 

 

(g)any Transaction Document shall cease to be in full force or effect or the
Issuer or the Sole Shareholder shall disaffirm, disclaim, repudiate or reject,
in whole or in part, or challenge the validity of, any Transaction Document to
which it is a party; or

 

(h)the Constitutive Documents of the Issuer shall be amended, supplemented or
otherwise modified, or shall be terminated, without the consent of each Holder,
except for any amendment, supplement or other modification that could not
reasonably be expected to have a Material Adverse Effect; or

 

(i)any of the Issuer or the Sole Shareholder becomes an investment company
required to be registered under the Investment Company Act; provided that the
foregoing shall not be interpreted to include the Sole Shareholder’s status as a
closed-end investment company subject to regulation as a “business development
company” within the meaning of the Investment Company Act; or

 

(j)any default, event of default or other similar condition or event (however
described) in respect of Sole Shareholder under any obligation for the payment
of Indebtedness of the Sole Shareholder under any agreement or instrument in an
amount greater than U.S.$5,000,000 has resulted in such Indebtedness becoming,
or becoming capable at such time of being declared, due and payable under, such
agreement or instrument (including as a result of the early termination
thereof), before it would otherwise have been due and payable; or

 

(k)an "Event of Default" occurs and is continuing under the Global Master
Repurchase Agreement with respect to which the Sole Shareholder is the
"Defaulting Party" (as each such term is defined therein) and an acceleration
has occurred.

 

Upon obtaining knowledge of the occurrence of an Event of Default (which, in the
case of an event described in clause (k), will be obtained by receipt of notice
from UBS, in its capacity as party to the Global Master Repurchase Agreement,
that such event has occurred), each of (i) the Issuer, (ii) the Trustee, (iii)
the Collateral Manager and (iv) the Liquidation Agent shall notify each other.
Upon the occurrence of an Event of Default known or made known pursuant to the
foregoing to a Trust Officer of the Trustee, the Trustee shall, not later than
three Business Days thereafter, notify the Holders (as their names appear on the
Note Register), each Paying Agent and DTC of such Event of Default in writing
(unless such Event of Default has been waived as provided in Section 5.14).

 

Page 56

 

 

5.2Acceleration of Maturity; Rescission and Annulment

 

(a)If an Event of Default occurs and is continuing (other than an Event of
Default specified in Section 5.1(e)), the Trustee may, and shall (upon the
written direction of the Majority Holders), by notice to the Issuer, declare the
principal of all the Notes to be immediately due and payable, and upon any such
declaration such principal, together with all interest payable thereon and other
amounts payable hereunder, shall become immediately due and payable. If an Event
of Default specified in Section 5.1(e) occurs, all unpaid principal, together
with all interest payable thereon, of all the Notes, and other amounts payable
thereunder and hereunder, shall automatically become due and payable without any
declaration or other act on the part of the Trustee or any Holder.

 

(b)At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Cash due has been
obtained by the Trustee as hereinafter provided in this Article 5, such
declaration may not be rescinded except by the Majority Holders.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

5.3Collection of Indebtedness and Suits for Enforcement by Trustee

 

The Issuer covenants that if a default shall occur in respect of the payment of
any principal of or interest when due and payable on any Note, the Issuer will,
upon demand of the Trustee, pay to the Trustee, for the benefit of the Holder of
such Note, the whole amount, if any, then due and payable on such Note for
principal and interest with interest upon the overdue principal, which shall
accrue at a rate equal to the Federal Funds (Effective) Rate plus 2%, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall upon
direction of the Majority Holders, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or the Sole Shareholder,
acting on behalf of the Issuer with respect to its rights under the Equity
Contribution Agreement, and collect the Cash adjudged or decreed to be payable
in the manner provided by law out of the Collateral.

 

If an Event of Default has occurred and is continuing, the Trustee may in its
discretion, and shall upon written direction of the Majority Holders, proceed to
protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority Holders, to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy
or legal or equitable right vested in the Trustee by this Indenture or by law.

 

Page 57

 

 

Subject always to the provisions of Sections 2.7(g), 5.4(d) and 5.8, in case
there shall be pending Proceedings relative to the Issuer or the Sole
Shareholder under the Bankruptcy Law or any other applicable bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Issuer or the Sole
Shareholder or their respective property, or in case of any other comparable
Proceedings relative to the Issuer or the Sole Shareholder, or the creditors or
property of the Issuer or the Sole Shareholder, the Trustee, regardless of
whether the principal of any Note shall then be due and payable as therein
expressed or by declaration or otherwise and regardless of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 5.3, shall
be entitled and empowered, by intervention in such Proceedings or otherwise:

 

(a)in the case of Proceedings relative to the Issuer, to file and prove a claim
or claims for the whole amount of principal and interest owing and unpaid in
respect of the Notes upon direction by the Majority Holders; and in the case of
Proceedings relative to the Issuer or the Sole Shareholder (on behalf of the
Issuer in the case of Proceedings relative to the Sole Shareholder), to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for reasonable compensation to
the Trustee and each predecessor Trustee, and their respective agents, external
attorneys and external counsel, and for reimbursement of all reasonable expenses
and liabilities incurred, and all advances made, by the Trustee and each
predecessor Trustee, except as a result of negligence or bad faith) and of the
Holders allowed in any Proceedings relative to the Issuer or the Sole
Shareholder, as applicable, or to the creditors or property of the Issuer or the
Sole Shareholder, as applicable;

 

(b)unless prohibited by applicable law and regulations, to vote on behalf of the
Holders upon the direction of the Majority Holders, in any election of a trustee
or a standby trustee in arrangement, reorganization, liquidation or other
bankruptcy or insolvency Proceedings or Person performing similar functions in
comparable Proceedings; and

 

(c)to collect and receive any Cash or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Holders to make payments to the Trustee, and, in the event that
the Trustee shall consent to the making of payments directly to the Holders to
pay to the Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Trustee, each predecessor Trustee and their respective
agents, external attorneys and external counsel, and all other reasonable
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee except as a result of negligence or bad faith.

 

Page 58

 

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holders, any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
any Holder thereof, or to authorize the Trustee to vote in respect of the claim
of any Holders, as applicable, in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the Notes
(and any such Proceedings involving the interpretation of any provision of this
Indenture to which the Trustee shall be a party), the Trustee shall be held to
represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 except according to the provisions
specified in Section 5.5(a).

 

5.4Remedies

 

(a)If an Event of Default shall have occurred and be continuing, and the Notes
have been declared or have become due and payable (an Acceleration Event) and
such Acceleration Event and its consequences have not been rescinded and
annulled, the Issuer agrees that the Trustee may, and shall, subject to the
terms of this Indenture (including Section 6.3(e)), upon written direction of
the Majority Holders, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

 

(i)with respect to each Portfolio Asset, the Trustee (at the direction of the
Majority Holders) may direct each Portfolio Asset Obligor (or the applicable
agent appointed under the relevant Underlying Instrument to receive payments)
thereon under the relevant Underlying Instrument to pay all amounts payable
under such Underlying Instrument to (or to the order of) the Trustee in
satisfaction of all payment obligations thereunder;

 

(ii)the Trustee in its discretion may, in its name or in the name of the Issuer
or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for the Portfolio Assets
and other Collateral but shall be under no obligation to do so;

 

(iii)institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Portfolio Assets
and other Collateral any Cash adjudged due;

 

(iv)sell or cause the sale of all or a portion of the Portfolio Assets and other
Collateral or rights or interests therein, at one or more public or private
sales called and conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

Page 59

 

 

(v)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Portfolio Assets and other
Collateral;

 

(vi)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Notes hereunder (including exercising all rights of the
Trustee under any Support Document); and

 

(vii)exercise any other rights and remedies that may be available at law or in
equity;

 

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Notes, which may be the Liquidation Agent, as to the feasibility
of any action proposed to be taken in accordance with this Section 5.4 and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on the
Notes which opinion shall be conclusive evidence as to such feasibility or
sufficiency.

 

(b)If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee shall be entitled, and at the direction
of the Majority Holders shall, institute (or cause the Issuer to institute, in
which case the Issuer shall comply with any instruction of the Trustee with
respect to such Proceeding) a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)Upon any sale, whether made under the power of sale hereby given or by virtue
of judicial Proceedings, any Secured Party may bid for and purchase the
Collateral or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of Cash by the Trustee, or of the Officer
making a sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Page 60

 

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)Notwithstanding any other provision of this Indenture, none of the Trustee,
the Secured Parties or the Holders (or any beneficial owners of the Notes) nor
any third party beneficiary of this Indenture may, prior to the date which is
one year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other Proceedings under
Cayman Islands, U.S. Federal or State bankruptcy or similar laws of any
jurisdiction. Nothing in this Section 5.4 shall preclude, or be deemed to estop,
the Trustee, any Secured Party or any Holder (i) from taking any action prior to
the expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Trustee, such Secured
Party or such Holder, respectively, or (ii) from commencing against the Issuer
or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation Proceeding.

 

5.5Optional Preservation of Collateral

 

(a)Notwithstanding anything to the contrary herein, but subject to Section
5.5(d), if an Event of Default shall have occurred and be continuing, the
Trustee shall retain the Collateral securing the Notes intact, collect and cause
the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Collateral and the Notes in
accordance with the Priority of Payments and the provisions of Article 10 and
Article 12 unless either:

 

(i)the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Collateral (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, and all other
amounts that, pursuant to the Priority of Payments, are required to be paid
prior to such payments on such Notes (including amounts due and owing as
Administrative Expenses), and the Majority Holders agree with such
determination; or

 

(ii)the Majority Holders direct the sale and liquidation of the Collateral.

 

Page 61

 

 

The Trustee shall give written notice of the retention of the Collateral to the
Issuer with a copy to the Collateral Manager. So long as such Event of Default
is continuing, any such retention pursuant to this Section 5.5(a) may be
rescinded at any time when the conditions specified in clause (i) or (ii) exist.

 

(b)Nothing contained in Section 5.5(a) shall be construed to require the Trustee
to sell the Collateral securing the Notes if the conditions set forth in clause
(i) or (ii) of Section 5.5(a) are not satisfied. Nothing contained in Section
5.5(a) shall be construed to require the Trustee to preserve the Collateral
securing the Notes if prohibited by applicable law.

 

(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall obtain, with the cooperation and assistance of the Liquidation
Agent, bid prices with respect to each Portfolio Asset contained in the
Collateral from two nationally recognized dealers (as specified by the
Liquidation Agent in writing) at the time making a market in such Portfolio
Assets and shall compute the anticipated proceeds of sale or liquidation on the
basis of the lower of such bid prices for each such Portfolio Asset (as
determined by the Liquidation Agent and notified to the Trustee). In addition,
for the purposes of determining issues relating to the execution of a sale or
liquidation of the Collateral and the execution of a sale or other liquidation
thereof in connection with a determination whether the condition specified in
Section 5.5(a)(i) exists, the Trustee may retain and rely on an opinion of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense).

 

The Trustee shall deliver to the Holders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made. The Trustee shall make
the determinations required by Section 5.5(a)(i) at the request of the Majority
Holders at any time during which the Trustee retains the Collateral pursuant to
Section 5.5(a)(i).

 

(d)Section 5.4 and this Section 5.5 shall in all respects be subject to the
application of Section 12.1(c) and any direction or instruction of the
Liquidation Agent thereunder (including, if so directed, as to the manner of
sale of any Portfolio Asset, notwithstanding Sections 5.4, 5.5 and 5.17). In the
event of any conflicting notice or instruction delivered to the Trustee pursuant
to Section 12.1(c) and pursuant to Section 5.4 or this Section 5.5, the notice
or instruction delivered to the Trustee pursuant to Section 12.1(c) shall govern
and the Trustee shall follow, and shall be entitled to rely upon, such notice or
instruction delivered to the Trustee pursuant to Section 12.1(c).

 

Page 62

 

 

5.6Trustee May Enforce Claims Without Possession of Notes

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any Proceeding relating thereto, and any
such Proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall be applied as
set forth in Section 5.7 hereof.

 

5.7Application of Cash Collected

 

Any Cash collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any Cash that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied, in accordance with
the provisions of Section 11.1(c), at the date or dates fixed by the Trustee (or
any other date or dates as directed by the Majority Holders by notice to the
Trustee given reasonably in advance thereof and reasonably acceptable to the
Trustee). Upon the final distribution of all proceeds of any liquidation
effected hereunder, the provisions of Section 4.1(b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article 4.

 

5.8Limitation on Suits

 

No Holder of any Note shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)such Holder has previously given to the Trustee written notice of an Event of
Default;

 

(b)the Majority Holders shall have made written request to the Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holder or Holders have provided the Trustee indemnity
reasonably satisfactory to the Trustee against the costs, expenses (including
reasonable attorneys’ fees and expenses of external counsel) and liabilities to
be incurred in compliance with such request;

 

(c)the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

 

(d)no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by the Majority Holders; it being understood
and intended that no one or more Holders of Notes shall have any right in any
manner whatever by virtue of, or by availing itself of, any provision of this
Indenture to affect, disturb or prejudice the rights of any other Holders or to
obtain or to seek to obtain priority or preference over any other Holders or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal and ratable benefit of all the Holders subject to and in
accordance with the Priority of Payments.

 

Page 63

 

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Notes, each representing less than 50% of the Aggregate Outstanding Amount of
the Notes, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Notes, notwithstanding any other provisions of this Indenture. If
all such groups represent the same percentage, the Trustee, in its sole
discretion, may determine what action, if any, shall be taken.

 

5.9Unconditional Rights of Holders to Receive Principal and Interest

 

Subject to Section 2.7(g), but notwithstanding any other provision of this
Indenture, the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note,
as such principal and interest become due and payable in accordance with the
Priority of Payments, as the case may be, and, subject to the provisions of
Section 5.4(d) and Section 5.8, to institute Proceedings for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Holder.

 

5.10Restoration of Rights and Remedies

 

If the Trustee or any Holder has instituted any Proceeding to enforce any right
or remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
Proceeding, the Issuer, the Trustee and the Holder shall be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holder shall continue as though no such
Proceeding had been instituted.

 

5.11Rights and Remedies Cumulative

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise (to the extent not otherwise limited
by this Indenture). The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

5.12Delay or Omission Not Waiver

 

No delay or omission of the Trustee or any Holder of Notes to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or of a subsequent Event of Default. Every right and remedy given by
this Article 5 or by law to the Trustee or to the Holders of the Notes may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders of the Notes.

 

Page 64

 

 

5.13Control by Majority Holders

 

Notwithstanding any other provision of this Indenture, the Majority Holders
shall have the right following the occurrence, and during the continuance of, an
Event of Default to cause the institution of and direct the time, method and
place of conducting any Proceeding for any remedy available to the Trustee or
exercising any other trust or power conferred upon the Trustee; provided that:

 

(a)such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

 

(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in sub-Section

(c)below);

 

(c)the Trustee shall have been provided with indemnity reasonably satisfactory
to it; and

 

(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral must satisfy the requirements of Section 5.5.

 

5.14Waiver of Past Defaults

 

Prior to the time a judgment or decree for payment of the Cash due has been
obtained by the Trustee, as provided in this Article 5, the Majority Holders may
waive any past Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default and its consequences;
provided that if such Event of Default or occurrence is in respect of a covenant
or provision hereof that cannot be modified or amended without the consent of
each Holder pursuant to Section 8.2, then such waiver shall require the consent
of each Holder.

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to the Collateral Manager and each Holder.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Page 65

 

 

5.15Undertaking for Costs

 

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any Proceeding for the enforcement of any right or
remedy under this Indenture, or in any Proceeding against the Trustee for any
action taken, or omitted by it as Trustee, the filing by any party litigant in
such Proceeding of an undertaking to pay the costs of such Proceeding, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees of external counsel, against any party litigant in such
Proceeding, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the provisions of this Section 5.15
shall not apply to any Proceeding instituted by the Trustee, to any Proceeding
instituted by any Holder, or group of Holders, holding in the aggregate more
than 10% in Aggregate Outstanding Amount of the Notes, or to any Proceeding
instituted by any Holder for the enforcement of the payment of the principal of
or interest on any Note on or after the Stated Maturity (or, in the case of
redemption pursuant to Article 9, on or after the applicable Redemption Date).

 

5.16Waiver of Stay or Extension Laws

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any valuation,
appraisement, redemption or marshalling law or rights, in each case wherever
enacted, now or at any time hereafter in force, which may affect the covenants,
the performance of or any remedies under this Indenture; and the Issuer (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law or rights, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted or rights created.

 

5.17Sale of Collateral

 

(a)The power to effect any sale or other disposition (a Sale) of any portion of
the Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any
one or more Sales as to any portion of such Collateral remaining unsold, but
shall continue unimpaired until the entire Collateral shall have been sold or
all amounts secured by the Collateral shall have been paid. The Trustee may upon
notice to the Holders, and shall, upon direction of the Majority Holders, from
time to time postpone any Sale by public announcement made at the time and place
of such Sale. The Trustee hereby expressly waives its rights to any amount fixed
by law as compensation for any Sale; provided that the Trustee shall be
authorized to deduct the reasonable costs, charges and expenses incurred by it
in connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7.

 

Page 66

 

 

(b)The Trustee, the Sole Shareholder or the Collateral Manager may bid for and
acquire any portion of the Collateral in connection with a public Sale thereof,
and may pay all or part of the purchase price by crediting against amounts owing
on the Notes in the case of the Collateral or other amounts secured by the
Collateral, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Trustee in connection
with such Sale notwithstanding the provisions of Section 6.7 hereof. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes. The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.

 

(c)If any portion of the Collateral consists of securities issued without
registration under the Securities Act (Unregistered Securities), the Trustee (or
the Collateral Manager on its behalf) may seek an Opinion of Counsel, or, if no
such Opinion of Counsel can be obtained and with the consent of the Majority
Holders, seek a no action position from the Securities and Exchange Commission
or any other relevant Federal or State regulatory authorities, regarding the
legality of a public or private Sale of such Unregistered Securities.

 

(d)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral in connection with a
Sale thereof (in each case, without any recourse, representation or warranty by
the Trustee). In addition, the Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Collateral in connection with a Sale thereof, and to take all
action necessary to effect such Sale. No purchaser or transferee at such a sale
shall be bound to ascertain the Trustee’s authority, to inquire into the
satisfaction of any conditions precedent or see to the application of any Cash.

 

5.18Action on the Notes

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture. Neither the Lien
of this Indenture nor any rights or remedies of the Trustee or the Holders shall
be impaired by the recovery of any judgment by the Trustee against the Issuer or
by the levy of any execution under such judgment upon any portion of the
Collateral or upon any of the assets of the Issuer.

 

6.THE TRUSTEE

 

6.1Certain Duties and Responsibilities

 

(a)Except during the continuance of an Event of Default known to the Trustee:

 

Page 67

 

 

(i)the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture and shall promptly, but in any event within three Business
Days in the case of an Officer’s certificate furnished by the Collateral
Manager, notify the party delivering the same if such certificate or opinion
does not conform. If a corrected form shall not have been delivered to the
Trustee within 15 days after such notice from the Trustee, the Trustee shall so
notify the Holders.

 

(b)In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
the Majority Holders, or such other percentage as permitted by this Indenture,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(c)No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

 

(i)this sub-Section (c) shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;

 

(ii)the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer, unless it shall be proven that the Trustee was negligent in
ascertaining the pertinent facts;

 

(iii)the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Issuer
or the Collateral Manager in accordance with this Indenture and/or the Majority
Holders (or such other percentage as may be required by the terms hereof)
relating to the time, method and place of conducting any Proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture;

 

Page 68

 

 

(iv)no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity satisfactory to it against such
risk or liability is not reasonably assured to it (if the amount of such funds
or risk or liability is reasonably expected not to exceed the amount available
for payment to the Trustee on the immediately succeeding Payment Date, the
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to the performance of its ordinary services, including
mailing of notices under Article 5, under this Indenture; and

 

(v)in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

 

(d)For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Event of Default described in Sections 5.1(c),
(d), (e), (f), (g), (h), (i), (j) or (k) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Collateral or this Indenture.
For purposes of determining the Trustee’s responsibility and liability
hereunder, whenever reference is made in this Indenture to such an Event of
Default or a Default, such reference shall be construed to refer only to such an
Event of Default or Default of which the Trustee is deemed to have notice as
described in this Section 6.1.

 

(e)Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section
6.1.

 

(f)If within 80 days after delivery of financial information or disbursements
(which delivery may be via posting to the Trustee's website) the Trustee
receives written notice of an error or omission related thereto (a copy of which
written notice the Trustee shall promptly provide to the Collateral Manager and
the Issuer), and within five Business Days after their receipt of a copy of such
written notice the Collateral Manager, on behalf of the Issuer, confirms such
error or omission, then the Trustee agrees to use reasonable efforts to correct
such error or omission. Beyond such period the Trustee shall not be required to
take any action and shall have no responsibility for the same.

 

(g)In the event that the Trustee has actual knowledge of or is notified that a
Portfolio Asset has become a Defaulted Obligation, the Trustee shall promptly
notify the Liquidation Agent and the Collateral Manager thereof (unless notified
by the Collateral Manager, in which case the Trustee shall only send such notice
to the Liquidation Agent); provided that the Trustee shall be under no liability
for any failure to provide any notification under this Section 6.1(g).

 

Page 69

 

 

6.2Notice of Default

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered by the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail to the Issuer, Collateral
Manager and all Holders of Notes, as their names and addresses appear in the
Note Register, notice of all Defaults hereunder known to the Trustee, unless
such Default shall have been cured or waived.

 

6.3Certain Rights of Trustee

 

Except as otherwise provided in Section 6.1:

 

(a)the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)any request or direction of the Issuer mentioned herein shall be sufficiently
evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter of fact be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or (ii) be required to determine the value of
any Collateral or funds hereunder or the cash flows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

 

(d)as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e)the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and expenses
of external counsel) and liabilities which might reasonably be incurred by it in
compliance with such request or direction;

 

Page 70

 

 

(f)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of Holders of at least 25% of the Outstanding Notes, or the
Liquidation Agent, shall, make such further inquiry or investigation into such
facts or matters as it may see fit or as it shall be directed, and the Trustee
shall be entitled, on reasonable prior notice to the Issuer and the Collateral
Manager, to examine the books and records relating to the Notes and the
Collateral, personally or by agent or attorney, during the Issuer’ or the
Collateral Manager’s normal business hours, not more than once each calendar
year (unless an Event of Default has occurred and is continuing); provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information in accordance with Section 14.15;

 

(g)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any non-Affiliated agent appointed, or non-Affiliated attorney
appointed, with due care by it hereunder;

 

(h)Subject to Section 6.1(b), the Trustee shall not be liable for any action it
takes or omits to take in good faith that it reasonably believes to be
authorized or within its rights or powers hereunder;

 

(i)nothing herein shall be construed to impose an obligation on the part of the
Trustee to recalculate, evaluate or verify or independently determine the
accuracy of any report, certificate or information received from the Issuer or
Collateral Manager (unless and except to the extent otherwise expressly set
forth herein); provided that nothing in this clause (i) shall supersede or
modify the responsibilities and duties of the Collateral Administrator under the
Collateral Administration Agreement;

 

(j)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States of America) (GAAP), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or, in the absence of its
receipt of timely instruction therefrom, shall be entitled to obtain instruction
from an Independent accountant at the expense of the Issuer, as to the
application of GAAP in such connection, in any instance;

 

Page 71

 

 

(k)the Trustee shall not be liable for the actions or omissions of, or
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Liquidation Agent, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream or any other clearing agency or depository and without limiting the
foregoing, the Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Collateral Manager with the terms of the Collateral
Management Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Collateral;

 

(l)notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a "securities intermediary" as defined in the
UCC) to the contrary, neither the Trustee nor the Custodian shall be under a
duty or obligation in connection with the acquisition or Grant by the Issuer to
the Trustee of any item constituting the Collateral, to evaluate the sufficiency
of the documents or instruments delivered to it by or on behalf of the Issuer in
connection with its Grant or otherwise, or in that regard to examine any
Underlying Instrument, in each case, in order to determine compliance with
applicable requirements of and restrictions on transfer in respect of such
Collateral;

 

(m)in the event the Bank is also acting in the capacity of Paying Agent, Note
Registrar, Transfer Agent, Collateral Administrator, or Custodian, the rights,
protections, benefits, immunities and indemnities afforded to the Trustee
pursuant to this Article 6 shall also be afforded to the Bank acting in such
capacities; provided that such rights, protections, benefits, immunities and
indemnities shall be in addition to, and not in limitation of, any rights,
protections, benefits, immunities and indemnities provided in the Issuer Account
Control Agreement or any other documents to which the Bank in such capacity is a
party;

 

(n)any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture shall not be construed as a duty;

 

(o)to the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise;

 

(p)the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer or this Indenture. Whenever reference
is made in this Indenture to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;

 

Page 72

 

 

(q)the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (including acts of God, strikes,
lockouts, riots, acts of war or (to the extent beyond the Trustee's control)
loss or malfunctions of utilities, computer (hardware or software) or
communications services);

 

(r)to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the Trustee.
The Trustee will ask for the name, address, tax identification number and other
information that will allow the Trustee to identify the individual or entity who
is establishing the relationship or opening the account. The Trustee may also
ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

 

(s)the rights, protections, benefits, immunities and indemnities afforded to the
Trustee pursuant to this Indenture also shall be afforded to the Collateral
Administrator and the Custodian, provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
protections, benefits, immunities and indemnities provided in the Collateral
Administration Agreement or the Account Control Agreement, as applicable;

 

(t)in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

 

(u)the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or sub-custodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance; and

 

(w)the Trustee is hereby authorized and directed to execute in its capacity as
Trustee and deliver in the form presented to it all Transaction Documents to
which it is a party, as Trustee.

 

Page 73

 

 

6.4Not Responsible for Recitals or Issuance of Notes

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Collateral or the Notes. The Trustee shall not be accountable
for the use or application by the Issuer of the Notes or the proceeds thereof or
any Cash paid to the Issuer pursuant to the provisions hereof.

 

6.5May Hold Notes

 

The Trustee, any Paying Agent, Note Registrar or any other agent of the Issuer,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuer or any of the Issuer’s Affiliates
with the same rights it would have if it were not Trustee, Paying Agent, Note
Registrar or such other agent.

 

6.6Cash Held in Trust

 

Cash held by the Trustee hereunder shall be held in trust to the extent required
herein. The Trustee shall be under no liability for interest on any Cash
received by it hereunder except to the extent of income or other gain on
investments which are deposits in or certificates of deposit of the Bank in its
commercial capacity and income or other gain actually received by the Trustee on
Eligible Investments.

 

6.7Compensation and Reimbursement

 

(a)Subject to Section 6.7(b) below, the Issuer agrees:

 

(i)to pay the Trustee on each Payment Date reasonable compensation, as set forth
in a separate fee letter, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)except as otherwise expressly provided herein, to reimburse the Trustee in a
timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and external legal counsel and of any accounting
firm or investment banking firm employed by the Trustee pursuant to Section 5.4,
5.5 or 6.3(c) except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Monthly Period due to the Trustee’s receipt of a
payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

 

Page 74

 

 

(iii)to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorney's fees and expenses of external counsel) incurred
without negligence, willful misconduct or bad faith on their part, arising out
of or in connection with the acceptance or administration of this Indenture or
the performance of its duties hereunder, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs of external
counsel) against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and under any other
Transaction Document; and

 

(iv)to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees of external counsel) for any
collection action taken pursuant to Section 6.13 hereof.

 

(b)The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Section 10.3(c)
and the Equity Contribution Agreement, and only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Holders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If on any date when a fee or expense
shall be payable to the Trustee pursuant to this Indenture insufficient funds
are available for the payment thereof, any portion of a fee not so paid shall be
deferred and payable on such later date on which a fee shall be payable and
sufficient funds are available therefor.

 

(c)The Trustee hereby agrees not to cause the filing of a petition in bankruptcy
against the Issuer until at least one year and one day, or, if longer, the
applicable preference period then in effect plus one day, after the payment in
full of all Notes (and any other debt obligations of the Issuer that have been
rated upon issuance by any rating agency at the request of the Issuer) issued
under this Indenture.

 

(d)The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the Lien of this Indenture, and shall survive the discharge of
this Indenture and the resignation or removal of the Trustee. When the Trustee
incurs expenses after the occurrence of a Default or an Event of Default under
Section 5.1(e), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code, Title 11 of the United States Code, or
any other applicable Federal or State bankruptcy, insolvency or similar law.

 

Page 75

 

 

6.8Corporate Trustee Required; Eligibility

 

There shall at all times be a Trustee hereunder which shall be an Independent
organization or entity organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by Federal or
State authority, having a rating of at least "Baa1" (or then equivalent grade)
by Moody’s and at least "BBB+" (or then equivalent grade) by S&P and having an
office within the United States of America. If such organization or entity
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition. If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6.

 

6.9Resignation and Removal; Appointment of Successor

 

(a)No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article 6 shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10.

 

(b)The Trustee may resign at any time by giving not less than 30 days’ written
notice thereof to the Issuer, the Collateral Manager and the Holders of the
Notes. Upon receiving such notice of resignation, the Issuer shall promptly
appoint a successor trustee or trustees satisfying the requirements of Section
6.8 by written instrument, in duplicate, executed by an Authorized
Representative of the Issuer, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor Trustee or Trustees, together
with a copy to each Holder and the Collateral Manager; provided that such
successor Trustee shall be appointed only upon the written consent of each
Holder or, at any time when an Event of Default shall have occurred and be
continuing, by an Act of the Majority Holders. The successor Trustee so
appointed shall, forthwith upon its acceptance of such appointment, become the
successor Trustee and supersede any successor Trustee proposed by the Issuer. If
no successor Trustee shall have been appointed and an instrument of acceptance
by a successor Trustee shall not have been delivered to the Trustee within 30
days after the giving of such notice of resignation, the resigning Trustee or
any Holder, on behalf of itself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 

(c)The Trustee may be removed at any time by an Act of Holders of 100% of the
Aggregate Outstanding Amount of the Notes delivered to the Trustee and to the
Issuer.

 

Page 76

 

 

(d)If at any time:

 

(i)the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

 

(ii)the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)If the Trustee shall be removed or become incapable of acting, or if a
vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee, provided that any such appointment shall be subject to the prior
consent of each Holder or, at any time when an Event of Default shall have
occurred and be continuing, by an Act of the Majority Holders. If the Issuer
shall fail to appoint a successor Trustee within 60 days after such removal or
incapability or the occurrence of such vacancy, a successor Trustee may be
appointed by Holders of 100% of the Aggregate Outstanding Amount of the Notes by
written instrument delivered to the Issuer and the retiring Trustee. The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede any successor Trustee
proposed by the Issuer. If no successor Trustee shall have been so appointed by
the Issuer or Holders of 100% of the Aggregate Outstanding Amount of the Notes
and shall have accepted appointment in the manner hereinafter provided, subject
to Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(f)The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by mailing written
notice of such event to the Collateral Manager and the Holders of the Notes as
their names and addresses appear in the Note Register. Each notice shall include
the name of the successor Trustee and the address of its Corporate Trust Office.
If the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.

 

(g)If the Bank shall resign or be removed as Trustee, the Bank shall also resign
or be removed as Collateral Administrator, Custodian, Paying Agent, Note
Registrar and any other capacity in which the Bank is then acting pursuant to
this Indenture or any other Transaction Document.

 

Page 77

 

 

6.10Acceptance of Appointment by Successor

 

Every successor Trustee appointed hereunder shall meet the requirements of
Section 6.8 and shall execute, acknowledge and deliver to the Issuer and the
retiring Trustee an instrument accepting such appointment. Upon delivery of the
required instrument, the resignation or removal of the retiring Trustee shall
become effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or the
Majority Holders or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Cash held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

 

6.11Merger, Conversion, Consolidation or Succession to Business of Trustee

 

Any organization or entity into which the Trustee may be merged or converted or
with which it may be consolidated, or any organization or entity resulting from
any merger, conversion or consolidation to which the Trustee shall be a party,
or any organization or entity succeeding to all or substantially all of the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided that such organization or entity shall be otherwise
qualified and eligible under this Article 6, without the execution or filing of
any paper or any further act on the part of any of the parties hereto. In case
any of the Notes has been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.

 

6.12Co-Trustees

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Issuer and the Trustee shall have power to appoint one or more Persons to act as
co-trustee, jointly with the Trustee, of all or any part of the Collateral, with
the power to file such proofs of claim and take such other actions pursuant to
Section 5.6 herein and to make such claims and enforce such rights of action on
behalf of the Holders, as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by the Issuer of a request to do so, the Trustee shall have the
power to make such appointment.

 

Page 78

 

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay as
Administrative Expenses, to the extent funds are available therefor under the
Priority of Payments, any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)the Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised, solely by the Trustee;

 

(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

 

(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Issuer. A successor to any co-trustee so resigned
or removed may be appointed in the manner provided in this Section 6.12;

 

(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

 

(e)the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

 

(f)any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

 

Page 79

 

 

6.13Certain Duties of Trustee Related to Delayed Payment of Proceeds

 

If the Trustee shall not have received a payment with respect to any item of
Collateral on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Collateral Manager and the Liquidation Agent in writing (which may be in
electronic form) and (b) unless within five Business Days (or the end of the
applicable grace period for such payment, if any) after such notice (x) such
payment shall have been received by the Trustee or (y) the Trustee has received
notice from the Collateral Manager that it is taking action in respect of such
payment, the Trustee shall request the issuer of or obligor on such item of
Collateral, the trustee under the related Underlying Instrument or the paying
agent designated by either of them, as the case may be, to make such payment as
soon as practicable after such request but in no event later than five Business
Days after the date of such request. In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of clause (iv)
of Section 6.1(c), shall take such action as the Collateral Manager shall
direct. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. In the event that the Issuer
or the Collateral Manager requests a release of any Collateral and/or delivers
an additional Portfolio Asset in connection with any such action under the
Collateral Management Agreement, such release and/or substitution shall be
subject to Section 10.6 and Article 12 of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Portfolio Asset or other
Collateral received after the Due Date thereof to the extent the Issuer
previously made provisions for such payment satisfactory to the Trustee in
accordance with this Section 6.13 and such payment shall not be deemed part of
the Collateral. The foregoing shall not preclude any other exercise of any right
or remedy by the Issuer with respect to any default or event of default arising
under a Portfolio Asset.

 

6.14Authenticating Agents

 

Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.6, as fully to all intents and purposes as though each such Authenticating
Agent had been expressly authorized by such Sections to authenticate such Notes.
For all purposes of this Indenture, the authentication of Notes by an
Authenticating Agent pursuant to this Section 6.14 shall be deemed to be the
authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

 

Page 80

 

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

6.15Withholding

 

All payments made to a Holder under this Indenture shall be made without any
deduction or withholding for or on account of any present or future Tax unless
such deduction or withholding is required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, then in effect or
pursuant to an agreement with a Governmental Authority. If any withholding Tax
is imposed on the Issuer’s payment (or the receipt by the Issuer of any payment
with respect to the Portfolio Assets or allocations of income) under the Notes
by any such applicable law or such an agreement, such Tax shall reduce the
amount otherwise distributable to the relevant Holder and shall be treated as
Cash distributed to the relevant Holder at the time such amounts are withheld.
The Paying Agent, the Trustee or any other withholding agent is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any Tax that is legally owed or
required to be withheld by the Issuer by law or pursuant to the Issuer’s
agreement with a Governmental Authority (but such authorization shall not
prevent the Trustee from contesting any such Tax in appropriate Proceedings and
withholding payment of such Tax, if permitted by law, pending the outcome of
such Proceedings) and to timely remit such amounts to the appropriate taxing
authority. If there is a possibility that withholding Tax is payable with
respect to a distribution, the Paying Agent, the Trustee or any other
withholding agent may, in its sole discretion, withhold such amounts in
accordance with this Section 6.15. If any Holder or beneficial owner wishes to
apply for a refund of any such withholding Tax, the Trustee shall reasonably
cooperate with such Person in providing readily available information so long as
such Person agrees to reimburse the Trustee for any out-of-pocket expenses
incurred in connection therewith. Nothing herein shall impose an obligation on
the part of the Trustee to determine the amount of any Tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

 

6.16Representative for Holders Only; Agent for each other Secured Party

 

With respect to the security interest created hereunder, the delivery of any
Collateral to the Trustee is to the Trustee as trustee for the Holders and agent
for each other Secured Party. In furtherance of the foregoing, the possession by
the Trustee of any Collateral, the endorsement to or registration in the name of
the Trustee of any Collateral (including without limitation, if applicable, as
entitlement holder of the Custodial Account) are all undertaken by the Trustee
in its capacity as trustee for the Holders, and agent for each other Secured
Party. The Trustee shall not by reason of this Indenture be deemed to be acting
as fiduciary for the Collateral Manager, provided that the foregoing shall not
limit any of the express obligations of the Trustee under this Indenture.

 

Page 81

 

 

6.17Representations and Warranties of the Bank

 

The Bank hereby represents and warrants as follows:

 

(a)Organization. The Bank has been duly organized and is validly existing as a
limited purpose national banking association with trust powers under the laws of
the United States and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent and custodian.

 

(b)Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent, Note
Registrar, Transfer Agent and Custodian under this Indenture. The Bank has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Indenture, and all of the documents required to be executed
by the Bank pursuant hereto. This Indenture has been duly authorized, executed
and delivered by the Bank and constitutes the legal, valid and binding
obligation of the Bank enforceable in accordance with its terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a Proceeding at law or in equity).





 

(c)Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

 

(d)No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets.

 

6.18Electronic Communications

 

The Bank (in any capacity hereunder) agrees to accept and act upon instructions
or directions pursuant to this Indenture sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods, provided that any
person providing such instructions or directions shall provide to the Bank an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the list.

 

Page 82

 

 

If any Person elects to give the Bank email or facsimile instructions (or
instructions by a similar electronic method) and the Bank, in its discretion,
elects to act upon such instructions, the Bank's reasonable understanding of
such instructions shall be deemed controlling. The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank's
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a written instruction
received by the Bank subsequent to the Bank's receipt of such email or facsimile
instructions (or instructions by a similar electronic method). Any Person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Bank, including the risk of the Bank acting on unauthorized instructions,
and the risk of interception and misuse by third parties and acknowledges and
agrees that there may be more secure methods of transmitting such instructions
than the method(s) selected by it and agrees that the security procedures (if
any) to be followed in connection with its transmission of such instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances.

 

7.COVENANTS

 

7.1Payment of Principal and Interest

 

The Issuer will duly and punctually pay the principal of and interest on the
Notes, in accordance with the terms of such Notes and this Indenture pursuant to
the Priority of Payments.

 

Amounts properly withheld under the Code or other applicable law or pursuant to
the Issuer’s agreement with a Governmental Authority by any Person from a
payment under a Note shall be considered as having been paid by the Issuer to
the relevant Holder for all purposes of this Indenture.

 

7.2Maintenance of Office or Agency

 

The Issuer hereby appoints the Trustee as a Paying Agent for payments on the
Notes and the Issuer hereby appoints the Trustee at its applicable Corporate
Trust Office, as the Issuer’s agent where Notes may be surrendered for
registration of transfer or exchange. The Issuer may at any time and from time
to time appoint additional paying agents; provided that no paying agent shall be
appointed in a jurisdiction which subjects payments on the Notes to withholding
tax solely as a result of such Paying Agent’s activities. If at any time the
Issuer shall fail to maintain the appointment of a paying agent, or shall fail
to furnish the Trustee with the address thereof, presentations and surrenders
may be made (subject to the limitations described in the preceding sentence),
and Notes may be presented and surrendered for payment, to the Trustee at its
main office.

 

The Issuer irrevocably consents to service of process on the Issuer by
registered or certified mail or hand delivery to the address for notices to the
Issuer specified in Section 14.3. Nothing in this Indenture will affect the
right of any party to this Indenture to serve process in any other manner
permitted by law.

 

Page 83

 

 

If the Trustee ceases to be the Note Registrar, then the Issuer shall at all
times maintain a duplicate copy of the Note Register at the Corporate Trust
Office. The Issuer shall give prompt written notice to the Trustee and the
Holders of the appointment of any Paying Agent (other than the Trustee) or
termination of any Paying Agent and of the location (unless such location is the
Corporate Trust Office) and any change in the location of any such office or
agency.

 

7.3Cash for Note Payments to be Held in Trust

 

All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer by the Trustee or a Paying Agent.

 

When the Issuer shall have a Paying Agent that is not also the Note Registrar,
it shall furnish, or cause the Note Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

 

Whenever the Issuer shall have a Paying Agent with respect to the Notes other
than the Trustee, it shall, on or before the Business Day next preceding each
Payment Date and any Redemption Date, as the case may be, direct the Trustee to
deposit on such Payment Date or Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Cash
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article 10.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee. The Issuer shall not appoint any Paying Agent that is
not, at the time of such appointment, a depository institution or trust company
subject to supervision and examination by Federal and/or State and/or national
banking authorities. The Issuer shall cause each Paying Agent other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee and if the Trustee acts as Paying Agent, it
hereby so agrees, subject to the provisions of this Section 7.3, that such
Paying Agent will:

 

(a)allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date and any Redemption Date among such
Holders in the proportion specified in the applicable Payment Date Report to the
extent permitted by applicable law;

 

Page 84

 

 

(b)hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

(c)if such Paying Agent is not the Trustee, immediately resign as a Paying Agent
and forthwith pay to the Trustee all sums held by it in trust for the payment of
Notes if at any time it ceases to meet the standards set forth above required to
be met by a Paying Agent at the time of its appointment;

 

(d)if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer (or any other obligor upon the Notes) in the making
of any payment required to be made; and

 

(e)if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Cash.

 

Except as otherwise required by applicable law, any Cash deposited with the
Trustee or any Paying Agent (with respect to Notes) in trust for any payment on
any Note and remaining unclaimed for two years after such amount has become due
and payable shall be paid to the Issuer on Issuer Order; and the Holder of such
Note shall thereafter, as an unsecured general creditor, look only to the Issuer
for payment of such amounts (but only to the extent of the amounts so paid to
the Issuer) and all liability of the Trustee or such Paying Agent with respect
to such trust Cash shall thereupon cease. The Trustee or such Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose right to or interest in Cash due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

Page 85

 

 

7.4Existence of Issuer

 

(a)The Issuer shall, to the maximum extent permitted by applicable law, maintain
in full force and effect its existence and rights as an exempted company
incorporated under the laws of the Cayman Islands, and shall obtain and preserve
its qualification to do business as a foreign entity in each jurisdiction in
which such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of incorporation
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) the Issuer has received an Opinion of Counsel (upon which
the Trustee may conclusively rely) to the effect that such change is not
disadvantageous in any material respect to the Holders, (ii) the Issuer has
taken all necessary steps to ensure that the Trustee’s security interest in the
Collateral continues in effect and has received an Opinion of Counsel similar to
the Closing Date opinion given by counsel to the Issuer to the effect that,
after giving effect to such change, the Trustee has a first priority perfected
security interest in the Collateral and that the Issuer shall not be subject to
any obligations for payment of Taxes that it would not have been subject to but
for such change of jurisdiction, (iii) written notice of such change shall have
been given to the Trustee by the Issuer, which notice shall be promptly
forwarded by the Trustee to the Holders and the Collateral Manager, and (iv) on
or prior to the 15th Business Day following receipt of such notice the Trustee
shall not have received written notice from the Majority Holders objecting to
such change.

 

(b)The Issuer shall ensure that all exempted company or other formalities
regarding its existence (including, to the extent required by applicable law,
holding regular members’, directors’ or other similar meetings) are followed.
The Issuer shall not take any action or conduct its affairs in a manner, that is
likely to result in its separate existence being ignored (other than for U.S.
Federal income tax purposes) or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency Proceeding. Without limiting the foregoing, (i) the Issuer
shall not have any subsidiaries, (ii) the Issuer shall not (A) have any
employees (other than directors or officers to the extent they are employees),
(B) engage in any transaction with any Person that would constitute a conflict
of interest (provided that its entering into and performance of its obligations
under the Transaction Documents or any Underlying Instruments shall not be
deemed to be a transaction that would constitute a conflict of interest) or (C)
pay distributions to its equity owners other than in accordance with the terms
of this Indenture and its Constitutive Documents and (iii) the Issuer shall (A)
maintain books and records separate from any other Person, (B) maintain its
accounts separate from those of any other Person, (C) not commingle its assets
with those of any other Person, (D) conduct its own business in its own name,
(E) maintain separate financial statements (if any), (F) pay its own liabilities
out of its own funds, (G) maintain an arm’s length relationship with its
Affiliates (provided that its relationship with its Affiliates pursuant to the
Transaction Documents shall be deemed to be at arm’s length), (H) use separate
stationery, invoices and checks, (I) hold itself out as a separate Person and
(J) correct any known misunderstanding regarding its separate identity.

 

Page 86

 

 

7.5Protection of Collateral

 

(a)The Issuer will take such action as is necessary to maintain the perfection
and priority of the security interest of the Trustee in the Collateral; provided
that the Issuer shall be entitled to rely on any Opinion of Counsel delivered
pursuant to Section 7.6 and any Opinion of Counsel with respect to the same
subject matter delivered pursuant to Section 3.1(d) to determine what actions
are necessary, and shall be fully protected in so relying on such an Opinion of
Counsel, unless the Issuer has actual knowledge that the procedures described in
any such Opinion of Counsel are no longer adequate to maintain such perfection
and priority. The Issuer shall from time to time execute and deliver all such
supplements and amendments hereto and file or authorize the filing of all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Holders of the
Notes hereunder and to:

 

(i)Grant more effectively all or any portion of the Collateral;

 

(ii)maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the Lien
(subject to Permitted Liens) or carry out more effectively the purposes hereof;

 

(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including any and all actions necessary or desirable
as a result of changes in law or regulations);

 

(iv)enforce any of the Collateral or other instruments or property included in
the Collateral;

 

(v)preserve and defend title to the Collateral and the rights therein of the
Trustee and the Holders of the Notes in the Collateral against the claims of all
Persons and parties; or

 

(vi)pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file any Financing Statement, continuation statement and all other
instruments, and take all other actions, required pursuant to this Section 7.5.
Such designation shall not impose upon the Trustee, or release or diminish, the
Issuer’s obligations under this Section 7.5. The Issuer further authorizes, and
shall cause the Issuer’s United States counsel to file, a Financing Statement
that names the Issuer as debtor and the Trustee as secured party and that
describes "all personal property of the Debtor now owned or hereafter acquired,
other than ‘Excepted Property’" (and that defines Excepted Property in
accordance with its definition herein) or words of similar effect as the
Collateral in which the Trustee has a Grant.

 

Page 87

 

 

(b)The Issuer shall enforce all of its material rights and remedies under each
Transaction Document to which it is a party.

 

(c)The Issuer shall provide copies of the Underlying Instruments in respect of
any Portfolio Assets to the Trustee and the Liquidation Agent within a
reasonable time (and in any event within five Business Days) upon request by the
Liquidation Agent, and in the event the Issuer receives a copy of any document
that supplements, amends or otherwise modifies any Underlying Instrument so
provided to the Trustee and the Liquidation Agent, the Issuer shall provide a
copy of each such document to the Trustee and the Liquidation Agent within five
Business Days after receipt by the Issuer thereof.

 

(d)Within one Business Day of receipt by the Issuer of any notice in respect of
any Portfolio Asset, the Issuer (or the Collateral Manager on behalf of the
Issuer) shall deliver, or cause the delivery of, such notice to the Liquidation
Agent (which shall be a third party beneficiary for purposes of this
notification right) and the Trustee.

 

(e)(i) The Issuer shall be permitted to perform such actions as necessary to
comply with its obligations under the Master Loan Purchase Agreement and (ii) to
the extent the portion of any Portfolio Asset that is being transferred to the
Issuer is evidenced by a promissory note for which the face amount exceeds the
portion of such Portfolio Asset being transferred to the Issuer, the Issuer
shall be permitted to cooperate with the Sole Shareholder to obtain replacement
promissory notes from the Portfolio Asset Obligor in amounts reflecting the
portion of the Portfolio Asset transferred to Issuer and the portion retained by
Sole Shareholder and the Issuer shall deliver or cause to be delivered such
replacement promissory note reflecting the portion of the Portfolio Asset held
by the Issuer to the Custodian in substitution of the promissory note delivered
on the date thereof; provided that the Issuer will not enter into any amendment,
modification or supplement of the Master Loan Purchase Agreement without
obtaining the prior written consent of the Liquidation Agent and the Trustee
(acting on the written direction of the Majority Holders) (other than an
amendment to correct inconsistencies, typographical or other manifest errors,
defects or ambiguities).

 

7.6Opinions as to Collateral

 

On any date (a) after October 7, 2019 but before April 7, 2020 and (a) after
October 7, 2024 but before April 7, 2025, the Issuer shall furnish to the
Trustee an Opinion of Counsel relating to the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interests created by this Indenture with respect to the Collateral
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year; provided that the obligation of the Issuer to furnish an
Opinion of Counsel under this Section 7.6 may be waived by the Majority Holders.

 

Page 88

 

 

7.7Performance of Obligations

 

(a)The Issuer shall not take any action that would release any Person from any
of such Person’s covenants or obligations under any instrument included in the
Collateral, except (i) in the case of enforcement action taken with respect to
any Defaulted Obligation in conformity, to the extent applicable, with this
Indenture, (ii) actions by the Collateral Manager under the Collateral
Management Agreement and, to the extent applicable, in conformity with this
Indenture or as otherwise required hereby (including consenting to any amendment
or modification to the documents governing any Portfolio Asset) or (iii) actions
by the Liquidation Agent pursuant to Section 12.1(c); provided, however, that
the Issuer shall not be required to take any action following the release of any
Portfolio Asset Obligor under any Portfolio Asset to the extent such release is
completed pursuant to the Underlying Instruments related to such Portfolio Asset
in accordance with their terms.

 

(b)The Issuer may, with the prior written consent of each Holder (except in the
case of the Collateral Management Agreement and the Collateral Administration
Agreement, in which case no consent shall be required), contract with other
Persons, including the Collateral Manager, the Trustee and the Collateral
Administrator for the performance of actions and obligations to be performed by
the Issuer hereunder and under the Collateral Management Agreement or the
Collateral Administration Agreement. Notwithstanding any such arrangement, the
Issuer shall remain primarily liable with respect thereto. In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Issuer; and
the Issuer will punctually perform, and use its best efforts to cause the
Collateral Manager, the Trustee, the Collateral Administrator and such other
Person to perform, all of their obligations and agreements contained in the
Collateral Management Agreement, this Indenture, the Collateral Administration
Agreement or any such other agreement.

 

7.8Negative Covenants

 

(a)The Issuer will not at any time from and after the Closing Date:

 

(i)sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Collateral, except as expressly permitted by this
Indenture or by the Collateral Management Agreement;

 

Page 89

 

  

(ii)claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Notes (other than amounts withheld or deducted in accordance with the
Code or any applicable laws of the Cayman Islands (or any other applicable
jurisdiction) or pursuant to an agreement with a Governmental Authority);

 

(iii)incur or assume or guarantee any Indebtedness, other than the Notes, this
Indenture and the transactions contemplated hereby;

 

(iv)issue any additional class of securities or any additional equity interests
including, without limitation, any additional shares;

 

(v)as and to the extent the following are within the Issuer’s power and control,
permit the validity or effectiveness of this Indenture or any Support Document
or any Grant hereunder or thereunder to be impaired, or permit the Lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Indenture or the Notes except as may be permitted hereby;

 

(vi)except as permitted by this Indenture, take any action that would permit the
Lien of this Indenture (subject only to Permitted Liens) not to constitute a
valid first priority security interest in the Collateral;

 

(vii)amend the Collateral Management Agreement (except pursuant to the terms
thereof and Article 15 of this Indenture) or the Equity Contribution Agreement
(except pursuant to the terms thereof);

 

(viii)dissolve or liquidate in whole or in part, except as permitted hereunder
or required by applicable law;

 

(ix)other than as otherwise expressly provided herein, pay any distributions
other than in accordance with the Priority of Payments;

 

(x)permit the formation of any subsidiaries;

 

(xi)conduct business under any name other than its own;

 

(xii)have any employees (other than directors or officers to the extent they are
employees);

 

(xiii)sell, transfer, exchange or otherwise dispose of Collateral, or enter into
an agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted by this
Indenture or the Collateral Management Agreement;

 

(xiv)acquire or hold an interest in any property (including contractual rights
in, to or under any agreement) other than (A) Portfolio Assets, (B) Eligible
Investments, or (C) the Issuer's right, title and interest in the Transaction
Documents, unless otherwise expressly permitted by this Indenture;

 



Page 90

 

 

(xv)enter into or become party to any swap agreement or hedging transaction; or

 

(xvi)apply cash proceeds of the issuance of Notes for any purpose other than as
described in Section 3.3.

 

(b)The Issuer will not be party to any agreements without including customary
"non-petition" and "limited recourse" provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for (i)
any agreements related to the purchase and sale of any Portfolio Assets or
Eligible Investments which contain customary purchase or sale terms or which are
documented using customary loan trading documentation and (ii) any Underlying
Instruments.

 

(c)The Issuer may not acquire any of the Notes (including any Notes surrendered
or abandoned).

 

(d)The Issuer shall not hold Cash in any accounts other than the Accounts and
shall not permit any Interest Collections or Principal Collections to be paid
into any account except the Collection Account. In the event that any Interest
Collections or Principal Collections are paid to any account other than the
Collection Account, the Issuer shall procure that such funds are promptly
transferred to the Collection Account.

 

7.9Statement as to Compliance

 

At the request of the Trustee (at the direction of the Majority Holders), on or
before April 30 in each calendar year commencing 2016, or immediately if there
has been a Default under this Indenture of which an Authorized Representative of
the Issuer is aware, the Issuer shall deliver to the Trustee (to be forwarded by
the Trustee to the Collateral Manager and each Holder making a written request
therefor) a certificate of the Issuer that, having made reasonable inquiries of
the Collateral Manager, and to the best of the knowledge, information and belief
of the Issuer, there did not exist, as at a date not more than five days prior
to the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default hereunder or, if
such Default did then exist or had existed, specifying the same and the nature
and status thereof, including actions undertaken to remedy the same, and that
the Issuer has complied with all of its obligations under this Indenture or, if
such is not the case, specifying those obligations with which it has not
complied.

 

Page 91

 

 

7.10Issuer May Not Consolidate Except on Certain Terms

 

The Issuer will not consolidate or merge with or into any other Person, or
transfer or convey all or substantially all of the assets of the Issuer to
another Person, in each case without the prior consent of each Holder.

 

7.11Successor Substituted

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
in which the Issuer is not the surviving corporation, the successor entity shall
succeed to, and be substituted for, and may exercise every right and power of,
the Issuer under this Indenture with the same effect as if such Person had been
named as the Issuer herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the "Issuer" in the first paragraph
of this Indenture or any successor which shall theretofore have become such in
the manner prescribed in this Article 7 may be dissolved, wound up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes and from its
obligations under this Indenture.

 

7.12No Other Business

 

The Issuer shall not have any employees (other than directors or officers to the
extent they are employees) and shall not engage in any business or activity
other than issuing, paying and redeeming the Notes issued pursuant to this
Indenture, acquiring, holding, selling, exchanging, redeeming and pledging,
solely for its own account, Portfolio Assets, Eligible Investments and other
Collateral permitted by this Indenture, and other activities incidental thereto,
including entering into, and performing its obligations under, the Transaction
Documents and Underlying Instruments to which it is a party and other documents
contemplated thereby and/or incidental thereto. The Issuer shall not hold itself
out as originating loans, lending funds or securities, making a market in loans
or other assets or selling loans or other assets to customers or as willing to
enter into, assume, offset, assign or otherwise terminate positions in
derivative financial instruments with customers. The Issuer shall not solicit
the amendment of its Constitutive Documents without prior written consent of the
Trustee and each Holder (unless such amendment could not reasonably be expected
to materially adversely affect any of the Issuer, the Holders, the Collateral or
the interests of the Trustee and Issuer therein). The Issuer shall provide the
Trustee and the Liquidation Agent with a true and complete copy of its
Constitutive Documents and any amendments thereto within a reasonable time after
request thereof by the Liquidation Agent.

 

7.13Acquisition of Portfolio Assets

 

No Portfolio Asset may be acquired by the Issuer at any time unless (a) such
Portfolio Asset, and the acquisition thereof, complies with the requirements of
Section 12.2 and (b) either (I) such Portfolio Asset is acquired as a
contribution from the Sole Shareholder or (II) the purchase of such Portfolio
Asset is financed with (i) proceeds of the issuance of the Notes on the Closing
Date or the Amendment and Restatement Date or (ii) Principal Collections,
including any proceeds thereof or income therefrom or a combination of (I) and
(II).

 



Page 92

 

 

7.14Reporting

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or beneficial owner of a Note,
the Issuer shall promptly furnish or cause to be furnished Rule 144A Information
to such Holder or beneficial owner, to a prospective purchaser of such Note
designated by such Holder or beneficial owner, or to the Trustee for delivery to
such Holder or beneficial owner or a prospective purchaser designated by such
Holder or beneficial owner, as the case may be, in order to permit compliance by
such Holder or beneficial owner with Rule 144A under the Securities Act in
connection with the resale of such Note. "Rule 144A Information" shall be such
information as is specified pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto).

 

7.15Certain Tax Matters

 

(a)The Issuer shall elect classification as a partnership or disregarded entity,
as appropriate, for U.S. federal income tax purposes pursuant to section
301.7701-3 of the Treasury Regulations and shall not subsequently take any
action that would result in the Issuer being classified as an association
taxable as a corporation for U.S. Federal tax purposes.

 

(b)The Issuer shall undertake all reasonable steps to the extent necessary to
secure FATCA Compliance.

 

(c)The Issuer shall file, or cause to be filed, any tax returns, including
information tax returns, required by any Governmental Authority.

 

(d)Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Holders and beneficial
owners of the Notes and each employee, representative or other agent of those
Persons, may disclose to any and all Persons, without limitation of any kind,
the U.S. tax treatment and tax structure of the transactions contemplated by
this Indenture and all materials of any kind, including opinions or other tax
analyses, that are provided to those Persons. This authorization to disclose the
U.S. tax treatment and tax structure does not permit disclosure of information
identifying the Collateral Manager, the Issuer, the Trustee, the Collateral
Administrator, the Holders or any other party to the transactions contemplated
by this Indenture, the issuance and sale of the Notes or the pricing (except to
the extent such information is relevant to U.S. tax structure or tax treatment
of such transactions).

 



Page 93

 

 

(e)The Issuer shall not be obligated to pay any additional amounts to Holders or
beneficial owners of Notes as a result of any deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges in respect of the Notes or any Portfolio Asset.

 

(f)The Issuer and the Trustee, by entering into this Indenture, and each Holder
and beneficial owner of a Class A Note, by acceptance of its Class A Note or
beneficial interest therein, shall be deemed to agree to treat the Class A Notes
as equity interests in the Issuer for U.S. federal and applicable state and
local tax purposes.

 

7.16Restricted Transactions

 

In accordance with the U.S. Unlawful Internet Gambling Act (the Gambling Act),
the Issuer may not use the Accounts or other facilities of the Bank in the
United States to process "restricted transactions" as such term is defined in
U.S. 31 CFR Section 132.2(y).

 

7.17Investment Company Act

 

The Issuer agrees that, in the event that an Event of Default under Section
5.1(i) has not yet occurred but the Issuer or the Sole Shareholder becomes
required to register as an investment company under the Investment Company Act
due to any change in applicable law (including the issuance of any regulation,
guidance or interpretation by any Governmental Authority) that occurs after the
Closing Date, the Issuer at its own expense shall promptly register, or cause
the Sole Shareholder to promptly register, as an investment company as so
required. Any failure by the Issuer or the Sole Shareholder to become so
registered prior to the effective date of such change in applicable law shall
constitute an Event of Default under Section 5.1(i). The Issuer agrees to
promptly provide the Trustee with notice of such registration (and the Trustee
shall forward a copy of such notice to the Holders) and any other documentation
as the Trustee may reasonably request.

 

7.18Compliance with Laws

 

The Issuer will comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 



8. Supplemental Indentures



  

8.1Supplemental Indentures Without Consent of Holders of Notes

 

Without the consent of any Holders (except any consent required by clause (c) or
(f) below), but only with the prior written consent of the Collateral Manager,
the Issuer and the Trustee, at any time and from time to time may, with an
Opinion of Counsel (which may be based on an Officer's certificate as to factual
matters provided by the Issuer or the Collateral Manager on behalf of the
Issuer) being provided to the Issuer and the Trustee that the Holders of the
Notes would not be materially and adversely affected thereby and a certificate
described in Section 8.3(b) (except in the case of clause (c) or (f) below for
which no such Opinion of Counsel shall be required if the consent of each Holder
has been obtained as required thereunder), enter into one or more indentures
supplemental hereto, in form reasonably satisfactory to the Trustee, for any of
the following purposes:

 



Page 94

 

 

(a)to evidence the succession of another Person to the Issuer and the assumption
by any such successor Person of the covenants of the Issuer herein and in the
Notes;

 

(b)to add to the covenants of the Issuer or the Trustee for the benefit of the
Secured Parties;

 

(c)to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes, provided that, if the Holders would be materially and adversely affected
by such supplemental indenture entered into pursuant to this clause (c), the
consent to such supplemental indenture has been obtained from each Holder;

 

(d)to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

 

(e)to correct or amplify the description of any property at any time subject to
the Lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the Lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the Lien of this Indenture any
additional property;

 

(f)to modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in ERISA or other applicable law or regulation
(or the interpretation thereof) or to enable the Issuer to rely upon any
exemption from registration under the Securities Act or the Investment Company
Act or to remove restrictions on resale and transfer to the extent not required
thereunder, provided that, if the Holders would be materially and adversely
affected by such supplemental indenture entered into pursuant to this clause
(f), the consent to such supplemental indenture has been obtained from each
Holder;

 

(g)otherwise to correct any inconsistency or cure any ambiguity, omission or
manifest errors in this Indenture;

 



Page 95

 

 

(h)to take any action necessary or advisable to prevent the Issuer or the
Trustee from becoming subject to (or necessary or advisable to reduce)
withholding or other taxes, fees or assessments, including by achieving FATCA
Compliance or to prevent the Issuer from being subject to U.S. federal, state or
local income tax on a net income basis;

 

(i)to change the name of the Issuer in connection with the change in name or
identity of the Collateral Manager or as otherwise required pursuant to a
contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

 

(j)to amend, modify or otherwise accommodate changes to this Indenture to comply
with: (A) any rule or regulation enacted by regulatory agencies of the United
States federal government after the Closing Date; or (B) any rule or regulation
enacted by regulatory agencies of the United States federal government before
the Closing Date if the interpretation or enforcement thereof has been affected
by any amendment, supplement, guidance, directive or interpretative statement
issued by any such regulatory agency after the Closing Date; that in each case
are applicable to the Notes or the transactions contemplated by this Indenture;
or

 

(k)to make any modification or amendment determined by the Issuer or the
Collateral Manager (in consultation with legal counsel of national reputation
experienced in such matters) as necessary or advisable (A) for any Notes to not
be considered an “ownership interest” as defined for purposes of the Volcker
Rule or (B) for the Issuer to not otherwise be considered a “covered fund” as
defined for purposes of the Volcker Rule, in each case so long (1) as any such
modification or amendment would not have a material adverse effect on any Notes,
as evidenced by an Opinion of Counsel (which may be supported as to factual
(including financial and capital markets) matters by any relevant certificates
and other documents necessary or advisable in the judgment of the counsel
delivering the opinion), and (2) such modification or amendment is approved in
writing by a supermajority (66 2/3% based on the aggregate principal amount of
Notes held by the Section 13 Banking Entities) of the Section 13 Banking
Entities (voting as a single class).

 

8.2Supplemental Indentures With Consent of Holders of Notes

 

The Trustee and the Issuer shall not execute any indenture supplemental hereto
to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
under this Indenture without the written consent of each Holder and the
Collateral Manager, except in each case as otherwise permitted under Section
8.1.

 

Page 96

 

 

8.3Execution of Supplemental Indentures

 

(a)The Trustee shall join in the execution of any such supplemental indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

(b)With respect to any supplemental indenture permitted by Section 8.1, the
Trustee and the Issuer shall be entitled to receive and conclusively rely upon
(A) an Opinion of Counsel (stating that the supplemental indenture is authorized
or permitted by the Indenture and all conditions precedent have been satisfied)
as to matters of law (which do not include whether or not the Holders would be
materially and adversely affected by a supplemental indenture), which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering such Opinion of Counsel), and (B) with respect to matters
of fact (including whether or not the Holders would be materially and adversely
affected by a supplemental indenture), a certificate of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert
familiar with the market for the Notes pursuant to Section 8.4; provided that,
for any supplemental indenture (other than any supplemental indenture entered
into pursuant to sub-clauses (iii) and (vi) of Section 8.1 for which the consent
of the Holders of the Notes would not otherwise be required except as expressly
set forth in such clauses) if Holders of Notes representing at least 25% of the
Aggregate Outstanding Amount of the Notes have provided notice to the Trustee at
least one Business Day prior to the execution of such supplemental indenture
that the Holders would be materially and adversely affected thereby, the Trustee
shall not be entitled so to rely upon a certificate of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert as
to whether or not the Holders would be materially and adversely affected by such
supplemental indenture and the Trustee shall not enter into such supplemental
indenture without the prior written consent of each Holder. Such determination
shall be conclusive and binding on all present and future Holders. In executing
or accepting the additional trusts created by any supplemental indenture
permitted by this Article 8 or the modifications thereby of the trusts created
by this Indenture, the Trustee and the Issuer shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel delivered pursuant to this paragraph. Neither the Trustee nor
the Issuer shall be liable for any reliance made in good faith upon such an
Opinion of Counsel or a certificate of the Issuer, the Collateral Manager, any
investment banking firm or other Independent expert pursuant to Section 8.4.

 



Page 97

 

 

(c)At the cost of the Issuer, for so long as any Notes shall remain Outstanding,
not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to Section 8.1, the Trustee shall deliver to the
Collateral Manager, the Collateral Administrator and the Holders a notice
attaching a copy of such supplemental indenture and indicating the proposed date
of execution of such supplemental indenture. Following such delivery by the
Trustee, if any changes are made to such supplemental indenture other than to
correct typographical errors or to adjust formatting, then at the cost of the
Issuer, for so long as any Notes shall remain Outstanding, not later than 5
Business Days prior to the execution of such proposed supplemental indenture
(provided that the execution of such proposed supplemental indenture shall not
in any case occur earlier than the date 15 Business Days after the initial
distribution of such proposed supplemental indenture pursuant to the first
sentence of this Section 8.3(c)), the Trustee shall deliver to the Collateral
Manager, the Collateral Administrator and the Holders a copy of such
supplemental indenture as revised, indicating the changes that were made. At the
cost of the Issuer, the Trustee shall provide to the Holders a copy of the
executed supplemental indenture after its execution. Any failure of the Trustee
to publish or deliver such copy of the executed supplemental indenture shall not
in any way impair or affect the validity of any such supplemental indenture.

 

(d)It shall not be necessary for any consent or Act of any Holders of Notes to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient, if the consent of any such Holders to such proposed supplemental
indenture is required, that such Act or consent shall approve the substance
thereof.

 

(e)The Issuer agrees that it will not permit to become effective any supplement
or modification to this Indenture which would (i) increase the duties or
liabilities of, reduce or eliminate any right or privilege of (including as a
result of an effect on the amount or priority of any fees or other amounts
payable to the Collateral Manager), or adversely change the economic
consequences to, the Collateral Manager, (ii) modify the restrictions on the
Sales of Portfolio Assets or (iii) expand or restrict the Collateral Manager’s
discretion, and the Collateral Manager shall not be bound thereby unless the
Collateral Manager shall have consented in advance thereto in writing.

 

8.4Determination of Effect on Holders

 

(a)Unless notified prior to the execution of a supplemental indenture by Holders
of Notes representing at least 25% of the Aggregate Outstanding Amount of the
Notes that the Holders of the Notes would be materially and adversely affected
as set forth in Section 8.3(b), the determination of whether any Holder is
materially adversely affected by any proposed supplemental indenture under this
Article 8 shall be made based on a certificate of any of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert
familiar with the market for the Notes as to the economic effect of the proposed
supplemental indenture. Such determination shall be conclusive and binding on
all present and future Holders.

 

Page 98

 

 

(b)The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s (or, for so long as the Bank is also the Collateral Administrator, the
Collateral Administrator's) own rights, duties, liabilities or immunities under
this Indenture or otherwise, except to the extent required by law.

 

(c)The Trustee shall not be liable for any such determination made in good faith
and in reliance upon any certificate referred to in Section 8.4(a), if
applicable, and an Opinion of Counsel delivered to the Trustee as described in
Section 8.3.

 

8.5Effect of Supplemental Indentures

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.

 

8.6Reference in Notes to Supplemental Indentures

 

Notes authenticated and delivered, including as part of a transfer, exchange or
replacement pursuant to Article 2 of Notes originally issued hereunder, after
the execution of any supplemental indenture pursuant to this Article 8 may, and
if required by the Issuer shall, bear a notice in form approved by the Trustee
as to any matter provided for in such supplemental indenture. If the Issuer
shall so determine, new Notes, so modified as to conform in the opinion of the
Issuer to any such supplemental indenture, may be prepared and executed by the
Issuer and, upon Issuer Order, authenticated and delivered by the Trustee in
exchange for Outstanding Notes.

 



9. Redemption of Notes



 

9.1Optional Redemption

 

(a)Except as provided in this Section 9.1 or Section 9.2, the Notes shall not be
prepaid prior to their Stated Maturity.

 

(b)The Issuer may optionally redeem the Notes in whole or in part pursuant to
this Section 9.1 on any Redemption Date subject to the following conditions:

 

(i)any such prepayment of the Notes on any Redemption Date shall be in an amount
determined by the Collateral Manager on behalf of the Issuer that is no less
than the lesser of (x) U.S.$10,000,000 and (y) the Aggregate Outstanding Amount
of the Notes at such time;

 

(ii)such prepayment shall be paid either (A) from Principal Collections standing
to the credit of the Collection Account or (B) from other funds provided by (or
at the direction of) the Sole Shareholder (which shall be deposited into the
Principal Collection Subaccount); and

 



Page 99

 

 

(iii)such prepayment shall be paid to Holders ratably (such that each Holder
shall receive an amount equal to the aggregate Redemption Price for the
Aggregate Outstanding Amount of the Notes being so redeemed multiplied by a
percentage equal to (x) the Aggregate Outstanding Amount of the Notes held by
such Holder on the related Determination Date divided by (y) the Aggregate
Outstanding Amount of the Notes on the related Determination Date); provided
that if requested by the Collateral Manager the Holders of 100% of the Aggregate
Outstanding Amount of the Notes may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of the Notes.

 

(c)In the event of any redemption pursuant to this Section 9.1, the Collateral
Manager on behalf of the Issuer shall, at least 10 Business Days prior to the
Redemption Date (or such shorter time as agreed to by the Trustee), notify the
Trustee and the Liquidation Agent in writing of such Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the Redemption Price.

 

9.2Tax Redemption

 

(a)The Notes shall be redeemed in whole but not in part (any such redemption, a
Tax Redemption) at the written direction (delivered to the Trustee, the Issuer
and the Collateral Manager no later than 10 Business Days prior to the
Redemption Date, or such shorter time as agreed to by the Trustee) of the
Majority Holders following the occurrence and continuation of a Tax Event if
such Tax Event would result in the Issuer having a net tax liability (without
regard to any amounts required to be withheld in respect of payments made to any
Holder) in an aggregate amount in any Monthly Period in excess of
U.S.$1,000,000; provided that if requested by the Collateral Manager the Holders
of 100% of the Aggregate Outstanding Amount of the Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of the Notes.

 

(b)Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall notify the Collateral Manager and the Holders thereof pursuant to
Section 9.3.

 

9.3Redemption Procedures

 

(a)In the event of any redemption pursuant to Section 9.1 or 9.2, a notice of
redemption shall be provided not later than five Business Days prior to the
applicable Redemption Date, to each Holder of Notes, at such Holder's address in
the Note Register. Notes called for redemption must be surrendered at the office
of any Paying Agent.

 



Page 100

 

 

(b)All notices of redemption delivered pursuant to Section 9.3(a) shall state:

 

(i)the applicable Redemption Date;

 

(ii)the expected Redemption Prices of the Notes to be redeemed;

 

(iii)that all (or the applicable portion) of the Notes to be redeemed are to be
redeemed in full and that interest on such Notes (or the applicable portion
thereof) shall cease to accrue on the Payment Date specified in the notice; and

 

(iv)in the case of a redemption in whole of the Notes, the place or places where
Notes are to be surrendered for payment of the Redemption Price, which shall be
the office or agency of the Issuer to be maintained as provided in Section 7.2.

 

The Issuer may withdraw any such notice of redemption delivered pursuant to
Section 9.3 on any day up to and including the first Business Day immediately
preceding the applicable Payment Date. Any withdrawal of such notice of an
Optional Redemption will be made by written notice to the Trustee and the
Liquidation Agent. If the Issuer so withdraws or is deemed to withdraw any
notice of an Optional Redemption, the proceeds received from the Sale of any
Portfolio Assets and other Collateral sold in contemplation of such redemption
may, at the Collateral Manager's sole discretion, be reinvested in accordance
with Section 12.2 (to the extent reinvestment is permissible in accordance with
the provisions thereof). If any notice of Optional Redemption is neither
withdrawn nor deemed to have been withdrawn and the proceeds of any Sale of the
Portfolio Assets are not sufficient to pay the Redemption Price of the Notes (or
the applicable portion thereof that would otherwise have been redeemed),
including as a result of the failure of any Sale of all or any portion of the
Portfolio Assets to settle on the Business Day immediately preceding the
applicable Redemption Date, (I) the Notes (or the applicable portion thereof
that would otherwise have been redeemed) will be due and payable on such
Redemption Date and the failure to pay the Redemption Price for such Notes shall
constitute an Event of Default hereunder and (II) all available proceeds from
the Sale of the Portfolio Assets (net of any expenses incurred in connection
with such Sale) will be distributed in accordance with the Priority of Payments
and the Aggregate Outstanding Amount of the Notes shall be reduced by the amount
of such distribution.

 

Notice of redemption pursuant to Section 9.3(a) shall be given by the Issuer or,
upon an Issuer Order, by the Trustee in the name and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

 



Page 101

 

 

(c)Notwithstanding anything to the contrary in Article 8, with respect to any
redemption (or proposed redemption) of Notes hereunder, the provisions of this
Article 9 may be waived or modified with the written consent of the Issuer and
the Liquidation Agent. The Trustee shall be fully protected by relying solely on
any such written consent (without the need to obtain an opinion of counsel
described in Article 8).

 

9.4Notes Payable on Redemption Date

 

(a)Notice of redemption pursuant to Section 9.3 having been given as aforesaid,
the Notes (or the applicable portion thereof) to be redeemed shall, on the
Redemption Date, subject to Section 9.3(c) and the Issuer' right to withdraw any
notice of redemption pursuant to Section 9.3(b), become due and payable at the
Redemption Prices therein specified, and from and after the Redemption Date
(unless the Issuer shall default in the payment of the Redemption Prices and
accrued interest) all such Notes (or the applicable portion thereof) being so
redeemed shall cease to bear interest on the Redemption Date. Upon final payment
on a Note to be so redeemed in whole and not in part, the Holder shall present
and surrender such Note at the place specified in the notice of redemption on or
prior to such Redemption Date; provided that in the absence of notice to the
Issuer or the Trustee that the applicable Note has been acquired by a protected
purchaser, such final payment shall be made without such presentation or
surrender, if the Trustee and the Issuer shall have been furnished such security
or indemnity as may be required by them to save each of them harmless and an
undertaking thereafter to surrender such Note. Payments of interest on Notes so
to be redeemed which are payable on the Redemption Date shall be payable
pursuant to Section 11.1(a) to the Holders of such Notes, or one or more
predecessor Notes, registered as such at the close of business on the relevant
Record Date according to the terms and provisions of Section 2.7(e).

 

(b)If any Note called for redemption in full shall not be paid upon surrender
thereof for redemption, the Holder thereof shall continue to have the right to
receive its ratable share of all Interest Collections and Principal Collections
payable to Holders pursuant to Section 11.1(a) and 11.1(b); provided that the
reason for such non-payment is not the fault of the relevant Holder.

 



Page 102

 

  

10.

Accounts, Accountings And Releases

 

10.1Collection of Cash

 

Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Cash and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Collateral, in accordance with the terms and
conditions of such Collateral. The Trustee shall segregate and hold all such
Cash and property received by it in trust for the Holders of the Notes and shall
apply it as provided in this Indenture. Each Account shall be established and
maintained with (a) a Federal or state-chartered depository institution rated
(1) at least "A-1" by S&P (or at least "A+" by S&P if such institution has no
short-term rating) and if such institution’s rating falls below "A-1" by S&P (or
below "A+" by S&P if such institution has no short-term rating), the assets held
in such Account shall be moved within 60 calendar days to another institution
that is rated at least "A-1" by S&P (or at least "A+" by S&P if such institution
has no short-term rating) and (2) at least "P-1" by Moody’s (or at least "A1" by
Moody’s if such institution has no short-term rating) and if such institution’s
rating falls below "P-1" by Moody’s (or below "A1" by Moody’s if such
institution has no short-term rating), the assets held in such Account shall be
moved within 60 calendar days to another institution that is rated at least
"P-1" by Moody’s (or at least "A1" by Moody’s if such institution has no
short-term rating) or (b) in segregated securities accounts with the corporate
trust department of a Federal or state-chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b). Such institution shall have a combined
capital and surplus of at least U.S.$200,000,000. All Cash deposited in the
Accounts shall be invested only in Eligible Investments or Portfolio Assets in
accordance with the terms of this Indenture. To avoid the consolidation of the
Collateral of the Issuer with the general assets of the Bank under any
circumstances, the Trustee shall comply, and shall cause the Custodian to
comply, in respect of the Collateral, with all law applicable to it as a
national bank with trust powers holding segregated trust assets in a fiduciary
capacity; provided that the foregoing shall not be construed to prevent the
Trustee or Custodian from investing the Collateral of the Issuer in Eligible
Investments described in clause (ii) of the definition thereof that are
obligations of the Bank.

 

10.2Collection Account

 

(a)In accordance with this Indenture and the Issuer Account Control Agreement,
the Trustee shall, prior to the Closing Date, cause to be established by the
Custodian two segregated securities accounts, one of which will be designated
the "Interest Collection Subaccount" and one of which will be designated the
"Principal Collection Subaccount" (and which together will comprise the
Collection Account), each in the name of the Issuer, subject to the security
interest of U.S. Bank National Association, as Trustee, for the benefit of the
Secured Parties and each of which shall be maintained with the Custodian in
accordance with the Issuer Account Control Agreement. The Trustee shall from
time to time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.4(a), immediately upon receipt thereof,
(i) all proceeds received from the disposition of any Collateral to the extent
such proceeds constitute "Interest Collections" and (ii) all other Interest
Collections. The Trustee shall deposit immediately upon receipt thereof all
other amounts remitted to the Collection Account into the Principal Collection
Subaccount, including in addition to the deposits required pursuant to Section
10.4(a), all Principal Collections (unless simultaneously reinvested in
additional Portfolio Assets in accordance with Section 10.2(c) and Article 12 or
in Eligible Investments) and all cash proceeds of issuance of the Notes. The
Issuer may deposit into the Principal Collection Subaccount for the benefit of
the Secured Parties, in addition to any amount required hereunder to be
deposited therein, Cash received from time to time from the Sole Shareholder as
a capital contribution to the Issuer, and such deposits shall be designated as
Principal Collections. All Cash deposited from time to time in the Collection
Account pursuant to this Indenture shall be held by the Trustee as part of the
Collateral and shall be applied to the purposes herein provided. Subject to
Section 10.2(c), amounts in the Collection Account shall be reinvested pursuant
to Section 10.4(a). Notwithstanding the foregoing, the Excepted Property shall
be held permanently in the Principal Collection Subaccount and not withdrawn
therefrom until the Issuer is dissolved or liquidated.

 



Page 103

 

 

(b)The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Collateral which are not Cash, shall so notify
the Issuer and the Liquidation Agent, and the Issuer shall use its commercially
reasonable efforts to, within five Business Days after receipt of such notice
from the Trustee (or as soon as practicable thereafter), sell such distribution
or other proceeds for Cash in an arm’s length transaction and deposit the
proceeds thereof in the Collection Account; provided that the Issuer need not be
required to sell such distributions or other proceeds if it delivers an Issuer
Order or an Officer’s certificate to the Trustee and the Liquidation Agent
certifying that such distributions or other proceeds constitute (i) Portfolio
Assets that would have satisfied the requirements of Section 12.2 on the date of
receipt thereof had they been acquired directly by the Issuer or (ii) Eligible
Investments.

 

(c)The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Collections (together with Interest Collections but only to the extent used to
pay for accrued interest or capitalized interest on an additional Portfolio
Asset) and reinvest such funds in additional Portfolio Assets or exercise a
warrant held in the Collateral, in each case in accordance with the requirements
of Article 12 and such Issuer Order.

 

(d)The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay from
amounts on deposit in the Principal Collection Subaccount on any Business Day
during any Monthly Period any amount required to exercise a warrant or right to
acquire securities in lieu of debts previously contracted with respect to any
Portfolio Asset held in the Collateral in accordance with the requirements of
Article 12 and such Issuer Order.

 



Page 104

 

 

(e)The Trustee shall transfer to the Payment Account, from the Collection
Account, for application pursuant to Section 11.1, no later than the close of
business on the Business Day immediately preceding each Payment Date and any
Redemption Date, the amount set forth to be so transferred in the Payment Date
Report for such Payment Date; provided that the aggregate amount of Principal
Collections so transferred for application to the payment of principal of the
Notes on any Redemption Date shall not exceed the aggregate outstanding
principal amount of Notes being redeemed on such Redemption Date pursuant to
Article 9.

 

10.3Transaction Accounts

 

(a)Payment Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated non-interest bearing
securities account in the name of the Issuer, subject to the security interest
of U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Payment Account, which shall be
maintained with the Custodian in accordance with the Issuer Account Control
Agreement. The only permitted withdrawal from or application of funds on deposit
in, or otherwise to the credit of, the Payment Account shall be to pay amounts
due and payable on the Notes in accordance with their terms and the provisions
of this Indenture and to make other payments contemplated by the Priority of
Payments. The Issuer shall not have any legal, equitable or beneficial interest
in the Payment Account. Amounts in the Payment Account shall remain uninvested.

 

(b)Custodial Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated non-interest bearing
securities account in the name of the Issuer, subject to the security interest
of U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Custodial Account, which shall be
maintained with the Custodian in accordance with the Issuer Account Control
Agreement. All Portfolio Assets shall be credited to the Custodial Account. The
only permitted withdrawals from the Custodial Account shall be in accordance
with the provisions of this Indenture. The Trustee agrees to give the Issuer and
the Liquidation Agent immediate notice if (to the actual knowledge of a Trust
Officer of the Trustee) the Custodial Account or any assets or securities on
deposit therein, or otherwise to the credit of the Custodial Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 



Page 105

 

 

(c)Expense Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated non-interest bearing
securities account in the name of the Issuer, subject to the security interest
of U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Expense Account, which shall be
maintained with the Custodian in accordance with the Issuer Account Control
Agreement. On the Closing Date, an amount equal to U.S.$100,000 shall be
deposited into the Expense Account by the Sole Shareholder for use pursuant to
this Section 10.3(c). From time to time after the Closing Date, contributions of
additional capital, contributed by the Sole Shareholder to the Issuer pursuant
to the Equity Contribution Agreement as a result of a Contribution Event (as
defined in the Equity Contribution Agreement), shall be deposited into the
Expense Account for use pursuant to this Section 10.3(c) at the times and in the
amounts set forth in Section 2 of the Equity Contribution Agreement. On any
Business Day from and including the Closing Date, the Trustee shall apply funds
from the Expense Account, as directed by the Collateral Manager, (A) to pay
expenses of the Issuer incurred in connection with the establishment of the
Issuer and the structuring and consummation of the offering and the issuance of
the Notes, (B) from time to time to pay accrued and unpaid Priority
Administrative Expenses of the Issuer, in the order set forth in the definition
of Priority Administrative Expenses (provided however that no direction from the
Collateral Manager will be required to pay expenses owed to the Trustee, the
Bank (in any of its capacities, including as Collateral Administrator)) and
other Administrative Expenses (which shall be paid subsequent to the payment of
Priority Administrative Expenses and in the order set forth in the definition of
Administrative Expenses) and (C) to pay expenses attributable to tax and
accounting compliance and reporting for the Issuer. All funds on deposit in the
Expense Account will be invested in Eligible Investments at the direction of the
Collateral Manager. Any income earned on amounts deposited in the Expense
Account will be deposited in the Expense Account upon receipt thereof. All
amounts remaining on deposit in the Expense Account after all expenses (and
anticipated expenses) and the Notes have been paid in full or otherwise
terminated, will be deposited by the Trustee into the Principal Collection
Subaccount for application as Principal Collections on the immediately
succeeding Payment Date or, on the date such Notes and expenses have been paid
in full or otherwise terminated, for distribution pursuant to Section 11.1(b).
If on any date the sum of Cash and Eligible Investments then credited to the
Expense Account is less than $100,000, the Trustee shall so inform the
Collateral Manager, the Liquidation Agent and the Sole Shareholder and the Sole
Shareholder shall be required, pursuant to the Equity Contribution Agreement and
within five Business Days of such notification, to make a capital contribution
to the Issuer in an amount at least equal to such shortfall and the Trustee
shall credit any such contribution payment to the Expense Account.

 

In connection with the application of funds from the Expense Account to pay
Priority Administrative Expenses or other Administrative Expenses of the Issuer
in accordance with this Section 10.3(c), the Trustee shall remit such funds, to
the extent available, as directed and designated in an Issuer Order (which may
be in the form of standing instructions, including standing instructions to pay
Priority Administrative Expenses and other Administrative Expenses in the order
required by this Section 10.3(c) in such amounts on any Payment Date and to such
entities as indicated in the Payment Date Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to the date
of payment of such Priority Administrative Expense.

 



Page 106

 

 

10.4Reinvestment of Funds in Accounts; Reports by Trustee

 

(a)By Issuer Order (which may be in the form of standing instructions), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall at all times
direct the Trustee to, and, upon receipt of such Issuer Order, the Trustee
shall, invest all funds on deposit in the Interest Collection Subaccount, the
Principal Collection Subaccount and the Expense Account (other than Principal
Collections reinvested in Portfolio Assets pursuant to Section 10.2(c)) as so
directed in Eligible Investments having stated maturities no later than the
Business Day preceding the next Payment Date (or such shorter maturities
expressly provided herein). If prior to the occurrence of an Event of Default,
the Issuer shall not have given any such investment directions, the Trustee
shall seek instructions from the Collateral Manager within three Business Days
after transfer of any funds to such accounts. If the Trustee does not thereafter
receive written instructions from the Collateral Manager within five Business
Days after transfer of such funds to such accounts, it shall invest and reinvest
the funds held in such accounts, as fully as practicable, but only in one or
more Eligible Investments of the type described in clause (ii) of the definition
of "Eligible Investments" maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If after the occurrence of an Event of Default, the Issuer shall not
have given such investment directions to the Trustee for three consecutive days,
the Trustee shall invest and reinvest such Cash as fully as practicable in
Eligible Investments of the type described in clause (ii) of the definition of
"Eligible Investments" maturing not later than the earlier of (i) 30 days after
the date of such investment (unless putable at par to the Obligor thereof) or
(ii) the Business Day immediately preceding the next Payment Date (or such
shorter maturities expressly provided herein). If an Eligible Investment is
issued by the Bank, such Eligible Investment may mature on the Payment Date.
Except to the extent expressly provided otherwise herein, all Eligible
Investments shall be credited to the same Account (or subaccount, as the case
may be) from which Cash was applied to acquire such Eligible Investment, all
interest and other income from such Eligible Investment shall be deposited in
such Account (or subaccount) and any gain realized from, or loss resulting from,
such Eligible Investment shall be credited or charged to such Account (or
subaccount). The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment, provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof.

 



Page 107

 

 

(b)The Trustee agrees to give the Issuer immediate notice if any Account or any
funds on deposit in any Account, or otherwise to the credit of an Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 

(c)The Trustee shall supply, in a timely fashion, to the Issuer, the Liquidation
Agent and the Collateral Manager any information regularly maintained by the
Trustee that the Issuer, the Liquidation Agent or the Collateral Manager may
from time to time reasonably request with respect to the Portfolio Assets, the
Accounts and the other Collateral and provide any other requested information
reasonably available to the Trustee by reason of its acting as Trustee hereunder
and under the other Transaction Documents to which it is party and required to
be provided by Section 10.5 or to permit the Collateral Manager to perform its
obligations under the Collateral Management Agreement or the Issuer’s
obligations hereunder that have been delegated to the Collateral Manager. The
Trustee shall promptly forward to the Collateral Manager and the Liquidation
Agent copies of notices and other writings received by it from the Portfolio
Asset Obligor of any Portfolio Asset or from any Clearing Agency with respect to
any Portfolio Asset which notices or writings advise the holders of such
Portfolio Asset of any rights that the holders might have with respect thereto
(including, without limitation, requests to vote with respect to amendments or
waivers and notices of prepayments and redemptions) as well as all periodic
financial reports received from such Portfolio Asset Obligor and Clearing
Agencies with respect to such Portfolio Asset Obligor.

 

(d)In addition to any credit, withdrawal, transfer or other application of funds
with respect to any Account set forth in Article 10, any credit, withdrawal,
transfer or other application of funds with respect to any Account authorized
elsewhere in this Indenture is hereby authorized.

 

(e)Any account established under this Indenture may include any number of
subaccounts deemed necessary or advisable by the Trustee in the administration
of the Accounts.

 

10.5Accountings

 

(a)Payment Date Report. Not later than the eighth Business Day after the last
day of each Monthly Period and commencing in April, 2015, the Issuer shall
compile and make available (or cause the Collateral Administrator to compile and
make available) to the Trustee, the Collateral Manager, the Liquidation Agent
and, upon written request therefor, to any Holder shown on the Note Register, a
monthly payment date report on a trade date basis with respect to such Monthly
Period (each such report a Payment Date Report). The first Payment Date Report
shall be delivered in April, 2015 as described above and shall be determined
with respect to the Monthly Period ending in April, 2015. The Payment Date
Report for a Monthly Period shall contain the following information with respect
to the Portfolio Assets and Eligible Investments included in the Collateral, and
shall be determined as of the Determination Date occurring on the last day of
such Monthly Period:

 



Page 108

 

 

(i)A schedule titled "Distributions" showing: (A) The Aggregate Outstanding
Amount of the Notes at the beginning of the Monthly Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Notes; and (B)
Interest Collections payable on the next Payment Date.

 

(ii)The amounts payable pursuant to each clause of Section 11.1(a), each clause
of Section 11.1(b) and each clause of Section 11.1(c), as applicable, on the
related Payment Date.

 

(iii)For the Collection Account:

 

(A)the Balance on deposit in the Collection Account at the end of the related
Monthly Period;

 

(B)the amounts of (x) Interest Collections payable from the Interest Collection
Subaccount and (y) Principal Collections payable from the Principal Collection
Subaccount, in each case to the Payment Account in order to make payments
pursuant to Section 11.1(a) and Section 11.1(b) on the next Payment Date
including, with respect to Section 11.1(a), the respective amounts of Priority
Administrative Expenses payable pursuant to Section 11.1(a)(i), the respective
amounts of Collateral Manager Advances, Collateral Manager Expenses and
Collateral Manager Fees payable pursuant to Section 11.1(a)(ii) and the
respective amounts of other Administrative Expenses payable pursuant to Section
11.1(a)(iii); and

 

(C)the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date.

 

Upon receipt of each Payment Date Report, the Trustee shall compare the
information contained in such Payment Date Report to the information contained
in its records with respect to the Collateral and shall, within three Business
Days after receipt of such Payment Date Report, notify the Issuer, the
Collateral Administrator, the Liquidation Agent and the Collateral Manager if
the information contained in the Payment Date Report does not conform to the
information maintained by the Trustee with respect to the Collateral. In the
event that any discrepancy exists, the Trustee and the Issuer, or the Collateral
Manager on behalf of the Issuer, shall attempt to resolve the discrepancy. If
such discrepancy cannot be promptly resolved, the Trustee shall within five
Business Days notify the Collateral Manager and the Liquidation Agent, and the
Liquidation Agent shall review such Payment Date Report and the Trustee’s
records to determine the cause of such discrepancy. If such review reveals an
error in the Payment Date Report or the Trustee’s records, the Trustee shall
notify the Issuer and the Collateral Manager of such error and the Payment Date
Report or the Trustee’s records shall be revised accordingly and, as so revised,
shall be utilized in making all calculations pursuant to this Indenture. After
the Issuer receives notice of any error in the Payment Date Report, the Issuer
shall forward notice of such error to all recipients of such report not later
than the delivery of the subsequent Payment Date Report, which may be
accomplished by making a notation of such error in such subsequent Payment Date
Report.

 

Page 109

 

 

Each Payment Date Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Payment Date Report in the manner specified and in accordance with
the priorities established in Section 11.1.

 

(b)Weekly Reporting. Not later than 5:00 p.m. Central Standard Time on the
Friday of each calendar week (or, if that day is not a Business Day, on the
first following Business Day) the Issuer shall direct the Collateral
Administrator to compile and make available to the Trustee, the Collateral
Manager, the Liquidation Agent and, upon written request therefor, any Holder
shown on the Note Register, a weekly report in a form agreed to by the Issuer
and the Collateral Administrator (each such report, a Weekly Report). The Weekly
Report shall contain the following information with respect to each Portfolio
Asset:

 

(i)The related Moody’s Industry Classification;

 

(ii)The related S&P Industry Classification;

 

(iii)An indication as to whether each such Portfolio Asset (1) is a Senior
Secured Loan, (2) is a Second Lien Loan, (3) is a Defaulted Obligation, (4) is a
DIP Loan, (5) is a Cov-Lite Loan; (6) pays interest less frequently than
quarterly; and (7) is an Unsecured Loan;

 

(iv)The date, if applicable, such Portfolio Asset has become a Defaulted
Obligation; and

 

(v)The CUSIP, LoanX i.d. number, or other identifier as applicable.

 

(c)Daily Reporting. Not later than 12:00 p.m. Central Standard Time on each
Business Day, the Issuer shall direct the Collateral Administrator to compile
and make available to the Trustee, the Collateral Manager, the Liquidation Agent
and, upon written request therefor, any Holder shown on the Note Register, a
daily report in a form agreed to by the Issuer and the Collateral Administrator
(each such report, a Daily Report). The Daily Report shall contain the following
information:

 

Page 110

 

 

(i)(x) The Aggregate Principal Balance of Portfolio Assets and (y) with respect
to each Account, (I) the Aggregate Principal Balance of Eligible Investments and
(II) the Cash balance thereof;

 

(ii)For each Account, the cash balance of such Account, the Eligible Investments
credited to such Account, and each other credit or debit (specifying the nature,
source and amount) to such Account since the previous Daily Report;

 

(iii)A schedule showing the amount of Interest Collections received from the
date of determination of the immediately preceding Payment Date Report for (A)
Interest Collections from Portfolio Assets and (B) Interest Collections from
Eligible Investments;

 

(iv)A schedule titled "Distributions" showing: (A) The Aggregate Outstanding
Amount of the Notes and such amount as a percentage of the original Aggregate
Outstanding Amount of the Notes; and (B) Interest Collections payable on the
next Payment Date;

 

(v)Purchases, prepayments, and sales:

 

(A)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Collections (but excluding any capitalized interest)),
Principal Collections and Interest Collections received, and date for (X) each
Portfolio Asset that was released for sale or disposition by the Issuer (and the
identity and Principal Balance of each Portfolio Asset which the Issuer has
entered into a commitment to sell or dispose) pursuant to Section 12.1 since the
end of the last Monthly Period and (Y) each prepayment or redemption of a
Portfolio Asset; and

 

(B)The identity, Principal Balance, Principal Collections and Interest
Collections expended, and date for each Portfolio Asset that was purchased by
the Issuer (and the identity and purchase price) of each Portfolio Asset which
the Issuer has entered into a commitment to purchase) since the end of the last
Monthly Period;

 

(C)The trade date;

 

(D)The settlement date;

 

(E)The trade type;

 

(F)The par amount;

 

(G)The trade price;

 

Page 111

 

 

(H)The counter bank name;

 

(I)The trade amount;

 

(J)The trade quantity;

 

(K)The trade settled;

 

(L)The accrued interest;

 

(M)The facility original amount global;

 

(N)The rate type (fixed versus floating);

 

(O)The par amount traded;

 

(P)The par amount settled;

 

(Q)The commitment settled;

 

(R)The commitment traded;

 

(S)The outstanding settled;

 

(T)The Moody’s Rating, if any;

 

(U)The S&P Rating, if any;

 

(V)With respect to any Portfolio Asset, the following information:

 

(I)The Obligor(s) thereon (including the issuer ticker, if any);

 

(II)The CUSIP, LoanX i.d. number, or other identifier as applicable;

 

(III)The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Collections (but excluding any capitalized interest))
with any capitalized interest reflected as a separate line item;

 

(IV)The related interest rate or spread (including any applicable LIBOR floors),
the related interest payment period (quarterly, semi-annually, etc.) and if
interest may be capitalized;

 

(V)The stated maturity thereof;

 

(VI)The country of domicile of the Portfolio Asset Obligor; and

 

Page 112

 

 

(W)Cash balance of each Account.

 

(d)Redemption Date Reporting. With respect to each Redemption Date, the Payment
Date Report in respect of the Payment Date on which such redemption is scheduled
to occur shall also include the following: (A) the Aggregate Outstanding Amount
of the Notes at the beginning of the Monthly Period during which such Redemption
Date occurs and such amount as a percentage of the original Aggregate
Outstanding Amount of the Notes; (B) the amount of principal payments to be made
on the Notes on the Redemption Date, and the Aggregate Outstanding Amount of the
Notes after giving effect to the payment of the Redemption Price, as a
percentage of the original Aggregate Outstanding Amount of the Notes.

 

(e)Failure to Provide Accounting. If the Trustee is not the Collateral
Administrator and shall not have received any accounting provided for in this
Section 10.5 on the first Business Day after the date on which such accounting
is due to the Trustee, the Trustee shall notify the Collateral Manager who shall
use all reasonable efforts to obtain such accounting by the applicable Payment
Date. To the extent the Collateral Manager is required to provide any
information or reports pursuant to this Section 10.5 as a result of the failure
of the Issuer to provide such information or reports, the Collateral Manager
shall do so at its own expense.

 

(f)Required Content of Certain Reports. Each Payment Date Report, Weekly Report
and Daily Report sent to any Holder or beneficial owner of an interest in a Note
shall contain, or be accompanied by, the following notices:

 

"The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the "Securities Act"). The Notes may be
beneficially owned only by Persons that (A) are not U.S. persons (within the
meaning of Regulation S under the Securities Act) who purchased their beneficial
interest in an offshore transaction or (B) (I) are both (1) (x) a Qualified
Purchaser, within the meaning of the Investment Company Act of 1940, as amended,
and the rules thereunder or (y) an entity owned (or in the case of Qualified
Purchasers, beneficially owned) exclusively by Qualified Purchasers and (2) (x)
in the case of a Person that is an initial purchaser of the Notes, an Accredited
Investor, within the meaning of Rule 501(a) under the Securities Act, or a
Qualified Institutional Buyer or (y) in the case of a Person who becomes a
beneficial owner subsequent to the date of the Indenture, a Qualified
Institutional Buyer that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under the Securities Act or a trust
fund referred to in paragraph (a)(1)(i)(f) of Rule 144A under the Securities Act
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan, who is purchasing the Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder and (II) can make the representations set forth in Section 2.5 of the
Indenture and, if applicable, the appropriate Exhibit B to the Indenture and (C)
otherwise comply with the restrictions set forth in the applicable Note legends.
In addition, (a) beneficial ownership interests in Rule 144A Global Notes may
only be transferred to a Person that is both a Qualified Institutional Buyer and
a Qualified Purchaser or a Person beneficially owned exclusively by Qualified
Purchasers and (b) Certificated Notes may only be owned by a Person that is both
a Qualified Institutional Buyer and a Qualified Purchaser or a Person
beneficially owned exclusively by a Person that is both a Qualified
Institutional Buyer and a Qualified Purchaser, and, in each case, that can make
the representations referred to in clause (B) of the preceding sentence. The
Issuer has the right to compel any beneficial owner of a Note that does not meet
the qualifications set forth in the preceding sentences to sell its interest in
such Note, or may sell such interest on behalf of such owner, pursuant to
Section 2.11 of the Indenture.

 

Page 113

 

 

Each Holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any Holder may
provide such information on a confidential basis to any prospective purchaser of
such Holder’s Notes that is permitted by the terms of the Indenture to acquire
such Holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture."

 

(g)Availability of Information. The Issuer (or the Trustee on behalf of the
Issuer) may post the information contained in a Payment Date Report, Weekly
Report or Daily Report to a password-protected internet site. The Trustee shall
have the right to change the way such statements are distributed in order to
make such distribution more convenient and/or more accessible to the above
parties and the Trustee shall provide timely and adequate notification to all
above parties regarding any such changes. As a condition to access to the
Trustee's internet website, the Trustee may require registration and the
acceptance of a disclaimer. The Trustee shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided in
the Daily Report, Weekly Report and the Payment Date Report which the Trustee
disseminates in accordance with this Indenture and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

 

10.6Release of Collateral

 

(a)If no Event of Default has occurred and is continuing (in the case of sales
pursuant to Section 12.1(a)) and subject to Article 12, the Issuer may, by
Issuer Order delivered to the Trustee at least one Business Day prior to the
settlement date for any sale of any Collateral certifying that the sale of such
Collateral is being made in accordance with Section 12.1 hereof and such sale
complies with all applicable requirements of Section 12.1, direct the Trustee to
release or cause to be released such Collateral from the Lien of this Indenture
and, upon receipt of such Issuer Order, (i) the Trustee shall deliver any such
Collateral, if in physical form, duly endorsed to the broker or purchaser
designated in such Issuer Order or, if such Collateral is a Clearing Corporation
Security, cause an appropriate transfer thereof to be made, in each case against
receipt of the sales price therefor as specified by the Collateral Manager in
such Issuer Order, (ii) the Issuer or its designee will be authorized to file
UCC termination statements in order to evidence the termination of the Liens and
security interests granted pursuant to the Transaction Documents in respect of
such Collateral and (iii) the Trustee will, at the Issuer’s expense, execute and
deliver any other release or termination documents or other agreements in
respect of such Collateral as the Issuer may reasonably request in order to
evidence the termination of the Liens and security interests granted pursuant to
the Transaction Documents in respect of such Collateral; provided that the
Trustee may deliver any such Collateral in physical form for examination in
accordance with street delivery custom.

 

Page 114

 

 

(b)Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Collateral, and release or cause to be released such
Collateral from the Lien of this Indenture, which is set for any mandatory call
or payment in full to the appropriate administrative agent or paying agent on or
before the date set for such call or payment, in each case against receipt of
the call or payment in full thereof and (ii) provide notice thereof to the
Issuer and the Collateral Manager.

 

(c)Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Portfolio Asset,
the Trustee on behalf of the Issuer shall notify the Liquidation Agent of any
Portfolio Asset that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an Offer) or such request.
Unless the Notes have been accelerated following an Event of Default, the
Collateral Manager may direct (x) the Trustee to accept or participate in or
decline or refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the Lien of this Indenture such Portfolio Asset
in accordance with the terms of the Offer against receipt of payment therefor,
or (y) the Issuer or the Trustee to agree to or otherwise act with respect to
such consent, waiver, amendment or modification; provided that in the absence of
any such direction, the Trustee shall not respond or react to such Offer or
request.

 

(d)As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition of a Portfolio Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Portfolio Assets or Eligible Investments as permitted
under and in accordance with the requirements of this Article 10 and Article 12.

 

(e)The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release any remaining Collateral from the Lien of this Indenture.

 

Page 115

 

 

(f)Any security, Portfolio Asset or amounts that are released pursuant to
Section 10.6(a), (b) or (c) shall be released from the Lien of this Indenture.

 

10.7Procedures Relating to the Establishment of Accounts Controlled by the
Trustee

 

Notwithstanding anything else contained herein, the Trustee agrees that with
respect to each of the Accounts, it will cause each Securities Intermediary
establishing any such Account to enter into an account control agreement and, if
the Securities Intermediary is the Bank, shall cause the Bank to comply with the
provisions of such account control agreement. The Trustee shall have the right
to cause the establishment of such subaccounts of any such Account as it deems
necessary or appropriate for convenience of administration.

 

10.8Section 3(c)(7) Procedures

 

(a)DTC Actions. The Issuer will direct (or cause its agent to direct) DTC to
take the following steps in connection with the Global Notes (or such other
appropriate steps regarding legends of restrictions on the Global Notes under
Section 3(c)(7) of the Investment Company Act and Rule 144A as may be customary
under DTC procedures at any given time):

 

(i)The Issuer will direct (or cause its agent to direct) DTC to include the
marker "3c7" in the DTC 20-character security descriptor and the 48- character
additional descriptor for the Global Notes.

 

(ii)The Issuer will direct (or cause its agent to direct) DTC to cause each
physical deliver order ticket that is delivered by DTC to purchasers to contain
the 20-character security descriptor. The Issuer will direct (or cause its agent
to direct) DTC to cause each deliver order ticket that is delivered by DTC to
purchasers in electronic form to contain a "3c7" indicator and a related user
manual for participants. Such user manual will contain a description of the
relevant restrictions imposed by Section 3(c)(7).

 

(iii)On or prior to the Closing Date, the Issuer will instruct (or cause its
agent to direct) DTC to send a Section 3(c)(7) Notice to all DTC participants in
connection with the offering of the Global Notes.

 

(iv)In addition to the obligations of the Note Registrar set forth in Section
2.5, the Issuer will from time to time (upon the request of the Trustee) make a
request (or cause its agent to request) to DTC to deliver to the Issuer a list
of all DTC participants holding an interest in the Global Notes.

 

Page 116

 

 

(v)The Issuer will cause each CUSIP number obtained for a Global Note to have a
fixed field containing "3c7" and "144A" indicators, as applicable, attached to
such CUSIP number.

 

(b)Bloomberg Screens, Etc. The Issuer will from time to time request (or cause
its agent to request) all third-party vendors to include on screens maintained
by such vendors appropriate legends regarding restrictions on the Global Notes
under Section 3(c)(7) of the Investment Company Act and Rule 144A.

 

11.Application Of Cash

 

11.1Disbursements of Cash from Payment Account

 

Notwithstanding any other provision in this Indenture, the Transaction Documents
or the Notes, the Trustee shall disburse amounts transferred from the Collection
Account to the Payment Account pursuant to Section 10.2(e) in accordance with
the following (the Priority of Payments):

 

(a)On each Payment Date, unless an Enforcement Event has occurred and is
continuing, all amounts transferred to the Payment Account from the Interest
Collection Subaccount shall be applied as follows:

 

(i)first, to the payment of accrued and unpaid Priority Administrative Expenses;

 

(ii)second, to the payment of any Collateral Manager Advances and Collateral
Manager Expenses reimbursable to the Collateral Manager pursuant to the
Collateral Management Agreement, and any other amounts payable to the Collateral
Manager pursuant to the Collateral Management Agreement, in aggregate not to
exceed US $500,000 per calendar year (pro rated for the partial calendar year
2015, and the year in which the Maturity or final payment of the Notes occurs,
based on actual number of days in such partial year and a 360 day year), then to
the payment of accrued and unpaid Collateral Manager Fees;

 

(iii)third, to the payment of any other accrued and unpaid Administrative
Expenses; and

 

(iv)fourth, as a payment of interest on the Class A Notes (calculated in
accordance with Section 2.7(a)).

 

(b)On the date of Maturity, unless an Enforcement Event has occurred and is
continuing, all amounts transferred to the Payment Account from the Principal
Collection Subaccount shall be applied as follows:

 

Page 117

 

 

(i)first, to the payment of amounts referred to in Section 11.1(a)(i) but only
to the extent not paid in full thereunder (but, including amounts paid under
Section 11.1(a)(i), subject to the per annum limit specified therein);

 

(ii)second, to the repayment of principal of the Class A Notes until the Class A
Notes have been paid in full;

 

(iii)third, to the payment of any remaining accrued and unpaid Administrative
Expenses (after giving effect to payments under Sections 11.1(a)(i),
11.1(a)(ii), 11.1(a)(iii) and 11.1(b)(i) regardless of any limit); and

 

(iv)fourth, all remaining Principal Collections shall be paid to the Issuer for
distribution to the Sole Shareholder.

 

(c)If a declaration of acceleration of the maturity of the Notes has occurred,
or the Notes have automatically become due and payable without such a
declaration, following an Event of Default and such declaration of acceleration
(if applicable) has not been rescinded (an Enforcement Event), the Trustee shall
apply proceeds in respect of the Portfolio Assets on each date or dates fixed by
the Trustee, in accordance with clause (a) (in the case of Interest Collections)
and clause (b) (in the case of Principal Collections) of this Section 11.1.

 

12.Sale of Portfolio Assets; Purchase of Additional Portfolio Assets

 

12.1Sales Of Portfolio Assets

 

(a)The Issuer shall not sell or otherwise dispose of any Portfolio Asset unless
each of the following conditions is satisfied:

 

(i)the Sole Shareholder is not in default of any payment obligation or
contribution obligation owing under the Equity Contribution Agreement;

 

(ii)such sale or other disposition is made solely for consideration consisting
of cash and otherwise on arms’ length terms; and

 

(iii)such sale or other disposition is made to (A) a buyer of such Portfolio
Asset (that may be the Sole Shareholder) and (B) at a price that, in each case,
is approved by UBS in a written consent (not to be unreasonably withheld,
conditioned or delayed) delivered to the Trustee and the Collateral Manager;
provided that such consent shall be deemed given if UBS fails to respond to the
written request for approval within three (3) Business Days.

 

Page 118

 

 

(b)Mandatory Dispositions. Notwithstanding Section 12.1(a), if any Portfolio
Asset acquired on or after the Closing Date (such acquisition being deemed to
occur on the trade date of such acquisition for this purpose) (i) becomes a
Defaulted Obligation or (ii) fails to satisfy any Asset Eligibility Criteria on
the applicable Portfolio Asset Trade Date (or is the subject of a breach of a
representation, warranty or certification in respect of such Portfolio Asset
contained in the statements of Section 3.1(i)(i) or that are made or deemed made
in respect of such Portfolio Asset pursuant to Section 12.3(b)), then the Issuer
shall, within 14 days after the Issuer receives notice of the occurrence of such
event, enter into a binding commitment to sell or otherwise dispose of such
Portfolio Asset.

 

(c)Right of Liquidation Agent to Direct Dispositions. Notwithstanding Section
12.1(a), if an Event of Default has occurred and is continuing, and provided the
Liquidation Agent's appointment has not been terminated, the Liquidation Agent,
by notice (or multiple notices, so long as such Event of Default is continuing)
to the Issuer and Trustee (with a copy to the Collateral Manager), may direct
the Issuer and Trustee to sell all or any portion of one or more Portfolio
Assets identified in such notice (including the manner of sale thereof), or to
refrain from selling any Portfolio Assets until otherwise instructed by the
Liquidation Agent, and the Issuer and Trustee shall act as so directed by the
Liquidation Agent (including, if so directed, as to the manner of sale of such
Portfolio Asset, notwithstanding Sections 5.4, 5.5 and 5.17). The Liquidation
Agent shall not be liable to the Issuer, the Trustee or any Secured Party for
any losses, claims, damages, liabilities or expenses arising out of any action
taken or omitted to be taken by the Liquidation Agent in good faith (x) in
accordance with this Section 12.1(c) or (y) otherwise in accordance with the
Transaction Documents.

 

12.2Acquisition of Portfolio Assets; Eligible Investments

 

(a)Acquisition of Portfolio Assets. The Issuer shall not acquire any Portfolio
Asset (other than a Portfolio Asset included in the Portfolio on the Closing
Date) unless as of the Portfolio Asset Trade Date (x) such Portfolio Asset
satisfies each of the Asset Eligibility Criteria and (y) each of the following
conditions is satisfied:

 

(i)the acquisition of such Portfolio Asset and the purchase price thereof shall
be on arm’s length terms (it being agreed that any acquisition of such Portfolio
Asset pursuant to a Transaction Document shall be deemed to be on arm’s length
terms);

 

(ii)the Sole Shareholder is not in default of any payment obligation or
contribution obligation owing to the Issuer under the Equity Contribution
Agreement; and

 

(iii)no Event of Default (or any event that, with the giving of notice or the
lapse of time or both, would become an Event of Default) shall have occurred and
be continuing immediately prior to or immediately after giving effect to such
acquisition.

 

Page 119

 

 

(b)Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article 10.

 

12.3Conditions Applicable to All Sale and Purchase Transactions

 

(a)Any transaction effected under this Article 12 or in connection with the
acquisition of additional Portfolio Assets shall be conducted on an arm’s length
basis and, if effected with an Affiliate of the Collateral Manager (or with an
account or portfolio for which the Collateral Manager or any of its Affiliates
serves as investment adviser), shall be effected in accordance with the
requirements of Section 6(d) of the Collateral Management Agreement on terms no
less favorable to the Issuer than would be the case if such Person were not an
Affiliate of the Collateral Manager, provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other parties.

 

(b)Upon any acquisition of a Portfolio Asset pursuant to this Article 12, (i)
all of the
Issuer’s right, title and interest to such Collateral shall be Granted to the
Trustee pursuant to this Indenture, such Collateral shall be Delivered to the
Custodian, and, if applicable, the Custodian shall receive such Collateral and
(ii) the Issuer shall deliver to the Trustee, not later than the Subsequent
Delivery Date, an Officer's certificate of the Issuer containing the statements
set forth in Section 3.1(i)(i) in respect of such Portfolio Asset; provided that
such requirement shall be satisfied, and such statements shall be deemed to have
been made by the Issuer, in respect of any such acquisition by the delivery to
the Trustee of a trade ticket in respect thereof that is signed by an Authorized
Representative of the Collateral Manager on behalf of the Issuer.

 

13.Relations Among Holders

 

13.1Relations among Holders

 

Each Holder agrees, for the benefit of all Holders, not to cause the filing of a
petition in bankruptcy against the Issuer until the payment in full of all Notes
(and any other debt obligations of the Issuer that have been rated upon issuance
by any rating agency at the request of the Issuer) and the expiration of a
period equal to one year and one day or, if longer, the applicable preference
period then in effect plus one day, following such payment in full. In the event
one or more Holders of Notes cause the filing of a petition in bankruptcy
against the Issuer prior to the expiration of such period, any claim that such
Holder(s) have against the Issuer or with respect to any Collateral (including
any proceeds thereof) shall be fully subordinate in right of payment to the
claims of each Holder of any Note that does not seek to cause any such filing,
with such subordination being effective until each Note held by each Holder that
does not seek to cause any such filing is paid in full in accordance with the
Priority of Payments set forth herein (after giving effect to such
subordination). The foregoing sentence shall constitute a "subordination
agreement" within the meaning of Section 510(a) of the Bankruptcy Code, Title 11
of the United States Code, as amended. The Issuer shall direct the Trustee to
segregate payments and take other reasonable steps to effect the foregoing, and
the Issuer shall obtain a separate CUSIP for the Notes held by such Holder(s).

 

Page 120

 

 

13.2Standard of Conduct

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

14.Miscellaneous

 

14.1Form of Documents Delivered to Trustee

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may and, where required by the Issuer shall, be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel
(provided that such counsel is a nationally or internationally recognized and
reputable law firm), unless such Officer knows, or should know that the
certificate or opinion or representations with respect to the matters upon which
such certificate or opinion is based are erroneous. Any such certificate of an
Officer of the Issuer or the Collateral Manager or Opinion of Counsel may and,
where required by the Issuer, shall be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, the Issuer,
the Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Collateral Manager or such other Person, unless such Officer of the Issuer or
the Collateral Manager or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Officer of the Collateral
Manager, the Issuer, or any other Person stating that the information with
respect to such matters is in the possession of the Collateral Manager, the
Issuer or such other Person, unless such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous.

 

Page 121

 

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

14.2Acts of Holders

 

(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in writing or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the Act of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

 

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

(c)The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person’s holding the
same, shall be proved by the Note Register.

 

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee, the Issuer or any other Person in
reliance thereon, whether or not notation of such action is made upon such Note.

 

Page 122

 

 

14.3Notices, etc., to Trustee, the Issuer, the Collateral Manager, the
Collateral Administrator, the Paying Agent, the Liquidation Agent

 

(a)Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of Holders or other documents provided or permitted by
this Indenture to be made upon, given, delivered, e-mailed or furnished to, or
filed with:

 

(i)the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile in legible form, to the
Trustee addressed to it at its applicable Corporate Trust Office, or at any
other address previously furnished in writing to the other parties hereto by the
Trustee, and executed by an Authorized Representative of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document (or, in the case of the Collateral Manager sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document on behalf of the Issuer, executed by an Authorized
Representative of the Collateral Manager), provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document is sent to the Corporate Trust Office;

 

(ii)the Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, to the Issuer addressed to it at 405 Park Avenue, Floor 3, New
York, NY 10022, Attention: Bryan Cole/Christopher Masterson, telephone no.
212.415.6500, facsimile no. 212.421.5799, bcole@bdca.com, cmasterson@bdca.com,
or at any other address previously furnished in writing to the other parties
hereto by the Issuer, as the case may be, with a copy to the Collateral Manager
at its address below;

 

(iii)the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, to the Collateral Manager addressed to it at 405 Park Avenue,
Floor 3, New York, NY 10022, Attention: Shiloh Bates, telephone no.
212.415.6500, facsimile no. 212.421.5799, E-mail:
sbates@bdca.com, cmasterson@bdca.com or at any other address previously
furnished in writing to the other parties hereto by the Collateral Manager;

 

Page 123

 

 

(iv)the Bank shall be sufficient for every purpose hereunder if in writing and
mailed, hand delivered, sent by overnight courier service or by facsimile or
other electronic transmission in legible form, addressed to the Corporate Trust
Office or at any other address previously furnished in writing to the other
parties hereto by the Bank;

 

(v)the Collateral Administrator shall be sufficient for every purpose hereunder
if in writing and mailed, hand delivered, sent by overnight courier service or
by facsimile or other electronic transmission in legible form, to the Collateral
Administrator at the Corporate Trust Office, or at any other address previously
furnished in writing to the other parties hereto by the Collateral
Administrator; and

 

(vi)the Liquidation Agent shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, addressed to UBS AG, London Branch, Structured Funding, 1285
Avenue of the Americas, New York, NY 10019-6064, Tel: (203) 719-1611, E-mail:
OL-Structured-Financing-Group@ubs.com, or at any other address previously
furnished in writing to the other parties hereto by UBS.

 

(b)In the event that any provision in this Indenture calls for any notice or
document to be delivered simultaneously to the Trustee and any other Person, the
Trustee’s receipt of such notice or document shall entitle the Trustee to assume
that such notice or document was delivered to such other Person unless otherwise
expressly specified herein.

 

(c)Any reference herein to information being provided "in writing" shall be
deemed to include each permitted method of delivery specified in sub clause (a)
above.

 

14.4Notices to Holders; Waiver

 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of any event,

 

(a)such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid, to each Holder affected by such event, at the
address of such Holder as it appears in the Note Register (or, in the case of
Holders of Global Notes, emailed to DTC for distribution to each Holder affected
by such event), not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such notice; and

 

(b)such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Page 124

 

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above.

 

The Trustee will deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders (by
Aggregate Outstanding Amount), at the expense of the Issuer; provided that the
Trustee may decline to send any such notice that it reasonably determines to be
contrary to (i) any of the terms of this Indenture, (ii) any duty or obligation
that the Trustee may have hereunder or (iii) applicable law. The Trustee may
require the requesting Holders to comply with its standard verification policies
in order to confirm Holder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

14.5Effect of Headings and Table of Contents

 

The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

14.6Successors and Assigns

 

All covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.

 

Page 125

 

 

14.7Severability

 

If any term, provision, covenant or condition of this Indenture or the Notes, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Indenture or the Notes, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Indenture or
the Notes, as the case may be, so long as this Indenture or the Notes, as the
case may be, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Indenture or the Notes, as the case may be,
will not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.

 

14.8Benefits of Indenture

 

The Liquidation Agent, the Collateral Manager, the Bank and (solely for purposes
of Section 12.1(a)(iii)) UBS shall each be an express third party beneficiary of
each agreement or obligation in this Indenture (including, without limitation,
any right to make a determination, receive a notice, report or certificate, make
a request, give consent or direct a disposition expressed as being exercisable
by the Liquidation Agent or Collateral Manager hereunder). Nothing in this
Indenture or in the Notes, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder, the Holders, the
Collateral Manager, the Liquidation Agent, the Collateral Administrator and the
Bank, any benefit or any legal or equitable right, remedy or claim under this
Indenture.

 

14.9Legal Holidays

 

In the event that the date of any Payment Date, Redemption Date or Stated
Maturity shall not be a Business Day, then notwithstanding any other provision
of the Notes or this Indenture, payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on the nominal date of any such Payment Date, Redemption Date or Stated
Maturity date, as the case may be.

 

14.10Governing Law

 

This Indenture and the Notes shall be construed in accordance with, and this
Indenture and the Notes and any matters arising out of or relating in any way
whatsoever to this Indenture or the Notes (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 

14.11Submission to Jurisdiction

 

With respect to any suit, action or proceedings relating to this Indenture or
any matter between the parties arising under or in connection with this
Indenture (Proceedings), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Indenture precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

Page 126

 

 

14.12Waiver Of Jury Trial

 

EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, AND EACH HOLDER OF
A NOTE BY ITS ACCEPTANCE OF SUCH NOTE OR INTEREST THEREIN SHALL BE DEEMED TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby
(i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Indenture by, among other things, the mutual
waivers and certifications in this paragraph.

 

14.13Counterparts

 

This Indenture (and each amendment, modification and waiver in respect of this
Indenture) may be executed and delivered in counterparts (including by e-mail,
facsimile or other electronic transmission), each of which will be deemed an
original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart of this Indenture by e-mail (PDF), facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Indenture.

 

14.14Acts of Issuer

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 

Page 127

 

 

14.15Confidential Information

 

(a)The Trustee and each Holder of Notes will maintain the confidentiality of and
will not disclose the Confidential Information; provided that such Person may
deliver or disclose Confidential Information to: (i) such Person’s directors,
trustees, officers, employees, agents, attorneys and Affiliates who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 14.15 and to the extent such disclosure is reasonably
required for the administration of this Indenture, the matters contemplated
hereby or the investment represented by the Notes; (ii) such Person’s financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 14.15 and to the extent such disclosure is reasonably required for the
administration of this Indenture, the matters contemplated hereby or the
investment represented by the Notes; (iii) any other Holder; (iv) any Person of
the type that would be, to such Person’s knowledge, permitted to acquire Notes
in accordance with the requirements of Section 2.5 hereof to which such Person
sells or offers to sell any such Note or any part thereof (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 14.15); (v) any other Person from which
such former Person offers to purchase any security of the Issuer (if such other
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 14.15); (vi) any
Federal or State or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about the investment portfolio of
such Person, reinsurers and liquidity and credit providers that agree to hold
confidential the Confidential Information substantially in accordance with this
Section 14.15; (viii) any other Person with the prior written consent of the
Issuer, the Sole Shareholder or the Collateral Manager; or (ix) any other Person
to which such delivery or disclosure may be necessary or appropriate (A) to
effect compliance with any law, rule, regulation or order applicable to such
Person, (B) in response to any subpoena or other legal process upon prior notice
to the Issuer (unless and to the extent such notice is prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless and to the extent such notice is prohibited by applicable
law, rule, order or decree or other requirement having the force of law) or (D)
if an Event of Default has occurred and is continuing, to the extent such Person
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Notes or this Indenture or (E) in the Trustee’s or Collateral
Administrator’s performance of its obligations under this Indenture, the
Collateral Administration Agreement or other transaction document related
thereto; and provided that delivery to Holders by the Trustee or the Collateral
Administrator of any report of information required by the terms of this
Indenture to be provided to Holders shall not be a violation of this Section
14.15. Each Holder of Notes agrees, except as set forth in clauses (vi), (vii)
and (ix) above, that it shall use the Confidential Information for the sole
purpose of making an investment in the Notes or administering its investment in
the Notes; and that the Trustee and the Collateral Administrator shall neither
be required nor authorized to disclose to Holders any Confidential Information
in violation of this Section 14.15. In the event of any required disclosure of
the Confidential Information by such Holder, such Holder agrees to use
reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
14.15.

 

Page 128

 

 

(b)For the purposes of this Section 14.15, Confidential Information means
information delivered to the Trustee, the Collateral Administrator, any other
party to a Transaction Document or any Holder of Notes by or on behalf of the
Issuer (or otherwise obtained by the Trustee, the Collateral Administrator, any
other party to a Transaction Document or any Holder from the Issuer or the
Collateral Manager) in connection with and relating to the transactions
contemplated by or otherwise pursuant to this Indenture; provided that such term
does not include information that: (i) was publicly known or otherwise known to
the Trustee, the Collateral Administrator or such Holder prior to the time of
such disclosure; (ii) subsequently becomes publicly known through no act or
omission by the Trustee, the Collateral Administrator, any Holder or any person
acting on behalf of the Trustee, the Collateral Administrator or any Holder;
(iii) otherwise is known or becomes known to the Trustee, the Collateral
Administrator or any Holder other than (x) through disclosure by or on behalf of
the Issuer or the Collateral Manager or (y) to the knowledge of the Trustee, the
Collateral Administrator or a Holder, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the Issuer
or the Collateral Manager or a contractual duty to the Issuer or the Collateral
Manager; or (iv) is allowed to be treated as non-confidential by prior written
consent of the Issuer.

 

(c)Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or governmental authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

 

15.Assignment Of Certain Agreements

 

15.1Assignment of Collateral Management Agreement, Collateral Administration
Agreement, Equity Contribution Agreement and Master Loan Purchase Agreement.

 

(a)The Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Management Agreement, the Collateral Administration
Agreement, the Equity Contribution Agreement and the Master Loan Purchase
Agreement including (i) the right to give all notices, consents and releases
thereunder, (ii) the right to receive all notices, accountings, consents,
releases and statements thereunder, (iii) the right to do any and all other
things whatsoever that the Issuer is or may be entitled to do thereunder, (iv)
with respect to the Collateral Management Agreement, the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of the Collateral Manager thereunder, including the commencement,
conduct and consummation of Proceedings at law or in equity, and (v) with
respect to the Equity Contribution Agreement, the right to give equity
contribution notices and to do any and all other things whatsoever that the
Issuer is or may be entitled to do thereunder; provided that notwithstanding
anything herein to the contrary, the Issuer shall retain, and the Trustee shall
not have, the authority to exercise any of the rights set forth in (i) through
(v) above or that may otherwise arise as a result of the Grant until the
occurrence of an Event of Default hereunder and such authority shall terminate
at such time, if any, as such Event of Default is cured or waived.

 

Page 129

 

 

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, the Collateral Administration Agreement, the Equity Contribution
Agreement and the Master Loan Purchase Agreement nor shall any of the
obligations contained in such agreements be imposed on the Trustee.

 

(c)Upon the retirement of the Notes, the payment of all amounts required to be
paid pursuant to the Priority of Payments and the release of the Collateral from
the Lien of this Indenture, this assignment and all rights herein assigned to
the Trustee for the benefit of the Holders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Collateral
Management Agreement, the Collateral Administration Agreement, the Equity
Contribution Agreement and the Master Loan Purchase Agreement shall revert to
the Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.

 

(d)The Issuer represents that the Issuer has not executed any other assignment
of the Collateral Management Agreement, the Collateral Administration Agreement,
the Equity Contribution Agreement or the Master Loan Purchase Agreement.

 

(e)The Issuer agrees that, subject to clause (c) above, this assignment is
irrevocable, and that it will not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith. The Issuer
will, from time to time, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as may be
necessary to continue and maintain the effectiveness of such assignment.

 

(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

 

(i)  The Collateral Manager shall consent to the provisions of this assignment
and agree to perform any provisions of this Indenture applicable to the
Collateral Manager subject to the terms (including the standard of care set
forth in the Collateral Management Agreement) of the Collateral Management
Agreement.

 

Page 130

 

 

(ii)The Collateral Manager shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Holders and the Collateral
Manager shall agree that all of the representations, covenants and agreements
made by the Collateral Manager in the Collateral Management Agreement are also
for the benefit of the Trustee.

 

(iii)The Collateral Manager shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Collateral Manager to the Issuer pursuant to the Collateral Management
Agreement.

 

(iv)Neither the Issuer nor the Collateral Manager will enter into any agreement
amending, modifying or terminating the Collateral Management Agreement (other
than an amendment to correct inconsistencies, typographical or other errors,
defects or ambiguities) or selecting or consenting to a successor manager except
with the consents and satisfaction of the conditions specified in the Collateral
Management Agreement entered into on the Closing Date.

 

(v)The Collateral Manager agrees not to cause the filing of a petition in a
bankruptcy or similar Proceeding against or on behalf of the Issuer until the
payment in full of all Notes issued under this Indenture and the expiration of a
period equal to one year and a day, or, if longer, the applicable preference
period and a day, following such payment. Nothing in this Section 15.1 shall
preclude, or be deemed to stop, the Collateral Manager from taking any action
prior to the expiration of the aforementioned period in (A) any Proceeding
voluntarily filed or commenced by the Issuer (other than any such Proceeding
filed or commenced on behalf of the Issuer at the direction of the Collateral
Manager or Sole Shareholder) or (B) any involuntary insolvency Proceeding filed
or commenced by a Person other than the Collateral Manager or Sole Shareholder.

 

(vi)From and after the occurrence and continuance of an Event of Default, the
Collateral Manager shall continue to perform and be bound by the provisions of
the Collateral Management Agreement and this Indenture (except as otherwise
expressly provided in the Collateral Management Agreement).

 

(vii)From and after the occurrence and during the continuance of an Event of
Default, and also if any event occurs that under the Collateral Management
Agreement would entitle the Issuer to terminate the Collateral Management
Agreement or remove or replace the Collateral Manager, the Collateral Manager
shall not take or refrain from taking any action authorized or required under
the Collateral Management Agreement without the consent of the Majority Holders.

 

Page 131

 

 

(g)Upon a Trust Officer of the Trustee receiving written notice (i) from the
Collateral Manager that an event constituting "Cause" as defined in the
Collateral Management Agreement has occurred, (ii) that the Collateral Manager
is resigning or is being removed, with or without "Cause" or (iii) of a
successor collateral manager, the Trustee shall, not later than three Business
Days thereafter, notify the Holders (as their names appear in the Note
Register).

 

(h)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Sole Shareholder in the Equity Contribution Agreement, to the
following:

 

(i)The Sole Shareholder shall consent to the provisions of this assignment and
agree to perform any provisions of this Indenture applicable to the Sole
Shareholder subject to the terms of the Equity Contribution Agreement.

 

(ii)The Sole Shareholder shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Equity Contribution Agreement
to the Trustee as representative of the Holders and the Sole Shareholder shall
agree that all of the representations, covenants and agreements made by the Sole
Shareholder in the Equity Contribution Agreement are also for the benefit of the
Trustee.

 

(iii)The Sole Shareholder shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Sole Shareholder to the Issuer pursuant to the Equity Contribution
Agreement.

 

(iv)Neither the Issuer nor the Sole Shareholder will enter into any agreement
amending, modifying or terminating the Equity Contribution Agreement (other than
an amendment to correct inconsistencies, typographical or other errors, defects
or ambiguities) without prior written consent of the Trustee (which shall be
given at the direction of the Majority Holders) and the Liquidation Agent.

 

(v)The Sole Shareholder agrees not to cause the filing of a petition in a
bankruptcy or similar Proceeding against or on behalf of the Issuer until the
payment in full of all Notes issued under this Indenture and the expiration of a
period equal to one year and a day, or, if longer, the applicable preference
period and a day, following such payment. Nothing in this Section 15.1 shall
preclude, or be deemed to preclude, the Sole Shareholder from taking any action
prior to the expiration of the aforementioned period in (A) any Proceeding
voluntarily filed or commenced by the Issuer (other than any such Proceeding
filed or commenced on behalf of the Issuer at the direction of the Collateral
Manager or Sole Shareholder) or (B) any involuntary insolvency Proceeding filed
or commenced by a Person other than the Sole Shareholder or Collateral Manager.

 

- signature page follows -

 

Page 132

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

EXECUTED AS A DEED BY

 

BDCA HELVETICA FUNDING, LTD., as Issuer

 

By: /s/ Robert K. Grunewald     Name: Robert K. Grunewald     Title: Director  

 

In the presence of:

 

Witness: /s/ Olivia Jung     Name: Olivia Jung     Title Executive Assistant  

 

INDENTURE

 

  

U.S. BANK NATIONAL ASSOCIATION

as Trustee

 

By: /s/ Maria D. Calzado     Name: Maria D. Calzado     Title: Senior Vice
President  

 

INDENTURE

 

 

Schedule 1

 

Moody’s Industry Classifications

 

Industry
Number   Collateral Description 1   Aerospace & Defense 2   Automotive 3  
Banking, Finance, Insurance and Real Estate 4   Beverage, Food, & Tobacco 5  
Capital Equipment 6   Chemicals, Plastics, & Rubber 7   Construction & Building
8   Consumer goods: durable 9   Consumer goods: non-durable 10   Containers,
Packaging, & Glass 11   Energy: Electricity 12   Energy: Oil & Gas 13  
Environmental Industries 14   Forest Products & Paper 15   Healthcare &
Pharmaceuticals 16   High Tech Industries 17   Hotel, Gaming, & Leisure 18  
Media: Advertising, Printing & Publishing 19   Media: Broadcasting &
Subscription 20   Media: Diversified & Production 21   Metals & Mining 22  
Retail 23   Services: Business 24   Services: Consumer 25   Sovereign & Public
Finance 26   Telecommunications 27   Transportation: Cargo 28   Transportation:
Consumer 29   Utilities: Electric 30   Utilities: Oil & Gas 31   Utilities:
Water 32   Wholesale

 

Page S-2-1

 

 

Schedule 2

 

S&P Industry Classifications

 

Collateral
Code   Collateral
Description 1   Aerospace & Defense 2   Air transport 3   Automotive 4  
Beverage & Tobacco 5   Radio & Television 6     7   Building & Development 8  
Business equipment & services 9   Cable & satellite television 10   Chemicals &
plastics 11   Clothing/textiles 12   Conglomerates 13   Containers & glass
products 14   Cosmetics/toiletries 15   Drugs 16   Ecological services &
equipment 17   Electronics/electrical 18   Equipment leasing 19  
Farming/agriculture 20   Financial intermediaries 21   Food/drug retailers 22  
Food products 23   Food service 24   Forest products 25   Health care 26   Home
furnishings 27   Lodging & casinos 28   Industrial equipment 29     30   Leisure
goods/activities/movies 31   Nonferrous metals/minerals 32   Oil & gas 33  
Publishing 34   Rail industries 35   Retailers (except food & drug) 36   Steel
37   Surface transport 38   Telecommunications 39   Utilities 43   Life
Insurance 44   Health Insurance 45   Property & Casualty Insurance 46  
Diversified Insurance

 

S-3-1

 

 

EXHIBIT A

 

FORMS OF NOTES

 

 

 

 

EXHIBIT A1

 

FORM OF GLOBAL CLASS A NOTE

 

[RULE 144A][REGULATION S] GLOBAL NOTE

representing

CLASS A NOTES DUE 2025

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO A PERSON (1) THAT IS A "QUALIFIED PURCHASER"
(WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
"INVESTMENT COMPANY ACT") AND THE RULES THEREUNDER) OR AN ENTITY BENEFICIALLY
OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES OF SECTION
3(c)(7) OF THE INVESTMENT COMPANY ACT), (2) THAT IS (X) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, AS
AMENDED ("RULE 144A")) OR (Y) AN "ACCREDITED INVESTOR" (AS DEFINED IN RULE
501(A) OF REGULATION D UNDER THE SECURITIES ACT, AS AMENDED) WHO IS PURCHASING
THIS NOTE IN A NON-PUBLIC TRANSACTION, (3) THAT WAS NOT FORMED FOR THE PURPOSE
OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE HOLDER IS A
QUALIFIED PURCHASER), (4) THAT HAS RECEIVED THE NECESSARY CONSENT FROM ITS
BENEFICIAL OWNERS WHEN THE HOLDER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE
APRIL 30, 1996, (5) THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE
NOT AFFILIATED PERSONS OF THE DEALER AND (6) THAT IS NOT A PLAN REFERRED TO IN
PARAGRAPH (A)(1)(i)(D) OR (A)(1)(i)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (B) TO A PERSON THAT IS NOT A "U.S. PERSON" (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT), AND IS NOT ACQUIRING A BENEFICIAL
INTEREST HEREIN FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, AND, IN EACH CASE, IN COMPLIANCE
WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE
REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY
APPLICABLE JURISDICTION. THE ISSUER OF THIS NOTE HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.

 

A1-1

 

 

THE ISSUER, OR ON ITS BEHALF, THE COLLATERAL MANAGER, HAS THE RIGHT, UNDER THE
INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT IS A
U.S. PERSON AND IS NOT BOTH (A) A "QUALIFIED PURCHASER" OR AN ENTITY
BENEFICIALLY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES
OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) AND (B) (1) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (2)
AN "ACCREDITED INVESTOR" (AS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE
SECURITIES ACT, AS AMENDED) WHO IS PURCHASING THIS NOTE IN A NON-PUBLIC
TRANSACTION TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
NOTE OR AN INTEREST HEREIN WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED ("ERISA") OR INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF ERISA OR
SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION AN "OTHER PLAN LAW"), ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR AN INTEREST HEREIN WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.

 

ANY TRANSFER OF A BENEFICIAL INTEREST IN THIS NOTE IN VIOLATION OF THE FOREGOING
SHALL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY NOTICE OR INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE, THE NOTE REGISTRAR OR ANY INTERMEDIARY.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY ("DTC"), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

A1-2

 

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S NOMINEE.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE OR ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED APPLICABLE TAX CERTIFICATIONS (GENERALLY, IN THE
CASE OF U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A "UNITED STATES
PERSON" WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE
INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF
A PERSON THAT IS NOT A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING
OBLIGATIONS MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE REQUIRED TO PROVIDE ANY INFORMATION AS IS NECESSARY (IN THE SOLE
DETERMINATION OF THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT) FOR THE ISSUER,
THE TRUSTEE AND ANY PAYING AGENT TO DETERMINE THEIR OBLIGATIONS UNDER SECTIONS
1471-1474 OF THE CODE (OR ANY INTERGOVERNMENTAL AGREEMENT ENTERED INTO IN
CONNECTION THEREWITH).

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO TREAT THIS NOTE FOR
UNITED STATES FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS AND FRANCHISE TAX
PURPOSES AS AN EQUITY INTEREST IN THE ISSUER.

 

NO INVITATION, WHETHER DIRECTLY OR INDIRECTLY, MAY BE MADE TO THE PUBLIC IN THE
CAYMAN ISLANDS WITHIN THE MEANING OF SECTION 175 OF THE CAYMAN ISLANDS COMPANIES
LAW (AS AMENDED) TO SUBSCRIBE FOR THE NOTES.

A1-3

 

 

BDCA HELVETICA FUNDING, LTD.

 

[RULE 144A][REGULATION S] GLOBAL NOTE

representing

CLASS A NOTES DUE 2025

 

Up to U.S.$[300,000,000 ]1[120,000,000]2

 

A/[R][S]-[●]

 

[DATE]

 

CUSIP No.: [05544M AA1]3[G0905X AA4]4[05544M AB9]5[G0905X AB2]6

 

ISIN No.: [US05544MAA18]7[USG0905XAA49]8[US05544MAB90]9[USG0905XAB22]10

 

BDCA Helvetica Funding, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the "Issuer"), for value
received, hereby promise to pay to CEDE & CO. or registered assigns, upon
presentation and surrender of this Class A Note (except as otherwise permitted
by the Indenture referred to below), the principal sum as indicated on Schedule
A hereto on April 7, 2025 (the "Stated Maturity") except as provided below and
in the Indenture.

 

The obligations of the Issuer under this Class A Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following the realization of the Collateral
in accordance with the Indenture and the application of such amounts in
accordance with the terms of the Indenture, all claims of the Holders of Class A
Notes shall be extinguished and shall not thereafter revive. The Holder and any
beneficial owner of this Class A Note agree not to cause the filing of a
petition in bankruptcy or winding-up against the Issuer or with respect to any
Collateral (including any proceeds thereof) prior to the date which is one year
(or if longer, the applicable preference period then in effect) plus one day
after the payment in full of all Notes (and any other debt obligations of the
Issuer that have been rated upon issuance by any rating agency at the request of
the Issuer).

 

 

 

1 Insert in case of an Initial Global Note with the note “Subject to
consolidation of Global Notes pursuant to Section 2.2(b)(iv) of the Indenture”.

 

2 Insert in case of an Additional Global Note.

 

3 Insert in case of an Initial Rule 144A Global Note.

 

4 Insert in case of an Initial Regulation S Global Note.

 

5 Insert in case of an Additional Rule 144A Global Note.

 

6 Insert in case of an Additional Regulation S Global Note.

 

7 Insert in case of an Initial Rule 144A Global Note.

 

8 Insert in case of an Initial Regulation S Global Note.

 

9 Insert in case of an Additional Rule 144A Global Note.

 

10 Insert in case of an Additional Regulation S Global Note.

 

A1-4

 

 

 

The Issuer promises to pay interest, if any, on each Payment Date
commencing F                            ] (or, if any such day is not a Business
Day, the next succeeding Business Day), in accordance with Section 11.1(a) of
the Indenture. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Class A Note (or one or
more predecessor Class A Notes) is registered at the close of business on the
Record Date for such interest, which shall be the day (whether or not a Business
Day) immediately prior to such Payment Date.

 

The principal of this Class A Note matures at par and is due and payable on the
Stated Maturity, unless the principal of this Class A Note becomes due and
payable at an earlier date by declaration of acceleration, Optional Redemption,
Tax Redemption or otherwise. Notwithstanding the foregoing, the payment of
principal of this Class A Note may only occur in accordance with the Priority of
Payments.

 

U.S. Bank National Association, as custodian for DTC, is authorized to endorse
on Schedule A annexed hereto and made a part hereof the amount and date of (a)
each increase in the principal amount of this Global Note; provided that if
according to any Payment Date Report there has been such an increase on any
Global Note, that increase shall be deemed to have been endorsed on Schedule A
hereto and (b) any increase or decrease in the principal amount of this Global
Note as a result of a consolidation of Global Notes pursuant to Section
2.2(b)(iv) of the Indenture; provided that if according to any Payment Date
Report there has been such an increase or decrease on any Global Note, that
increase or decrease shall be deemed to have been endorsed on Schedule A hereto.

 

All payments made by the Issuer under this Class A Note will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by applicable law, as modified by the practice of any
relevant governmental authority, then in effect or is required pursuant to the
Issuer’s agreement with a governmental authority. If the Issuer is so required
to deduct or withhold, then the Issuer will not be obligated to pay any
additional amounts in respect of such withholding or deduction.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Authorized
Officers, this Class A Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Class A Note is one of a duly authorized issue of Class A Notes due 2025
(the "Class A Notes") issued under an amended and restated indenture dated as of
July 10, 2015, amending an Indenture dated as of April 7, 2015 (as further
amended, supplemented, restated or otherwise modified from time to time, the
"Indenture") between the Issuer and U.S. Bank National Association, as trustee
(the "Trustee", which term includes any successor trustee as permitted under the
Indenture) and, solely as expressly specified therein, in its individual
capacity. Reference is hereby made to the Indenture and all indentures
supplemental thereto for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Issuer, the Trustee and the
Holders of the Class A Notes and the terms upon which the Class A Notes are, and
are to be, authenticated and delivered. In the event of any conflict or
inconsistency between the Indenture and this Class A Note, the Indenture shall
control.

 

A1-5

 

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Transfers of this [Rule 144A][Regulation S] Global Note shall be limited to
transfers of such Global Note in whole, but not in part, to a nominee of DTC or
to a successor of DTC or such successor of DTC or such successor's nominee,
except as otherwise set forth in the Indenture.

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee shall
treat as the owner of this Class A Note (a) for the purpose of receiving
payments on this Class A Note (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is registered on the Note Register at the
close of business on the applicable Record Date and (b) on any other date for
all other purposes whatsoever (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is then registered on the Note Register,
and none of the Issuer, the Trustee or any agent of the Issuer or the Trustee
shall be affected by notice to the contrary.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Note may be exchanged for an
interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Note subject to and in accordance
with the restrictions set forth in the Indenture and in the legend attached to
this Class A Note and are otherwise transferable in accordance with DTC's rules
and procedures in use at such time. This [Rule 144A][Regulation S] Global Note
is subject to mandatory exchange for Certificated Notes under the limited
circumstances set forth in the Indenture.

 

[The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will be applicable to this Global Note insofar as
interests in this Global Note are held by Agent Members of Euroclear or
Clearstream, as the case may be.]11

 

Upon exchange of or increase in any interest represented by this [Rule
144A][Regulation S] Global Note, this [Rule 144A][Regulation S] Global Note
shall be endorsed (or deemed to have been endorsed) on Schedule A hereto to
reflect the reduction of or increase in the principal amount evidenced hereby.

 

The Class A Notes will be issued in minimum denominations of U.S.$3,500,000 and
integral multiples of U.S.$1,000 in excess thereof.

 

Title to Class A Notes shall pass by registration in the Note Register kept by
the

Note Registrar.



 

A1-6

 

  

No service charge shall be made for registration of transfer or exchange of this
Class A Note, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signature of the transferor and the transferee.

 



 



 

11 Insert in case of Regulation S Global Note.





 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE CLASS A NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND THE INDENTURE AND THE CLASS A NOTES AND ANY
MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND
THE CLASS A NOTES (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK.

 

- signature page follows -

 

A1-7

 

 

IN WITNESS WHEREOF, the Issuer has caused this Class A Note to be duly executed
as of the date first set forth above.



 

  BDCA HELVETICA FUNDING, LTD.       By:     Name:   Title: Director

 

A1-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,
as Trustee       By:       Authorized Signatory

 

A1-9

 

 

ASSIGNMENT FORM

 

For value received

 

does hereby sell, assign, and transfer to

 



     



 Please insert social security or other identifying number of assignee

 

Please print or type name and address, including zip code, of assignee:



 

       





       



  

the within Security and does hereby irrevocably constitute and appoint
_________________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.

 

Date: __________________ Your Signature

 

(Sign exactly as your name appears in the security)

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in Securities Transfer Agents Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A1-10

 

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES

 

The outstanding principal amount of the Class A Notes represented by this [Rule
144A][Regulation S] Global Note on the Closing Date is U.S.$[●]. The following
exchanges of or increases in the whole or a part of the Class A Notes
represented by this [Rule 144A][Regulation S] Global Note have been made:

 

Date exchange/
increase/decrease
made   Original principal
amount of this
[Rule
144A][Regulation
S] Global Note   Part of principal amount
of this [Rule
144A][Regulation S]
Global Note exchanged/
increased/decreased  

Remaining principal
amount of this [Rule
144A][Regulation
S] Global Note
following such
exchange/

increase/decrease

  Notation
made by
or on
behalf of
the Issuer                                                                      
                                                                               
                                                                               
                                       

 

A1-11

 

 

EXHIBIT A2

 

FORM OF CERTIFICATED CLASS A NOTE

 

[RULE 144A][REGULATION S] CERTIFICATED NOTE

representing 

CLASS A NOTES DUE 2025

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO A PERSON (1) THAT IS A "QUALIFIED PURCHASER"
(WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
"INVESTMENT COMPANY ACT") AND THE RULES THEREUNDER) OR AN ENTITY BENEFICIALLY
OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES OF SECTION
3(c)(7) OF THE INVESTMENT COMPANY ACT), (2)(X) THAT IS A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, AS
AMENDED ("RULE 144A")) OR (Y) AN "ACCREDITED INVESTOR" (AS DEFINED IN RULE
501(A) OF REGULATION D UNDER THE SECURITIES ACT, AS AMENDED) WHO IS PURCHASING
THIS NOTE IN A NON-PUBLIC TRANSACTION, (3) THAT WAS NOT FORMED FOR THE PURPOSE
OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE HOLDER IS A
QUALIFIED PURCHASER), (4) THAT HAS RECEIVED THE NECESSARY CONSENT FROM ITS
BENEFICIAL OWNERS WHEN THE HOLDER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE
APRIL 30, 1996, (5) THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE
NOT AFFILIATED PERSONS OF THE DEALER AND (6) THAT IS NOT A PLAN REFERRED TO IN
PARAGRAPH (A)(1)(i)(D) OR (A)(1)(i)(E) OF RULE 144A OR A TRUST FUND REFERRED TO
IN PARAGRAPH (A)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, IF
INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE BENEFICIARIES OF
THE PLAN OR (B) TO A PERSON THAT IS NOT A "U.S. PERSON" (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT), AND IS NOT ACQUIRING A BENEFICIAL
INTEREST HEREIN FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S, AND, IN EACH CASE, IN COMPLIANCE
WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE
REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY
APPLICABLE JURISDICTION. THE ISSUER OF THIS NOTE HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.

 

A2-1

 

 

THE ISSUER, OR ON ITS BEHALF, THE COLLATERAL MANAGER, HAS THE RIGHT, UNDER THE
INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT IS A
U.S. PERSON AND IS NOT BOTH (A) A "QUALIFIED PURCHASER" OR AN ENTITY
BENEFICIALLY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS (AS DEFINED FOR PURPOSES
OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) AND (B)(1) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (2)
AN "ACCREDITED INVESTOR" (AS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE
SECURITIES ACT, AS AMENDED) WHO IS PURCHASING THIS NOTE IN A NON-PUBLIC
TRANSACTION TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
NOTE OR AN INTEREST HEREIN WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED ("ERISA") OR THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),
AND (B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT
TO ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF ERISA OR
SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION AN "OTHER PLAN LAW"), ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR AN INTEREST HEREIN WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE OR ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED APPLICABLE TAX CERTIFICATIONS (GENERALLY, IN THE
CASE OF U.S. FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR
APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A "UNITED STATES
PERSON" WITHIN THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE
INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF
A PERSON THAT IS NOT A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING
OBLIGATIONS MAY RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE,
INCLUDING U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.

 

A2-2

 

  

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE REQUIRED TO PROVIDE ANY INFORMATION AS IS NECESSARY (IN THE SOLE
DETERMINATION OF THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT) FOR THE ISSUER,
THE TRUSTEE AND ANY PAYING AGENT TO DETERMINE THEIR OBLIGATIONS UNDER SECTIONS
1471-1474 OF THE CODE (OR ANY INTERGOVERNMENTAL AGREEMENT ENTERED INTO IN
CONNECTION THEREWITH).

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO TREAT THIS NOTE FOR
UNITED STATES FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS AND FRANCHISE TAX
PURPOSES AS AN EQUITY INTEREST IN THE ISSUER.

 

NO INVITATION, WHETHER DIRECTLY OR INDIRECTLY, MAY BE MADE TO THE PUBLIC IN THE
CAYMAN ISLANDS WITHIN THE MEANING OF SECTION 175 OF THE CAYMAN ISLANDS COMPANIES
LAW (AS AMENDED) TO SUBSCRIBE FOR THE NOTES.

 

A2-3

 

 

BDCA HELVETICA FUNDING, LTD.

 

[RULE 144A][REGULATION S] CERTIFICATED NOTE
representing

CLASS A NOTES DUE 2025

 

U.S.$ [●]

 

A/C-[●]

 

[DATE]

 

CUSIP No.: [05544M AA1]12[G0905X AA4]13

 

ISIN No.: [US05544MAA18]14[USG0905XAA49]15

 

BDCA Helvetica Funding, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the "Issuer"), for value
received, hereby promise to pay to
[                                                ], or registered assigns, upon
presentation and surrender of this Class A Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of
[                                                ] UNITED STATES DOLLARS
(U.S.$[●]) on April 7, 2025 (the "Stated Maturity") except as provided below and
in the Indenture.

 

The obligations of the Issuer under this Class A Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Collateral in
accordance with the Indenture, and following the realization of the Collateral
in accordance with the Indenture and the application of such amounts in
accordance with the terms of the Indenture, all claims of Holders of the Class A
Notes shall be extinguished and shall not thereafter revive. The Holder and any
beneficial owner of this Class A Note agree not to cause the filing of a
petition in bankruptcy or winding-up against the Issuer or with respect to any
Collateral (including any proceeds thereof) prior to the date which is one year
(or if longer, the applicable preference period then in effect) plus one day
after the payment in full of all Notes (and any other debt obligations of the
Issuer that have been rated upon issuance by any rating agency at the request of
the Issuer).

 

The Issuer promises to pay interest, if any, on each Payment Date commencing [
_______________] (or, if any such day is not a Business Day, the next succeeding
Business Day) in accordance with Section 11.1(a) of the Indenture. The interest
so payable on any Payment Date will, as provided in the Indenture, be paid to
the Person in whose name this Class A Note (or one or more predecessor Class A
Notes) is registered at the close of business on the Record Date for such
interest, which shall be the day (whether or not a Business Day) immediately
prior to such Payment Date.

 



 

 

12 Insert in case of Rule 144A Global Note.

 

13 Insert in case of Regulation S Global Note.

 

14 Insert in case of Rule 144A Global Note.

 

15 Insert in case of Regulation S Global Note.

 

A2-4

 

  

The principal of this Class A Note matures at par and is due and payable on the
Stated Maturity, unless the principal of such Class A Note becomes due and
payable at an earlier date by declaration of acceleration or otherwise.
Notwithstanding the foregoing, the payment of principal of this Class A Notes
may only occur in accordance with the Priority of Payments.

 

All payments made by the Issuer under this Class A Note will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by applicable law, as modified by the practice of any
relevant governmental authority, then in effect or is required pursuant to the
Issuer’s agreement with a governmental authority. If the Issuer is so required
to deduct or withhold, then the Issuer will not be obligated to pay any
additional amounts in respect of such withholding or deduction.

 

Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Authorized
Officers, this Class A Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Class A Note is one of a duly authorized issue of Class A Notes due 2025
(the "Class A Notes") issued under an amended and restated indenture dated as of
July 10, 2015, amending and restating an indenture dated as of April 7, 2015 (as
further amended, supplemented, restated or otherwise modified from time to time,
the "Indenture") between the Issuer and U.S. Bank National Association, as
trustee (the "Trustee", which term includes any successor trustee as permitted
under the Indenture) and, solely as expressly specified therein, in its
individual capacity. Reference is hereby made to the Indenture and all
indentures supplemental thereto for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Issuer, the
Trustee and the Holders of the Class A Notes and the terms upon which the Class
A Notes are, and are to be, authenticated and delivered. In the event of any
conflict or inconsistency between the Indenture and this Class A Note, the
Indenture shall control.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Transfers of this Note shall be limited to transfers made in accordance with the
restrictions set forth in the Indenture referred to herein.

 



A2-5

 

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee shall
treat as the owner of this Class A Note (a) for the purpose of receiving
payments on this Class A Note (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is registered on the Note Register at the
close of business on the applicable Record Date and (b) on any other date for
all other purposes whatsoever (whether or not this Class A Note is overdue), the
Person in whose name this Class A Note is then registered on the Note Register,
and none of the Issuer, the Trustee or any agent of the Issuer or the Trustee
shall be affected by notice to the contrary.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

This [Rule 144A][Regulation S] Certificated Note may be exchanged for an
interest in, or transferred to a transferee taking an interest in, a [Regulation
S][Rule 144A] Certificated Note subject to and in accordance with the
restrictions set forth in the Indenture and in the legend attached to this Class
A Note.

 

The Class A Notes will be issued in minimum denominations of U.S.$3,500,000 and
integral multiples of U.S.$1,000 in excess thereof.

 

Title to Class A Notes shall pass by registration in the Note Register kept by
the Note Registrar.

 

No service charge shall be made for registration of transfer or exchange of this
Class A Note, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signature of the transferor and the transferee.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE CLASS A NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND THE INDENTURE AND THE CLASS A NOTES AND ANY
MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND
THE CLASS A NOTES (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK.

 

- signature page follows -

 

A2-6

 

 

IN WITNESS WHEREOF, the Issuer has caused this Class A Note to be duly executed
as of the date first set forth above.

 

  BDCA HELVETICA FUNDING, LTD.       By:     Name:   Title: Director

 

A2-7

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,
as Trustee       By:       Authorized Signatory

 

A2-8

 

 

Assignment Form

 

For value received

 

does hereby sell, assign, and transfer to

 

       



Please insert social security or other identifying number of assignee

 

Please print or type name and address, including zip code, of assignee:

 

       

       

 

the within Security and does hereby irrevocably constitute and appoint
_________________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.

 

Date: __________________ Your Signature

 

(Sign exactly as your name appears in the security)

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in Securities Transfer Agents Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A2-9

 

 

EXHIBIT B

 

FORMS OF TRANSFER AND EXCHANGE CERTIFICATES

 

 

 

 

EXHIBIT B1

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF RULE 144A GLOBAL NOTE OR
CERTIFICATED NOTE TO REGULATION S GLOBAL NOTE

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

Re:BDCA Helvetica Funding, Ltd. (the "Issuer")

Class A Notes due 2025 (the "Notes")

 

Reference is hereby made to the Amended and Restated Indenture dated as of July
10, 2015, amending an indenture dated as of April 7, 2015 (as further amended
from time to time, the "Indenture") between the Issuer and U.S. Bank National
Association, as Trustee and, solely as expressly specified therein, in its
individual capacity. Capitalized terms used but not defined herein shall have
the meanings given them in the Indenture.

 

This letter relates to U.S. $_________ aggregate principal amount of Notes which
are held in the form of a [Rule 144A Global Note] [Certificated Note] in the
name of [ ] (the "Transferor") to effect the transfer of the Notes or interest
in the Notes in exchange for an equivalent beneficial interest in a Regulation S
Global Note.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to [               ]
(the "Transferee") in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the "Securities Act") and the transfer
restrictions set forth in the Indenture and the legends attached to such Notes
and that:

 

a.          the offer of such Notes was not made to a person in the United
States;

 

b.          at the time the buy order was originated, the Transferee was outside
the United States or the Transferor and any person acting on its behalf
reasonably believed that the Transferee was outside the United States;

 

c.          no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;

 

d.          none of the Transferor or any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Securities Act) or any other
Person acting on any of their behalf has engaged, in connection with such Notes,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act;

 

e.          the Transferor has not solicited offers for such Notes, and has not
arranged commitments to purchase such Notes, except in accordance with the
Indenture and any applicable U.S. federal and state securities laws and the
securities laws of any other jurisdiction in which such Notes have been offered;

 

B1-1

 

 

f.          the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

g.          the Transferee is not a U.S. Person.

  

- signature page follows -

 

B1-2

 

 

The Transferor understands that the Issuer, the Sole Shareholder, the Collateral
Manager and the Trustee and their respective counsel will rely upon the accuracy
and truth of the foregoing representations, and the Transferor hereby consents
to such reliance.

 

  (Name of Transferor)       By:   Name:   Title:

 

Dated: ________ ,

 

BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

B1-3

 

 



 

EXHIBIT B2

 

FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED NOTES

 

[DATE]       

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

Re:BDCA Helvetica Funding, Ltd. (the "Issuer")

Class A Notes due 2025

 

Reference is hereby made to the Amended and Restated Indenture dated as of July
10, 2015, amending an indenture dated as of April 7, 2015 (as further amended
from time to time, the "Indenture") between the Issuer and U.S. Bank National
Association, as Trustee and, solely as expressly specified therein, in its
individual capacity. Capitalized terms not defined in this Certificate shall
have the meanings ascribed to them in the Indenture.

 

This letter relates to U.S.$_______ aggregate outstanding principal amount of
Class A Notes (the "Notes"), in the form of one or more Certificated Notes to
effect the transfer of the Notes to _____________ (the "Transferee").

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:

 

(a)(1)(x) a "qualified institutional buyer" that is not a broker-dealer which
owns and invests on a discretionary basis less than U.S.$25,000,000 in
securities of issuers that are not affiliated persons of the dealer and is not a
plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under
the Securities Act or a fund referred to in paragraph (a)(1)(i)(f) of Rule 144A
under the Securities Act that holds the assets of such a plan, if investment
decisions with respect to the plan are made by beneficiaries of the plan, who is
purchasing the Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A thereunder or (y) an "accredited investor"
(as defined in Rule 501(a) of Regulation D under the Securities Act) who is
purchasing the Notes in a non-public transaction, who is also a "qualified
purchaser" (within the meaning of the Investment Company Act of 1940, as amended
(the "Investment Company Act"), and the rules thereunder, a "Qualified
Purchaser") or an entity beneficially owned exclusively by Qualified Purchasers
or (2) a person that is not a "U.S. person" as defined in Regulation S under the
Securities Act, and is acquiring the Certificates in an offshore transaction (as
defined in Regulation S) in reliance on the exemption from Securities Act
registration provided by Regulation S; and

 

B2-1

 

 

(b) acquiring the Notes for its own account (and not for the account of any
other Person) in a minimum denomination of U.S.$3,500,000 and in integral
multiples of U.S.$1,000 in excess thereof.

 

The Transferee further represents, warrants and covenants for the benefit of the
Issuer as follows:

 

1.         It understands that the Notes are being offered only in a transaction
not involving any public offering in the United States of America within the
meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future it decides to offer,
resell, pledge or otherwise transfer the Notes, such Notes may be offered,
resold, pledged or otherwise transferred only in accordance with the provisions
of the Indenture and the legends on such Notes, including any requirement for
written certifications. In particular, it understands that the Notes may be
transferred only to a person that is either (a) both (1)(x) a Qualified
Purchaser or (y) an entity owned (or in the case of Qualified Purchasers,
beneficially owned) exclusively by Qualified Purchasers and (2)(x) a "qualified
institutional buyer" that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under the Securities Act or a fund
referred to in paragraph (a)(1)(i)(f) of Rule 144A under the Securities Act that
holds the assets of such a plan, if investment decisions with respect to the
plan are made by beneficiaries of the plan, who is purchasing the Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder or (y) an "accredited investor" (as defined in Rule 501(a) of
Regulation D under the Securities Act) who is purchasing the Notes in a
non-public transaction or (b) a person that is not a "U.S. person" as defined in
Regulation S under the Securities Act, and is acquiring the Notes in an offshore
transaction (as defined in Regulation S thereunder) in reliance on the exemption
from registration provided by Regulation S. It acknowledges that no
representation is made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. It
understands that the Issuer has not been registered under the Investment Company
Act, and that the Issuer is exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act. It understands and acknowledges
that the Issuer has the right, under the Indenture, to compel any beneficial
owner of an interest in the Notes that fails to comply with the foregoing
requirements to sell its interest in such Notes, or may sell such interest on
behalf of such owner.

 



B2-2

 

 

2.         In connection with its purchase of the Notes: (i) none of the Issuer,
the Sole Shareholder, the Collateral Manager, the Liquidation Agent, the
Trustee, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for it; (ii) it is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Sole Shareholder, the Collateral Manager, the Liquidation Agent, the Trustee,
the Collateral Administrator or any of their respective Affiliates; (iii) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary, and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Issuer, the Sole Shareholder, the Collateral Manager, the
Liquidation Agent, the Trustee, the Collateral Administrator or any of their
respective Affiliates; (iv) it will hold and transfer at least the minimum
denomination of such Notes; (v) it was not formed for the purpose of investing
in the Notes; (vi) it has received the necessary consent from its beneficial
owners if the holder is a private investment company formed before April 30,
1996, (vii) it is a sophisticated investor and is purchasing the Notes with a
full understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks; (viii) none of it or any
of its affiliates (as such term is defined in Rule 501(b) of Regulation D under
the Securities Act) or any other Person acting on any of their behalf has
engaged or will engage, in connection with such Notes, in any form of (A)
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act or (B) directed selling efforts within the meaning of
Rule 902(c) of Regulation S thereunder; (ix) it has not solicited and will not
solicit offers for such Notes, and has not arranged and will not arrange
commitments to purchase such Notes, except in accordance with the Indenture and
any applicable U.S. federal and state securities laws and the securities laws of
any other jurisdiction in which such Notes have been offered; and (x) it has not
acquired any Note as part of a plan to reduce, avoid or evade U.S. Federal
income tax.

 

3.         (i) It is a "qualified institutional buyer" as defined in Rule 144A
under the Securities Act or an "accredited investor" as defined in Rule 501(a)
of Regulation D under the Securities Act who is purchasing the Notes in a
non-public transaction, and also a Qualified Purchaser for purposes of Section
3(c)(7) of the Investment Company Act (or an entity beneficially owned
exclusively by Qualified Purchasers), or (y) it is a person that is not a "U.S.
person" as defined in Regulation S under the Securities Act, and is acquiring
the Certificates in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from Securities Act registration provided by
Regulation S; (ii) it is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act; (iii) it is not a broker
dealer which owns and invests on a discretionary basis less than U.S.$25,000,000
in securities of issuers that are not affiliated persons of the dealer and is
not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A
under the Securities Act or a trust fund referred to in paragraph (a)(1)(i)(f)
of Rule 144A under the Securities Act that holds the assets of such a plan, if
investment decisions with respect to the plan are made by beneficiaries of the
plan; (iv) it agrees that it shall not hold any Notes for the benefit of any
other person, that it shall at all times be the sole beneficial owner thereof
for purposes of the Investment Company Act and all other purposes and that it
shall not sell participation interests in the Notes or enter into any other
arrangement pursuant to which any other person shall be entitled to a beneficial
interest in the distributions on the Notes; and (v) it will hold and transfer at
least the minimum denomination of the Notes and provide notice of the relevant
transfer restrictions to subsequent transferees, including that it may be
relying on the exemption from registration under the Securities Act provided by
Rule 144A thereunder.

 

4.         It represents, warrants and agrees that (a) its acquisition, holding
and disposition of the Notes or an interest therein will not result in a
non-exempt prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") or the Internal Revenue Code of 1986, as
amended (the "Code"), and (b) if it is a governmental, church, non-U.S. or other
plan which is subject to any state, local, other federal or non-U.S. law or
regulation that is substantially similar to the prohibited transaction
provisions of ERISA or Section 4975 of the Code (any such law or regulation an
"Other Plan Law"), its acquisition, holding and disposition of such Notes will
not constitute or result in a non-exempt violation of any such Other Plan Law.

 

B2-3

 

 

5.         It is ______ (check if applicable) a "United States person" within
the meaning of Section 7701(a)(30) of the Code, and a properly completed and
signed Internal Revenue Service Form W-9 (or applicable successor form) is
attached hereto; or ______ (check if applicable) not a "United States person"
within the meaning of Section 7701(a)(30) of the Code, and a properly completed
and signed applicable Internal Revenue Service Form W-8 (or applicable successor
form) is attached hereto with all required attachments. It understands and
acknowledges that failure to provide the Issuer or the Trustee with the
applicable tax certifications or the failure to meet its Noteholder Reporting
Obligations may result in withholding or back-up withholding from payments to it
in respect of the Notes.

 

6.         It hereby agrees to provide the Issuer, Trustee and any Paying Agent
(i) any information as is necessary (in the sole determination of the Issuer,
the Trustee or any Paying Agent, as applicable) for the Issuer, the Trustee and
any Paying Agent to determine whether it is a specified United States person as
defined in Section 1473(3) of the Code (a "specified United States person"), a
United States owned foreign entity as described in Section 1471(d)(3) of the
Code (a "United States owned foreign entity") or a foreign financial institution
as defined in Section 1471(d)(4) of the Code and (ii) any additional information
that the Issuer or its agent requests in connection with Sections 1471-1474 of
the Code (or any intergovernmental agreement entered into in connection
therewith). If it is a specified United States person or a United States owned
foreign entity, it also hereby agrees to (x) provide the Issuer and Trustee its
name, address, U.S. taxpayer identification number, if it is a United States
owned foreign entity, the name, address and taxpayer identification number of
each of its "substantial United States owners" (as defined in Section 1473(2) of
the Code) and any other information requested by the Issuer or its agent upon
request and (y) update any such information provided in clause (x) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required. It understands and acknowledges that the
Issuer may provide such information and any other information concerning its
investment in the Notes to the U.S. Internal Revenue Service or other tax
authority. It understands and acknowledges that the Issuer has the right, under
the Indenture, to compel any beneficial owner of an interest in the Notes that
fails to comply with the foregoing requirements to sell its interest in such
Notes, or may sell such interest on behalf of such owner.

 

7.         If it is not a "United States person" (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), or (B) it is a person that is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan and (iii) it
is not subject to withholding under Sections 1471-1474 of the Code.

 

8.         It hereby represents and warrants that it is not an Affected Bank and
it agrees and acknowledges that no transfer of a Note to an Affected Bank will
be effective and none of the Issuer, the Trustee or the Note Registrar will
recognize any such transfer, unless such transfer is specifically authorized by
the Issuer in writing. An "Affected Bank" is a "bank" for purposes of Section
881 of the Code or an entity affiliated with such a bank that is not any of the
following: (x) a United States person (within the meaning of Section 7701(a)(30)
of the Code), (y) an entity that treats all income from its Notes as effectively
connected with its conduct of a trade or business within the United States (as
such terms are used in Section 864(c) of the Code or (z) entitled to the
benefits of an income tax treaty with the United States under which withholding
taxes on interest payments made by obligors resident in the United States to
such bank are reduced to 0% and is not subject to withholding under Sections
1471-1474 of the code.

 

B2-4

 

 

9.         It agrees not to seek to commence, institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. Federal or State bankruptcy or similar laws prior to the
date which is one year and one day (or if longer, any applicable preference
period) after the payment in full of all Notes and any other debt obligations of
the Issuer that have been rated upon issuance by any rating agency at the
request of the Issuer.

 

10.       To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to
the Trustee, impose additional transfer restrictions on the Notes to comply with
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.

 

11.       It will provide notice to each person to whom it proposes to transfer
any interest in the Notes of the transfer restrictions and representations set
forth in Section 2.5 (Registration, Registration of Transfer and Exchange) of
the Indenture, including the Exhibits referenced therein, Sections 2.11 and 2.12
of the Indenture, and the legends on the Notes.

 

12.       It understands that the Issuer, the Sole Shareholder, the Collateral
Manager, the Liquidation Agent and the Trustee and their respective counsel will
rely upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.

 

13.       It is not a member of the public in the Cayman Islands.

 

[The remainder of this page has been intentionally left blank.]

 

B2-5

 

 

Name of Purchaser:       Dated:           By:   Name:   Title:  

 

Outstanding principal amount of Class A Notes: U.S.$ [                   ]  
Taxpayer identification number:   Address for notices: Wire transfer information
for payments:       Bank:       Address:       Bank ABA#:       Account #:    
Telephone: FAO:     Facsimile: Attention:

 

Attention:

 

Denominations of certificates (if more than one): Registered name:

 

cc:BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

B2-6

 

 

EXHIBIT B3

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF REGULATION S
GLOBAL NOTE OR CERTIFICATED NOTE TO RULE 144A GLOBAL NOTE

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

Re: BDCA Helvetica Funding, Ltd. (the "Issuer") Class A Notes due 2025 (the
"Notes")

 

Reference is hereby made to the Amended and Restated Indenture dated as of July
10, 2015, amending an indenture dated as of April 7, 2015 (as further amended
from time to time, the "Indenture") between the Issuer and U.S. Bank National
Association, as Trustee and, solely as expressly specified therein, in its
individual capacity. Capitalized terms used but not defined herein shall have
the meanings given them in the Indenture.

 

This letter relates to U.S. $                      aggregate principal amount of
Notes which are held in the form of a [Regulation S] [Global Note][Certificated
Note] representing Class A Notes in the name
of                                          (the "Transferor") to effect the
transfer of the Notes or interest in the Notes in exchange for an equivalent
beneficial interest in a [Rule 144A Global Note] representing Class A Notes.

 

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred
to                                         (the "Transferee") (i) in accordance
with the transfer restrictions set forth in the Indenture and the legends
attached to such Notes and (ii) in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the "Securities Act") (if such
transfer is made pursuant to Rule 144A under the Securities Act), and it
reasonably believes that the Transferee is purchasing the Notes for its own
account or an account with respect to which the Transferee exercises sole
investment discretion, the Transferee and any such account is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act or an
"accredited investor" as defined in Rule 501(a) of Regulation D under the
Securities Act who is purchasing the Notes in a non-public transaction, and also
a “qualified purchaser” (within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), a “Qualified Purchaser”) or an
entity beneficially owned exclusively by Qualified Purchasers and is purchasing
such Notes in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction. The Transferor further certifies that it has notified
the Transferee that it may be relying on the exemption from registration under
the Securities Act provided by Rule 144A thereunder. The Transferor further
certifies (a) that none of itself or any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Securities Act) or any other
Person acting on any of their behalf, has engaged, in connection with such
Notes, in general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act; and (b) that it has not solicited offers for
such Notes, and has not arranged commitments to purchase such Notes, except in
accordance with the Indenture and any applicable U.S. federal and state
securities laws and the securities laws of any other jurisdiction in which such
Notes have been offered.

 

B3-1

 

 

The Transferor understands that the Issuer, the Sole Shareholder, the Collateral
Manager, the Liquidation Agent, the Trustee, the Collateral Administrator and
their counsel will rely upon the accuracy and truth of the foregoing
representations, and the Transferor hereby consents to such reliance.

 

  (Name of Transferor)       By:   Name: Dated:  _________, Title:

 

cc:BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor

3 New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

B3-2

 

 

EXHIBIT B4

 

FORM OF TRANSFEREE CERTIFICATE OF RULE 144A GLOBAL NOTE

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

Re:BDCA Helvetica Funding, Ltd. (the "Issuer") Class A Notes due 2025

 

Reference is hereby made to the Amended and Restated Indenture dated as of July
10, 2015, amending an indenture dated as of April 7, 2015 (as further amended
from time to time, the "Indenture") between the Issuer and U.S. Bank National
Association, as Trustee and, solely as expressly specified therein, in its
individual capacity. Capitalized terms used but not defined herein shall have
the meanings given them in the Indenture.

 

This letter relates to                         Aggregate Outstanding Amount of
the Class A Notes (the "Notes") which are to be transferred to the undersigned
transferee (the "Transferee") in the form of a Rule 144A Global Note
representing Class A Notes pursuant to Section 2.5(e) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:

 

(a)          a "qualified institutional buyer" as defined in Rule 144A under the
Securities Act (a "Qualified Institutional Buyer") or an "accredited investor"
as defined in Rule 501(a) of Regulation D under the Securities Act (an
"Accredited Investor") who is purchasing the Notes in a non-public transaction,
who is also a "qualified purchaser" (within the meaning of the Investment
Company Act of 1940, as amended (the "Investment Company Act") and the rules
thereunder, a "Qualified Purchaser") or an entity beneficially owned exclusively
by Qualified Purchasers, and is acquiring the Notes in reliance on the exemption
from Securities Act registration provided by Rule 144A thereunder; and

 

(b)          acquiring the Notes for its own account (and not for the account of
any other Person) in a minimum denomination of U.S.$3,500,000 and in integral
multiples of U.S.$1,000 in excess thereof.

 

The Transferee further represents, warrants and agrees as follows:

 

B4-1

 

 

1.            In connection with the purchase of the Notes: (A) none of the
Issuer, the Sole Shareholder, the Liquidation Agent, the Collateral Manager, the
Trustee, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for the Transferee; (B)
the Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Sole Shareholder, the Liquidation Agent, the Collateral
Manager, the Trustee, the Collateral Administrator or any of their respective
Affiliates; (C) the Transferee has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisors to the extent it
has deemed necessary and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to the
Indenture) based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by the Issuer, the Sole
Shareholder, the Liquidation Agent, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective Affiliates; (D) the
Transferee is both (x)(1) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A or a trust fund referred to in paragraph (a)(1)(i)(f) of Rule 144A
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan or (2) an Accredited Investor who
is purchasing the Notes in a non-public transaction and (y) a Qualified
Purchaser for purposes of Section 3(c)(7) of the Investment Company Act or an
entity beneficially owned exclusively by Qualified Purchasers; (E) the
Transferee is acquiring its interest in such Notes for its own account for
investment and not with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act; (F) the Transferee was not formed
for the purpose of investing in such Notes; (G) the Transferee has received the
necessary consent from its beneficial owners if the holder is a private
investment company formed before April 30, 1996, (H) the Transferee understands
that the Issuer may receive a list of participants holding interests in the
Notes from one or more book-entry depositories; (I) the Transferee will hold and
transfer at least the minimum denomination of such Notes; (J) the Transferee is
a sophisticated investor and is purchasing the Notes with a full understanding
of all of the terms, conditions and risks thereof, and it is capable of assuming
and willing to assume those risks; (K) the Transferee will provide notice of the
relevant transfer restrictions to subsequent transferees, including that the
Transferee may be relying on the exemption from registration under the
Securities Act provided by Rule 144A thereunder; (L) none of the Transferee or
any of its affiliates (as such term is defined in Rule 501(b) of Regulation D
under the Securities Act) or any other Person acting on any of their behalf has
engaged or will engage, in connection with such Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act; (M) the Transferee has not solicited and will not solicit offers
for such Notes and has not arranged and will not arrange commitments to purchase
such Notes, except in accordance with the Indenture and any applicable U.S.
federal and state securities laws and the securities laws of any other
jurisdiction in which such Notes have been offered; and (N) the Transferee is
not acquiring any Note as part of a plan to reduce, avoid or evade U.S. Federal
income tax.

 

B4-2

 

 

2.            The Transferee understands that the Notes are being offered only
in a transaction not involving any public offering in the United States of
America within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future the
Transferee decides to offer, resell, pledge or otherwise transfer the Notes,
such Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of the Indenture and the legend on such Notes,
including any requirement for written certifications. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is either (a) both (1)(x) a "qualified purchaser" (as defined in the Investment
Company Act, and the rules thereunder) or (y) an entity owned (or in the case of
Qualified Purchasers, beneficially owned) exclusively by one or more "qualified
purchasers" and (2)(x) a "qualified institutional buyer" that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A or a trust fund referred to in paragraph (a)(1)(i)(f) of Rule 144A
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan, who is purchasing the Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder or (y) an "accredited investor" (as defined in Rule 501(a) of
Regulation D under the Securities Act) who is purchasing the Notes in a
non-public transaction or (b) a person that is not a "U.S. person" as defined in
Regulation S under the Securities Act, and is acquiring the Notes in an offshore
transaction (as defined in Regulation S thereunder) in reliance on the exemption
from registration provided by Regulation S. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that the Issuer has not been registered under the
Investment Company Act, and that the Issuer is exempt from registration as such
by virtue of Section 3(c)(7) of the Investment Company Act. The Transferee
understands and acknowledges that the Issuer has the right, under the Indenture,
to compel any beneficial owner of an interest in the Notes that fails to comply
with the foregoing requirements to sell its interest in such Notes, or may sell
such interest on behalf of such owner.

 

3.            The Transferee will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in Section 2.5 (Registration, Registration of Transfer
and Exchange) of the Indenture, including the Exhibits referenced therein,
Sections 2.11 and 2.12 of the Indenture, and the legends on the Notes.

 

4.            The Transferee represents, warrants and agrees that (a) its
acquisition, holding and disposition of the Notes or an interest therein will
not result in a non-exempt prohibited transaction under the Employee Retirement
Income Security Act of 1974, as amended ("ERISA") or the Internal Revenue Code
of 1986, as amended (the "Code"), and (b) if it is a governmental, church,
non-U.S. or other plan which is subject to any state, local, other federal or
non-U.S. law or regulation that is substantially similar to the prohibited
transaction provisions of ERISA or Section 4975 of the Code (any such law or
regulation an "Other Plan Law"), its acquisition, holding and disposition of
such Notes or an interest therein will not constitute or result in a non-exempt
violation of any such Other Plan Law.

 

5.            The Transferee agrees not to seek to commence, institute against,
or join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation Proceedings,
or other Proceedings under U.S. Federal or State bankruptcy or similar laws
prior to the date which is one year and one day (or if longer, any applicable
preference period) after the payment in full of all Notes and any other debt
obligations of the Issuer that have been rated upon issuance by any rating
agency at the request of the Issuer.

 

6.            The Transferee is ______ (check if applicable) a "United States
person" within the meaning of Section 7701(a)(30) of the Code, and a properly
completed and signed Internal Revenue Service Form W-9 (or applicable successor
form) is attached hereto; or ______ (check if applicable) not a "United States
person" within the meaning of Section 7701(a)(30) of the Code, and a properly
completed and signed applicable Internal Revenue Service Form W-8 (or applicable
successor form) is attached hereto with all required attachments. The Transferee
understands and acknowledges that failure to provide the Issuer or the Trustee
with the applicable tax certifications or the failure to meet its Noteholder
Reporting Obligations may result in withholding or back-up withholding from
payments to the Transferee in respect of the Notes.

 

B4-3

 

 

7.            If the Transferee is not a "United States person" (as defined in
Section 7701(a)(30) of the Code), the Transferee hereby represents that (i)
either (A) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), or (B) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan and (iii) it is not subject to withholding under Sections
1471-1474 of the Code.

 

8.            The Transferee hereby agrees to provide the Issuer, Trustee and
any Paying Agent (i) any information as is necessary (in the sole determination
of the Issuer, Trustee or any Paying Agent, as applicable) for the Issuer,
Trustee and any Paying Agent to determine whether it (or any Person through
which it holds the Notes) is a specified United States person as defined in
Section 1473(3) of the Code (a "specified United States person"), a United
States owned foreign entity as described in Section 1471(d)(3) of the Code (a
"United States owned foreign entity") or a foreign financial institution as
defined in Section 1471(d)(4) of the Code and (ii) any additional information
that the Issuer or its agent requests in connection with Sections 1471-1474 of
the Code (or any intergovernmental agreement entered into in connection
therewith). If the Transferee is a specified United States person or a United
States owned foreign entity, it also hereby agrees to (x) provide the Issuer and
Trustee its name, address, U.S. taxpayer identification number, if it is a
United States owned foreign entity, the name, address and taxpayer
identification number of each of its "substantial United States owners" (as
defined in Section 1473(2) of the Code) and any other information requested by
the Issuer or its agent upon request and (y) update any such information
provided in clause (x) promptly upon learning that any such information
previously provided has become obsolete or incorrect or is otherwise required.
The Transferee understands and acknowledges that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service or other tax authority. The Transferee
understands and acknowledges that the Issuer has the right, under the Indenture,
to compel any beneficial owner of an interest in the Notes that fails to comply
with the foregoing requirements to sell its interest in such Notes, or may sell
such interest on behalf of such owner.

 

9.            The Transferee hereby represents and warrants that it is not an
Affected Bank and it agrees and acknowledges that no transfer of a Note to an
Affected Bank will be effective and none of the Issuer, the Trustee or the Note
Registrar will recognize any such transfer, unless such transfer is specifically
authorized by the Issuer in writing. An "Affected Bank" is a "bank" for purposes
of Section 881 of the Code or an entity affiliated with such a bank that is not
any of the following: (x) a United States person (within the meaning of Section
7701(a)(30) of the Code), (y) an entity that treats all income from its Notes as
effectively connected with its conduct of a trade or business within the United
States (as such terms are used in Section 864(c) of the Code or (z) entitled to
the benefits of an income tax treaty with the United States under which
withholding taxes on interest payments made by obligors resident in the United
States to such bank are reduced to 0% and is not subject to withholding under
Sections 1471-1474 of the Code.

 

B4-4

 

 

10.           To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice
to the Trustee, impose additional transfer restrictions on the Notes to comply
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make representations to the Issuer in connection with such compliance.

 

11.           The Transferee understands that the Issuer, the Sole Shareholder,
the Liquidation Agent, the Collateral Manager, the Trustee, the Collateral
Administrator and their respective counsel will rely upon the accuracy and truth
of the foregoing representations, and the Transferee hereby consents to such
reliance.

 

12.           The Transferee is aware that, except as otherwise provided in the
Indenture, the Notes being sold to it, if any, in reliance on 144A will be
represented by a Rule 144A Global Note, and that beneficial interests therein
may be held only through DTC.

 

13.           The Transferee is not a member of the public in the Cayman
Islands.

 

Name of Purchaser:   Dated:           By:   Name:   Title:  

 

Aggregate Outstanding Amount of Notes: U.S.$______

 

cc:BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor

3 New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

B4-5

 

 

EXHIBIT B5

 

FORM OF TRANSFEREE CERTIFICATE OF REGULATION S GLOBAL NOTE

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

Re:BDCA Helvetica Funding, Ltd. (the "Issuer") Class A Notes due 2025

 

Reference is hereby made to the Amended and Restated Indenture dated as of July
10, 2015, amending an indenture dated as of April 7, 2015 (as further amended
from time to time, the "Indenture") between the Issuer and U.S. Bank National
Association, as Trustee and, solely as expressly specified therein, in its
individual capacity. Capitalized terms not defined in this Certificate shall
have the meanings ascribed to them in the Indenture.

 

This letter relates to_________ Aggregate Outstanding Amount of the Class A
Notes (the "Notes"), which are to be transferred to the undersigned transferee
(the "Transferee") in the form of a Regulation S Global Note of such Class
pursuant to Section 2.5(e) of the Indenture.

 

In connection with such transfer, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a person that is not a "U.S.
person" as defined in Regulation S under the Securities Act (a "U.S. Person"),
and is acquiring the Notes in an offshore transaction (as defined in Regulation
S) in reliance on, and in accordance with, the exemption from Securities Act
registration provided by Regulation S.

 

 

 

 

The Transferee further represents, warrants and agrees as follows:

 

1.          In connection with the purchase of the Notes: (A) none of the
Issuer, the Sole Shareholder, the Liquidation Agent, the Collateral Manager, the
Trustee, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for the Transferee; (B)
the Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Sole Shareholder, the Liquidation Agent, the Collateral
Manager, the Trustee, the Collateral Administrator or any of their respective
Affiliates; (C) the Transferee has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisors to the extent it
has deemed necessary and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to the
Indenture) based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by the Issuer, the Sole
Shareholder, the Liquidation Agent, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective Affiliates; (D) the
Transferee is not a U.S. Person and is acquiring such Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration provided by Regulation S; (E) the Transferee is acquiring its
interest in such Notes for its own account for investment and not with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act; (F) the Transferee was not formed for the purpose of investing
in such Notes; (G) the Transferee understands that the Issuer may receive a list
of participants holding interests in the Notes from one or more book-entry
depositories; (H) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (I) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and it is capable of assuming and willing to
assume those risks; (J) the Transferee will provide notice of the relevant
transfer restrictions to subsequent transferees, including that such beneficial
owner may be relying on the exemption from registration under the Securities Act
provided by Rule 144A thereunder; (K) none of the Transferee or any of its
affiliates (as such term is defined in Rule 501(b) of Regulation D under the
Securities Act) or any other Person acting on any of their behalf has engaged or
will engage, in connection with such Notes, in any form of (i) general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (ii) directed selling efforts within the meaning of Rule
902(c) of Regulation S thereunder; (L) the Transferee has not solicited and will
not solicit offers for such Notes, and has not arranged and will not arrange
commitments to purchase such Notes, except in accordance with the Indenture and
any applicable U.S. federal and state securities laws and the securities laws of
any other jurisdiction in which such Notes have been offered; and (M) the
Transferee is not acquiring any Note as part of a plan to reduce, avoid or evade
U.S. Federal Income Tax.

 

2.         The Transferee understands that the Notes are being offered only in a
transaction not involving any public offering in the United States of America
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future the Transferee
decides to offer, resell, pledge or otherwise transfer the Notes, such Notes may
be offered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legend on such Notes, including any
requirement for written certifications. In particular, the Transferee
understands that the Notes may be transferred only to a person that is either
(A) both (1)(x) a "qualified purchaser" (as defined in the Investment Company
Act of 1940, as amended (the "Investment Company Act"), and the rules
thereunder) or (y) an entity owned (or in the case of Qualified Purchasers,
beneficially owned) exclusively by one or more "qualified purchasers" and (2)(x)
a "qualified institutional buyer" that is not a broker-dealer which owns and
invests on a discretionary basis less than U.S. $25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under the Securities
Act or a trust fund referred to in paragraph (a)(1)(i)(f) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan, who is
purchasing the Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A thereunder or (y) an "accredited investor"
(as defined in Rule 501(a) of Regulation D under the Securities Act) who is
purchasing the Notes in a non-public transaction or (B) a person that is not a
U.S. Person, and is acquiring the Notes in an Offshore Transaction (as defined
in Regulation S thereunder) in reliance on the exemption from registration
provided by Regulation S. The Transferee acknowledges that no representation has
been made as to the availability of any exemption under the Securities Act or
any State securities laws for resale of the Notes. The Transferee understands
that the Issuer has not been registered under the Investment Company Act, and
that the Issuer is exempt from registration as such by virtue of Section 3(c)(7)
of the Investment Company Act. The Transferee understands and acknowledges that
the Issuer has the right, under the Indenture, to compel any beneficial owner of
an interest in the Notes that fails to comply with the foregoing requirements to
sell its interest in such Notes, or may sell such interest on behalf of such
owner.

 

B5-2

 

 

3.         The Transferee is aware that, except as otherwise provided in the
Indenture, the Notes being sold to it, if any, in reliance on Regulation S will
be represented by a Regulation S Global Note, and that beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

 

4.         The Transferee will provide notice to each Person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in Section 2.5 (Registration, Registration of Transfer
and Exchange) of the Indenture, including the Exhibits referenced therein,
Sections 2.11 and 2.12 of the Indenture, and the legends on the Notes.

 

5.         The Transferee represents, warrants and agrees that (a) its
acquisition, holding and disposition of the Notes or an interest therein will
not result in a non-exempt prohibited transaction under the Employee Retirement
Income Security Act of 1974, as amended ("ERISA") or Internal Revenue Code of
1986, as amended (the "Code"), and (b) if it is a governmental, church, non-U.S.
or other plan which is subject to any state, local, other federal or non-U.S.
law or regulation that is substantially similar to the prohibited transaction
provisions of ERISA or Section 4975 of the Code (any such law or regulation an
"Other Plan Law"), its acquisition, holding and disposition of such Notes will
not constitute or result in a non-exempt violation of any such Other Plan Law.

 

6.        The Transferee agrees not to seek to commence, institute against, or
join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation Proceedings,
or other Proceedings under U.S. Federal or State bankruptcy or similar laws
prior to the date which is one year and one day (or if longer, any applicable
preference period) after the payment in full of all Notes and any other debt
obligations of the Issuer that have been rated upon issuance by any rating
agency at the request of the Issuer.

 

7.         The Transferee is ______ (check if applicable) a "United States
person" within the meaning of Section 7701(a)(30) of the Code, and a properly
completed and signed Internal Revenue Service Form W-9 (or applicable successor
form) is attached hereto; or ______ (check if applicable) not a "United States
person" within the meaning of Section 7701(a)(30) of the Code, and a properly
completed and signed applicable Internal Revenue Service Form W-8 (or applicable
successor form) is attached hereto with all required attachments. The Transferee
understands and acknowledges that failure to provide the Issuer or the Trustee
with the applicable tax certifications or the failure to meet its Noteholder
Reporting Obligations may result in withholding or back-up withholding from
payments to The Transferee in respect of the Notes.

 

8.         If the Transferee is not a "United States person" (as defined in
Section 7701(a)(30) of the Code), the Transferee hereby represents that (i)
either (A) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), or (B) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan and (iii) it is not subject to withholding under Sections
1471-1474 of the Code.

 

B5-3

 

 

9.         The Transferee hereby agrees to provide the Issuer, Trustee and any
Paying Agent (i) any information as is necessary (in the sole determination of
the Issuer, Trustee or any Paying Agent, as applicable) for the Issuer, Trustee
and any Paying Agent to determine whether it (or any Person through which it
holds the Notes) is a specified United States person as defined in Section
1473(3) of the Code (a "specified United States person"), a United States owned
foreign entity as described in Section 1471(d)(3) of the Code (a "United States
owned foreign entity") or a foreign financial institution as defined in Section
1471(d)(4) of the Code and (ii) any additional information that the Issuer or
its agent requests in connection with Sections 1471-1474 of the Code (or any
intergovernmental agreement entered into in connection therewith). If the
Transferee is a specified United States person or a United States owned foreign
entity, it also hereby agrees to (x) provide the Issuer and Trustee its name,
address, U.S. taxpayer identification number, if it is a United States owned
foreign entity, the name, address and taxpayer identification number of each of
its "substantial United States owners" (as defined in Section 1473(2) of the
Code) and any other information requested by the Issuer or its agent upon
request and (y) update any such information provided in clause (x) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required. The Transferee understands and acknowledges
that the Issuer may provide such information and any other information
concerning its investment in the Notes to the U.S. Internal Revenue Service or
other tax authority. The Transferee understands and acknowledges that the Issuer
has the right, under the Indenture, to compel any beneficial owner of an
interest in the Notes that fails to comply with the foregoing requirements to
sell its interest in such Notes, or may sell such interest on behalf of such
owner.

 

10.      The Transferee hereby represents and warrants that it is not an
Affected Bank and it agrees and acknowledges that no transfer of a Note to an
Affected Bank will be effective and none of the Issuer, the Trustee or the Note
Registrar will recognize any such transfer, unless such transfer is specifically
authorized by the Issuer in writing. An "Affected Bank" is a "bank" for purposes
of Section 881 of the Code or an entity affiliated with such a bank that is not
any of the following: (x) a United States person (within the meaning of Section
7701(a)(30) of the Code), (y) an entity that treats all income from its Notes as
effectively connected with its conduct of a trade or business within the United
States (as such terms are used in Section 864(c) of the Code or (z) entitled to
the benefits of an income tax treaty with the United States under which
withholding taxes on interest payments made by obligors resident in the United
States to such bank are reduced to 0% and is not subject to withholding under
Sections 1471-1474 of the Code.

 

11.       To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to
the Trustee, impose additional transfer restrictions on the Notes to comply with
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.

 

12.      The Transferee understands that the Issuer, the Sole Shareholder, the
Liquidation Agent, the Collateral Manager, the Trustee, the Collateral
Administrator and their respective counsel will rely upon the accuracy and truth
of the foregoing representations, and the Transferee hereby consents to such
reliance.

 



B5-4

 

 

Name of Purchaser:

Dated:

 

    By:   Name:   Title:  

 

Aggregate Outstanding Amount of Notes: U.S.$                

 

cc:BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

B5-5

 

 

EXHIBIT C

 

FORM OF BENEFICIAL OWNER CERTIFICATE

 

U.S. Bank National Association, as Trustee

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

 

BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that it is the beneficial owner of
U.S.$                  in principal amount of the Class A Notes [registered in
the name of [INSERT NAME]]16, and hereby requests the Trustee to grant it
access, via its password protected website, to the following:

 

          Payment Date Report specified in Section 10.5(a) of the Indenture

 

          Weekly Report specified in Section 10.5(b) of the Indenture _____

 

Daily Report specified in Section 10.5(c) of the Indenture

 

In addition, the undersigned hereby requests the Trustee to provide it at the
address below the following:

 

          Notices of Default pursuant to Section 6.2 of the Indenture

 

Name:     Address:                

 

Submission of this certificate bearing the beneficial owner’s electronic
signature shall constitute effective delivery hereof. This certificate shall be
construed in accordance with, and this certificate and all matters arising out
of or relating in any way whatsoever (whether in contract, tort or otherwise) to
this certificate shall be governed by, the law of the State of New York.

 



 

 

16 Insert if Note is a Certificated Note.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this day of ____ .

 

[NAME OF CERTIFYING HOLDER]         By:       Authorized Signature     Name:    
Title:  

 

C

